Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

July 3, 2017

 

among

 

BELMOND LTD.,
as Holdings,

 

BELMOND INTERFIN LTD.,
as Borrower,

 

THE LENDERS PARTY HERETO,
as Lenders

 

and

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and Swingline Lender

 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK AND HSBC BANK USA, NATIONAL
ASSOCIATION,
as Senior Co-Managers

 

and

 

BARCLAYS BANK PLC, FIFTH THIRD BANK and JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Book Running Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01.

Defined Terms

2

Section 1.02.

Terms Generally

63

Section 1.03.

Classification of Loans and Borrowings

64

Section 1.04.

Exchange Rates

64

Section 1.05.

Italian Terms

65

Section 1.06.

Limited Condition Acquisitions

65

 

 

ARTICLE II THE CREDITS

65

 

 

Section 2.01.

Commitments

65

Section 2.02.

Loans

66

Section 2.03.

Borrowing Procedure

68

Section 2.04.

Evidence of Debt

69

Section 2.05.

Fees

70

Section 2.06.

Interest on Loans

71

Section 2.07.

Default Interest

72

Section 2.08.

Alternate Rate of Interest

72

Section 2.09.

Termination and Reduction of Commitments

73

Section 2.10.

Conversion and Continuation of Borrowings

73

Section 2.11.

Repayment of Borrowings

75

Section 2.12.

Voluntary Prepayments

75

Section 2.13.

Mandatory Prepayments

76

Section 2.14.

Reserve Requirements; Change in Circumstances

78

Section 2.15.

Change in Legality

80

Section 2.16.

Indemnity

81

Section 2.17.

Pro Rata Treatment

82

Section 2.18.

Sharing

82

Section 2.19.

Payments

83

Section 2.20.

Taxes

83

Section 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

86

Section 2.22.

Swingline Loans

87

Section 2.23.

Letters of Credit

89

Section 2.24.

Incremental Facilities

96

Section 2.25.

Refinancing Amendment

100

Section 2.26.

Defaulting Lenders

101

Section 2.27.

Amendment and Restatement

104

 

i

--------------------------------------------------------------------------------


 

ARTICLE III REPRESENTATIONS AND WARRANTIES

104

 

 

 

Section 3.01.

Organization; Powers

104

Section 3.02.

Authorization; No Conflicts

105

Section 3.03.

Enforceability

105

Section 3.04.

Governmental Approvals

105

Section 3.05.

Financial Statements

106

Section 3.06.

No Material Adverse Change

106

Section 3.07.

Title to Properties; Real Property Matters

106

Section 3.08.

Subsidiaries

106

Section 3.09.

Litigation; Compliance with Laws

106

Section 3.10.

[Reserved]

107

Section 3.11.

Federal Reserve Regulations

107

Section 3.12.

Investment Company Act

107

Section 3.13.

Use of Proceeds

107

Section 3.14.

Tax Returns

108

Section 3.15.

No Material Misstatements

108

Section 3.16.

Benefit Plans

108

Section 3.17.

Environmental Matters

110

Section 3.18.

Insurance

111

Section 3.19.

Security Documents

111

Section 3.20.

Location of Material Real Property

111

Section 3.21.

Labor Matters

112

Section 3.22.

Liens

112

Section 3.23.

Intellectual Property

112

Section 3.24.

Solvency

112

Section 3.25.

Permits

113

Section 3.26.

Anti-Corruption Laws, Anti-Terrorism and Sanctions

113

Section 3.27.

Management Contracts

114

Section 3.28.

Senior Indebtedness

114

Section 3.29.

Centre of Main Interests

114

 

 

 

ARTICLE IV CONDITIONS OF LENDING

115

 

 

 

Section 4.01.

All Credit Events

115

Section 4.02.

Amendment and Restatement

115

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

119

 

 

 

Section 5.01.

Existence; Businesses and Properties; Compliance with Law

119

Section 5.02.

Insurance

119

Section 5.03.

Taxes

120

Section 5.04.

Financial Statements, Reports, etc.

120

 

ii

--------------------------------------------------------------------------------


 

Section 5.05.

Litigation and Other Notices

123

Section 5.06.

Information Regarding Collateral

123

Section 5.07.

Maintaining Records; Access to Properties and Inspections; Environmental
Assessments and Appraisals

124

Section 5.08.

Use of Proceeds

125

Section 5.09.

Collateral and Guaranties

125

Section 5.10.

Additional Collateral; Guarantors, Etc.

125

Section 5.11.

Collateral and Guaranty Limitations

126

Section 5.12.

Further Assurances

126

Section 5.13.

Patriot Act

127

Section 5.14.

Maintenance of Ratings

127

Section 5.15.

Line of Business

127

Section 5.16.

UK Pensions

127

Section 5.17.

Post-Closing Obligations

128

Section 5.18.

Compliance by Charleston Center

128

 

 

 

ARTICLE VI NEGATIVE COVENANTS

129

 

 

 

Section 6.01.

Indebtedness

129

Section 6.02.

Liens

132

Section 6.03.

Sale and Lease-Back Transactions

136

Section 6.04.

Investments, Loans and Advances

136

Section 6.05.

Mergers, Amalgamation, Consolidations, Sales of Assets

138

Section 6.06.

Restricted Payments; Restrictive Agreements

141

Section 6.07.

Transactions with Affiliates

142

Section 6.08.

Limitations on Hedging Agreements

143

Section 6.09.

Amendments and Payments of Junior Indebtedness

143

Section 6.10.

[Reserved]

144

Section 6.11.

Maximum Senior Secured Net Leverage Ratio

144

Section 6.12.

[Reserved]

144

Section 6.13.

Fiscal Year

144

Section 6.14.

Modification of Constituent Documents

144

 

 

 

ARTICLE VII EVENTS OF DEFAULT

145

 

 

 

Section 7.01.

Events of Default

145

Section 7.02.

Application of Collections

148

Section 7.03.

Right to Cure

150

 

 

 

ARTICLE VIII THE AGENTS

151

 

 

 

Section 8.01.

Appointment and Authority

151

Section 8.02.

Rights as a Lender

152

Section 8.03.

Exculpatory Provisions

152

 

iii

--------------------------------------------------------------------------------


 

Section 8.04.

Reliance by Agents

152

Section 8.05.

Delegation of Duties

153

Section 8.06.

Resignation of an Agent

153

Section 8.07.

Non-reliance on Agents, Lenders and Others

153

Section 8.08.

Trust Indenture Act

153

Section 8.09.

Certain Tax Matters

154

 

 

 

ARTICLE IX MISCELLANEOUS

154

 

 

 

Section 9.01.

Notices

154

Section 9.02.

Survival of Agreement

157

Section 9.03.

Binding Effect

157

Section 9.04.

Successors and Assigns

157

Section 9.05.

Expenses; Indemnity

163

Section 9.06.

Right of Setoff

165

Section 9.07.

Applicable Law

166

Section 9.08.

Waivers; Amendment

166

Section 9.09.

Interest Rate Limitation

170

Section 9.10.

Entire Agreement

170

Section 9.11.

WAIVER OF JURY TRIAL

170

Section 9.12.

Severability

171

Section 9.13.

[Reserved]

171

Section 9.14.

Counterparts

171

Section 9.15.

Headings

171

Section 9.16.

Jurisdiction; Consent to Service of Process

171

Section 9.17.

Confidentiality

172

Section 9.18.

Judgment Currency

173

Section 9.19.

Waiver of Immunities

173

Section 9.20.

Release of Collateral and Guarantee Obligations

174

Section 9.21.

Release from Certain Restrictions

174

Section 9.22.

Limitation of Liability

174

Section 9.23.

Electronic Communications; Treatment of MNPI

174

Section 9.24.

No Fiduciary Duties

177

Section 9.25.

Use of English Language

178

Section 9.26.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

178

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Affiliate Subordination Agreement

 

Exhibit B

Form of Assignment and Acceptance

 

Exhibit C

Form of Borrowing Request

 

Exhibit D

Form of Prepayment Notice

 

Exhibit E

Form of Letter of Credit Request

 

Exhibit F

Form of Continuation/Conversion Notice

 

Exhibit G

Form of Funding Indemnity Letter

 

Exhibit H

Agreed Security Principles

 

 

 

 

Schedule 1.01(a)

[Reserved]

 

Schedule 1.01(b)

Existing Letters of Credit

 

Schedule 1.01(c)

Management Contracts

 

Schedule 1.01(d)

Permitted Tax Restructuring

 

Schedule 2.01

Revolving Loan Commitments and Term Loan Commitments

 

Schedule 3.08

Subsidiaries

 

Schedule 3.09

Litigation

 

Schedule 3.16

Benefits Plans

 

Schedule 3.17

Environmental Matters

 

Schedule 3.20

Owned, Leased and Subleased Material Real Property

 

Schedule 4.02(c)

Foreign Security Documents

 

Schedule 5.17

Post-Closing Obligations

 

Schedule 6.01(a)

Existing Indebtedness

 

Schedule 6.01(f)

Specified Appeal Bond

 

Schedule 6.02

Existing Liens

 

Schedule 6.04

Existing Investments

 

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 3, 2017 (this
“Agreement”), among BELMOND LTD., a company incorporated in the Islands of
Bermuda (formerly known as Orient-Express Hotels Ltd.) (“Holdings”), BELMOND
INTERFIN LTD., a company incorporated in the Islands of Bermuda (formerly known
as Orient-Express Hotels Interfin Ltd.) (the “Borrower”), the Lenders from time
to time party hereto and BARCLAYS BANK PLC, acting as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”),
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) and swingline lender (in such capacity and together with its
successors, the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent,
the lenders party thereto from time to time and the other agents and arrangers
party thereto entered into that certain Credit Agreement dated as of the
Original Closing Date (as amended, supplemented, restated, or otherwise modified
prior to the date hereof, and as in effect immediately before giving effect to
the amendment and restatement thereof contemplated hereby to occur on and as of
the Closing Date, the “Existing Credit Agreement”);

 

WHEREAS, pursuant to the Existing Credit Agreement, the lenders thereunder
extended certain term and revolving credit facilities to the Borrower on the
Original Closing Date to pay fees, costs and expenses incurred in connection
with the transactions contemplated thereby and to provide ongoing working
capital and capital for other general corporate purposes of the Borrower and its
subsidiaries;

 

WHEREAS, pursuant to and in accordance with Section 9.08 of the Existing Credit
Agreement, the Borrower has requested that the Lenders under the Existing Credit
Agreement (the “Existing Lenders”) consent to the amendment and restatement
hereof of the Existing Credit Agreement as set forth herein pursuant to the
Existing Lender Consent;

 

WHEREAS, the Administrative Agent and Barclays Bank PLC (the “New Lender”)  with
the consent of the Existing Lenders (the “Consenting Existing Lenders”) are
willing to amend and restate the Existing Credit Agreement as set forth herein,
on the terms and subject to the conditions set forth herein;

 

WHEREAS, on the Closing Date, the Existing Credit Agreement will be amended and
restated in its entirety by this Agreement;

 

WHEREAS, the Term Lenders are willing to extend the Term Loan Commitments and
make Term Loans to the Borrower, and the Revolving Lenders, the Swingline Lender
and the Issuing Banks are willing to extend the Revolving Loan Commitments and
the Swingline Commitment, make (or participate in) Revolving Loans and Swingline
Loans and issue (or participate in) Letters of Credit, as applicable, to the
Borrower, in each case on the terms and subject to the conditions hereinafter
set forth; and

 

WHEREAS, it is the intent of the parties hereto to confirm that all Obligations
of the Loan Parties under the other Loan Documents, as amended hereby, shall
continue in full force

 

--------------------------------------------------------------------------------


 

and effect and that from and after the Closing Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.

 

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated to read in its entirety as follows.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.08(c).

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Subsidiary,
as applicable, all as determined on a consolidated basis for such Acquired
Entity or Business or Converted Subsidiary, as applicable.

 

“Acquired Entity or Business” shall have the meaning specified in the definition
of the term “Consolidated EBITDA.”

 

“Additional Lender” shall mean any Lender that makes an Incremental Term Loan or
an Other Loan.

 

“Adjusted Interbank Offered Rate” shall mean, with respect to any Alternative
Rate Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the Interbank Offered Rate in effect for such Interest Period,
and (b) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble, and, where appropriate, shall also mean the applicable Local Agent.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07 the term “Affiliate” shall
also include any person that directly or indirectly

 

2

--------------------------------------------------------------------------------


 

owns 20% or more of any class of Equity Interests of the person specified or
that is an officer or director of the person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit A pursuant to which intercompany obligations
and advances owed by any Loan Party to another Loan Party are subordinated to
the Obligations.

 

“Agents” shall have the meaning assigned to such term in Section 8.01.

 

“Aggregate Revolving Exposure” shall mean the aggregate amount of the Lenders’
Revolving Exposures.

 

“Agreed Security Principles” shall mean the Agreed Security Principles set forth
in Exhibit H.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Alternative Currency” means (a) Euros and (b) in the case of any Revolving Loan
or Letter of Credit, any other currency agreed to by each Revolving Credit
Lender and each Issuing Bank; provided that each such currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into Dollars and available in the London interbank deposit
market.

 

“Alternative Rate”, when used in reference to any Loan or Borrowing, shall refer
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Interbank Offered
Rate.

 

“Alternative Rate Loan” shall mean any Alternative Rate Term Loan or Alternative
Rate Revolving Loan.

 

“Alternative Rate Revolving Loan” shall mean any Revolving Loan bearing interest
at a rate determined by reference to the Adjusted Interbank Offered Rate.

 

“Alternative Rate Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Interbank Offered Rate.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any of their respective
subsidiaries from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 (as amended
from time to time) and the United Kingdom Bribery Act of 2010 (as amended from
time to time).

 

“Applicable Rate” shall mean, at any date of determination, (a) with respect to
Term Loans, (i) for Dollar Term Loans that are Alternative Rate Loans, 2.75% per
annum, and for Dollar Term Loans that are ABR Loans, 1.75% per annum, and
(ii) for Euro Term Loans, 3.00% per annum, (b) with respect to Revolving Loans
(including Swingline Loans), for Alternative Rate Loans, 2.50% per annum, and
for ABR Loans, 1.50% per annum, and (c) with respect to Commitment Fees, 0.40%
per annum.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Asset Sale” shall mean the Disposition by Holdings or any of the Subsidiaries
to any person other than a Loan Party of (a) any Equity Interests in any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of Holdings or any of the Subsidiaries, including Equity Interests of any person
that is not a Subsidiary (other than (i) the Disposition of assets pursuant to a
Recovery Event, so long as any proceeds thereof are characterized as Net Cash
Proceeds of such Recovery Event, (ii) Dispositions consisting of franchise
agreements, Intellectual Property licenses and inventory, in each case, in the
ordinary course of business, (iii) terminations of franchise agreements, license
agreements, Management Contracts and other contracts, in each case, in the
ordinary course of business, (iv) the making of any Restricted Payment permitted
by this Agreement, (v) Dispositions of assets in transactions constituting
Investments permitted by this Agreement, including any intercompany Dispositions
of assets to any Subsidiary that are not prohibited by Section 6.04, (vi) the
Disposition (x) of worn-out or obsolete assets, equipment or inventory or (y) of
property no longer used or useful in the conduct of the business of such person
or the Consolidated Group, (vii) the incurrence of Liens permitted by
Section 6.02, (viii) Dispositions of Permitted Investments (not directly or
indirectly constituting, or made with, Net Cash Proceeds) and cash, in each case
in the ordinary course of business, (ix) Dispositions of accounts receivable in
the ordinary course of business in connection with the compromise or collection
thereof, (x) Dispositions pursuant to Sale and Lease-Back Transactions permitted
under the last sentence of Section 6.03, (xi) the Excluded Asset Sales,
(xii) Dispositions of Investments in JV Entities to the extent made pursuant to
buy-sell arrangements between the parties of the JV Entity set forth in a
binding agreement and (xiii) Dispositions of real property assets for Fair
Market Value in exchange for ownership interests in JV Entities).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Audited Accounts” shall mean the audited accounts of Holdings and its
consolidated subsidiaries for the fiscal year ended December 31, 2016 as
provided in the Form 10-K of Holdings filed with the SEC as of February 28,
2017.

 

“Available Amount” shall mean, at any date (the “Available Amount Reference
Time”), an amount, not less than zero, determined on a cumulative basis, equal
to (without duplication):

 

(a)                                 (x) the greater of U.S.$40,000,000 and
(y) 2.75% of Consolidated Total Assets; plus

 

(b)                                 50% of the aggregate Consolidated Net Income
on a cumulative basis during the period beginning on the first day of the fiscal
quarter ending June 30, 2017 and ending on the last

 

4

--------------------------------------------------------------------------------


 

day of Holdings’ last fiscal quarter ending prior to the Available Amount
Reference Time for which financial statements have been delivered (which amount
shall be not less than zero); plus

 

(c)                                  the aggregate amount of Eligible Equity
Proceeds during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus

 

(d)                                 the aggregate amount of mandatory
prepayments declined by Lenders under Section 2.13(f) during the period from the
Business Day immediately following the Closing Date through the Available Amount
Reference Time; plus

 

(e)                                  to the extent not (i) already included in
the calculation of Consolidated Net Income or (ii) already reflected as a return
of capital or deemed reduction in the amount of such Investment pursuant to
clause (g) below or any other provision of Section 6.04, the aggregate amount of
all cash dividends and other cash distributions received by any member of the
Consolidated Group from any JV Entity or Unrestricted Subsidiary during the
period from the Business Day immediately following the Closing Date through the
Available Amount Reference Time; plus

 

(f)                                   to the extent not (i) already included in
the calculation of Consolidated Net Income, (ii) already reflected as a return
of capital or deemed reduction in the amount of such Investment pursuant to
clause (g) below or any other provision of Section 6.04, or (iii) used or
required to be used to prepay Term Loans in accordance with Section 2.13(b), the
aggregate amount of all Net Cash Proceeds received by any member of the
Consolidated Group from the Disposition of its ownership interest in any JV
Entity or Unrestricted Subsidiary during the period from the Business Day
immediately following the Closing Date through the Available Amount Reference
Time; plus

 

(g)                                  the aggregate amount of the “Available
Amount” (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement immediately prior to the Closing Date; minus

 

(h)                                 the aggregate amount of (i) any Investments
made pursuant to Section 6.04(l) (net of any return of capital in respect of
such Investment or deemed reduction in the amount of such Investment, including,
without limitation, upon the redesignation of any Unrestricted Subsidiary as a
Subsidiary or the sale, transfer, lease or other disposition of any such
Investment), (ii) any Restricted Payment made pursuant to clause (iii) of the
proviso to Section 6.06(a), (iii) any payments of any Junior Financing made
pursuant to clause (B) of Section 6.09(b) and (iv) any Indebtedness incurred
under Section 6.01(s), in each case, during the period commencing on the Closing
Date and ending on or prior to the Available Amount Reference Time (and, for
purposes of this clause (h), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------


 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Guarantee” shall mean any bank guarantee issued by any Issuing Bank that
has agreed in its sole discretion to do so for the account and on behalf of the
Borrower pursuant to Section 2.23 in lieu of a Letter of Credit in such form as
may be approved by such Issuing Bank in its reasonable discretion.  Any such
bank guarantee shall be treated hereunder as a Letter of Credit issued pursuant
to this Agreement and any reference to a “Letter of Credit” under this Agreement
shall be deemed to include a reference to a “Bank Guarantee”.

 

“Bankruptcy Laws” shall have the meaning assigned to such term in
Section 7.01(h).

 

“Barclays Parties” shall have the meaning assigned to such term in
Section 9.23(e).

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%, and (c) the LIBOR in effect on such day as
if an Alternative Rate Loan with an Interest Period of one month were being made
on such day plus 1% per annum.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective date of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

 

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, or with respect to which the Borrower or any ERISA
Affiliate has any actual or contingent liability.

 

“Big Boy Letter” shall mean a letter from a Lender acknowledging that (1) the
Borrower may have information regarding the Borrower or its Affiliates or the
securities of any of them, the ability of the Loan Parties to perform their
respective obligations under the Loan Documents or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign its
rights under this Agreement to an Purchasing Borrower Party pursuant to
Section 9.04(k) notwithstanding its lack of knowledge of the Excluded
Information and (4) such Lender waives and releases any claims it may have
against the Administrative Agent, the Borrower and its Affiliates (including the
Purchasing Borrower Party) with respect to the nondisclosure of the Excluded
Information to such Lender.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

6

--------------------------------------------------------------------------------


 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.23(b).

 

“Borrowing” shall mean (a) Loans of the same Facility, Class, Type and Currency
made, converted or continued on the same date and, in the case of Alternative
Rate Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day that is a
legal holiday or day on which commercial banks in New York City are authorized
or required by law or other governmental action to close; provided, however,
that (a) when used in connection with an Alternative Rate Loan denominated in
Euros (including with respect to notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day which is not a TARGET Day,
(b) when used in connection with an Alternative Rate Loan denominated in any
other Alternative Currency (including with respect to notices and determinations
in connection therewith and any payments of principal, interest or other amounts
thereon), the term “Business Day” shall also exclude any such day which is not a
day on which banks are open for foreign exchange business in the principal
financial center of the country of such Alternative Currency and (c) when used
in connection with any Alternative Rate Loan and any Letter of Credit (in each
case, including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the London interbank market.

 

“Business of the Consolidated Group” shall mean the lines of business conducted
by the Consolidated Group on the Closing Date and any business activities
reasonably related or ancillary thereto, and reasonable extensions thereof.

 

“Calculation Date” shall mean (a) each date on which a Revolving Loan is
requested in Euros, (b) each date on which a Letter of Credit is issued with a
Stated Amount denominated in Euros, (c) if requested by the Administrative
Agent, the last Business Day of a calendar month, (d) if at any time the
Aggregate Revolving Exposure in Euros exceeds 75% of the Total Revolving
Commitments, the last Business Day of each week, (e) the effective date of any
continuation or conversion of any Borrowing in accordance with Section 2.10,
(f) the effective date of any increase in the aggregate Commitments of the
Lenders, and (g) if a Default or an Event of Default shall have occurred and be
continuing, such additional dates as the Administrative Agent or the Required
Lenders shall specify.

 

“Calculation Period” shall mean the period of four consecutive fiscal quarters
last ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Section 5.04(a) and Section 5.04(b) is available.

 

7

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, with respect to any person,
without duplication, (a) the additions to property, plant and equipment and
other capital expenditures of such person and its consolidated subsidiaries that
are (or should be) set forth in a consolidated statement of cash flows of such
person for such period prepared in accordance with GAAP, (b) customary annual
furniture, fixture and equipment expenditures by such person during such period
pursuant to management agreements or otherwise in accordance with customary
industry practice, and (c) Capital Lease Obligations incurred by such person and
its consolidated subsidiaries during such period; provided that the following
shall be excluded from, and shall not constitute, Capital Expenditures: 
(i) expenditures that are required to be paid or reimbursed by any tenant,
licensee, concessionaire or other third party pursuant to a legally binding
arrangement to the extent that such expenditures are so paid or reimbursed
within 180 days of the making of such expenditures, (ii) expenditures that
constitute the consideration paid in respect of a Permitted Acquisition,
(iii) Management Contract Investments, (iv) expenditures to the extent made with
the Net Cash Proceeds of an Asset Sale or a Recovery Event to the extent such
Net Cash Proceeds are reinvested in accordance with the definition of Net Cash
Proceeds, and (v) the purchase price of equipment to the extent the
consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase, and (y) the Net Cash Proceeds
of a substantially concurrent sale of used or surplus equipment, in each case,
in the ordinary course of business.

 

“Capital Lease Obligations” shall mean, at any time, the amount of the liability
in respect of a Capitalized Lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) prepared in accordance with GAAP.

 

“Capitalized Leases” shall mean all leases that are required to be, in
accordance with GAAP as in effect on the date hereof, recorded as capitalized
leases; provided that for all purposes hereunder the amount of obligations under
any Capitalized Lease shall be the amount thereof accounted for as a liability
in accordance with GAAP as in effect on the date hereof.

 

“Cash” shall mean, at any time, cash of a person denominated in Dollars or any
foreign currency and credited to an account in the name of such person with a
reputable depositary institution and to which such person alone is beneficially
entitled and for so long as (a) such cash is repayable upon demand,
(b) repayment of such cash is not contingent on the prior discharge of any other
obligation of any other person or the satisfaction of any other condition,
(c) there are no Liens over such cash except for Liens created under the Loan
Documents and any customary Lien of the depositary institution permitted under
Section 6.02, and (d) such cash is immediately available to be applied in
repayment or prepayment of the Loans.

 

“Cash Collateralize” shall mean, in respect of any Obligation or any outstanding
Letter of Credit, to provide and pledge (as a first priority perfected security
interest) cash collateral in Dollars (or, in the case of an outstanding Letter
of Credit, in the Currency of the Stated Amount thereof), for the ratable
benefit of the Revolving Lenders, the Issuing Banks and the Agents, as
applicable, at a location (including an account) and pursuant to arrangements
and documentation in form and substance satisfactory to the Administrative Agent
and the applicable Issuing Bank and otherwise in accordance with
Section 2.23(l) (and the terms “Cash Collateralization” and “Cash
Collateralized” shall have meanings correlative thereto).

 

8

--------------------------------------------------------------------------------


 

“Cash Management Bank” shall have the meaning specified in the definition of the
term “Cash Management Obligations.”

 

“Cash Management Obligations” shall mean the monetary obligations owed by
Holdings, the Borrower or any Subsidiary to any person that is a Lender, an
Agent, a Joint Book Running Manager, the Senior Co-Manager or any Affiliate of
any of the foregoing at the time such arrangements were entered into (or any
person that is a Lender, an Agent, a Joint Book Running Manager, the Senior
Co-Manager or any Affiliate of any of the foregoing under the Existing Credit
Agreement as of the Closing Date in the case of any such arrangements existing
as of the Closing Date), including any such obligations owed to Barclays Bank
PLC that are in effect immediately prior to the Closing Date, (solely in such
capacity and with respect to such obligations, a “Cash Management Bank”) in
respect of any overdraft and related liabilities arising from treasury,
depository, credit card, debit card, purchase card and cash management services
or any automated clearing house transfers of funds, in each case, to the extent
designated by the Borrower and such person as “Cash Management Obligations” in
writing to the Administrative Agent; provided that no person shall constitute a
“Cash Management Bank” if at the time the relevant arrangements were entered
into such person was a Defaulting Lender or an Affiliate of a Defaulting Lender
and the monetary obligations owed pursuant to such arrangements shall not
constitute a “Cash Management Obligations”.

 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than the Controlling Subsidiary, shall
own, directly or indirectly, beneficially or of record, Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in Holdings, (b) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than Holdings or any Subsidiary, shall
own, directly or indirectly, beneficially or of record, Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Controlling Subsidiary, or
(c) Holdings shall at any time fail to directly or indirectly own, beneficially
and of record, 100% of each class of issued and outstanding Equity Interests in
the Borrower free and clear of all Liens (other than Liens created pursuant to
the Security Documents and Permitted Equity Collateral Liens).

 

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date hereof, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the date hereof, or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority made or issued
after the date hereof.  Notwithstanding anything to the contrary contained in
this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (as amended) and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

9

--------------------------------------------------------------------------------


 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Charleston Center” shall mean Charleston Center LLC, a Delaware limited
liability company.

 

“Charleston Place” shall mean, collectively, Charleston Place Holdings, Inc., a
Delaware corporation, Charleston Center and their respective subsidiaries.

 

“CHP” shall mean Companhia Hoteils Palace SA, a company incorporated in Brazil.

 

“Class”, when used in reference to (a) any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Dollar Term Loans, Euro Term Loans or Swingline Loans, (b) any Commitment, shall
refer to whether such Commitment is a Revolving Commitment, a Dollar Term
Commitment, a Euro Term Commitment or the Swingline Commitment and (c) any
Lender, shall refer to whether such Lender has a Loan or Commitment with respect
to a particular Class of Loans or Commitments.

 

“Closing Date” shall mean the first date on which the conditions precedent to
effectiveness set forth in Section 4.02 are satisfied or waived in accordance
with the terms hereof, which date is July 3, 2017.

 

“COF Rate” shall mean, with respect to any applicable Loan or other advance of
any affected Lender or Lenders, a rate per annum equal to the sum of (i) the
rate selected by the majority of the affected Lenders and confirmed by the
Administrative Agent to be such affected Lenders’ cost of funds (from such
sources as may be reasonably selected out of those sources available to them)
for such Loan or advance plus (ii) the Applicable Rate.

 

“COF Rate Loan” shall mean any Loan bearing interest at the COF Rate.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Commitment” shall mean, with respect to any Lender and any Facility, such
Lender’s Revolving Commitment, Term Loan Commitment and/or Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.23(a).

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

 

10

--------------------------------------------------------------------------------


 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum in respect of Holdings and the Borrower dated March 2014, including
all of Holdings’ public filings with the SEC which are incorporated by reference
therein or herein.

 

“Consenting Existing Lender” shall have the meaning assigned to such term in the
recitals hereto.

 

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Consolidated Group for any period, the total amount of depreciation and
amortization expense, including the amortization of deferred financing fees or
costs, fixed assets, capitalized expenditures, customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of lease assets or liabilities,
of the Consolidated Group for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period,

 

(a)                                 increased (without duplication) by the
following:

 

(i)                                     provision for taxes based on income or
profits or capital, including, without limitation, federal, state, franchise,
excise and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any penalties and interest
relating to any tax examinations (and not added back) in computing Consolidated
Net Income; plus

 

(ii)                                  Consolidated Interest Expense for such
period (including (x) net losses, expenses or any obligations under any Hedging
Agreements or other derivative instruments entered into for the purpose of
hedging interest rate, currency or commodities risk and (y) bank fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (2), (3) and (4) in clause (a) thereof, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income); plus

 

(iii)                               Consolidated Depreciation and Amortization
Expense for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

 

(iv)                              transaction fees, costs and expenses incurred
by the Consolidated Group in connection with the consummation of any transaction
(or any transaction proposed but not consummated) permitted under the Loan
Documents, including equity issuances, investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts and the incurrence, modification or
repayment of Indebtedness permitted to be incurred under the Facilities
(including any Permitted Refinancing Indebtedness in respect thereof) or any
amendments, waivers or other modifications under the agreements relating to such
indebtedness or similar transactions, and without duplication of any of the
foregoing, non-operating or non-recurring professional fees, costs and expenses
for such period; plus

 

11

--------------------------------------------------------------------------------


 

(v)                                 (x) business optimization expenses
(including expenses related to consolidation initiatives), relocation and
integration expenses, costs, charges, expenses, accruals and reserves related to
cost savings initiatives, strategic initiatives and initiatives aimed at
profitability improvements, and other restructuring costs, charges, expenses,
accruals and reserves (which, for the avoidance of doubt, shall include the
effect of exiting lines of business, operating expense reductions, personnel
relocation, restructuring, redundancy, severance, termination, settlement and
judgment, one-time compensation charges, modifications to pension and
post-retirement employee benefit plans, the amount of any signing, retention and
completion bonuses, new systems design and implementation costs, software
development costs and curtailment and project startup costs), in each case of
the Consolidated Group and (y) the amount of net cost savings and synergies
projected by the Borrower in good faith to be realized by the Consolidated Group
as a result of specified actions taken or expected to be taken (which cost
savings or synergies shall be subject only to certification by management of the
Borrower and shall be calculated on a Pro Forma Basis as though such cost
savings or synergies had been realized on the first day of such period), net of
the amount of actual benefits realized during such period from such amount;
provided that (A) such cost savings or synergies are reasonably identifiable and
factually supportable and (B) such actions have been taken or are expected to be
taken within twenty-four months after the date of determination; provided that
the aggregate amount added back pursuant to this clause (v) in any four-fiscal
quarter period shall not exceed 25.0% of Consolidated EBITDA for such period
(calculated after giving effect to any increase pursuant to this clause (v));
plus

 

(vi)                              any other non-cash charges, write-downs,
expenses, losses or items reducing Consolidated Net Income for such period
including any non-cash compensation expense, any impairment charges or the
impact of purchase accounting (excluding any such non-cash charge, write-down or
item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Borrower as special items
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

 

(vii)                           the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

 

(viii)                        payments by Holdings or any Subsidiary to
employees or officers in connection with Restricted Payments, to the extent not
in lieu of the ordinary salary of any such employee or officer; plus

 

(ix)                              with respect to any Other Equity Investment of
Holdings or any Subsidiary, an amount equal to the proportion of those items
described in clauses (i) through (iii) above relating to such Other Equity
Investment corresponding to the Consolidated Group’s proportionate share of such
Other Equity Investment’s Consolidated Net Income (determined as if such Other
Equity Investment were a Subsidiary); plus

 

12

--------------------------------------------------------------------------------


 

(x)                                 the amount of (a) any pre-opening expenses
attributable to a new hotel, restaurant, train or boat operation intended to be
used in the Business of the Consolidated Group, (b) any loss attributable to a
new hotel, restaurant, train or boat operation actually used in the Business of
the Consolidated Group until the date that is 24 months after the date of
opening for operations; provided that (A) such losses are reasonably
identifiable and certified by a Responsible Officer of the Borrower, (B) losses
attributable to such asset after 24 months from the date of opening for
operations shall not be included in this clause (x) and (C) no amounts shall be
added pursuant to this clause (x) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (viii) above
with respect to such period and (c) re-opening costs, temporary closure (other
than scheduled annual closures) expenses and related non-recurring expenses in
connection with any temporary closure (other than scheduled annual closures) of
any hotel, restaurant, train or boat operation actually used in the Business of
the Consolidated Group, in each case of the Consolidated Group; plus

 

(xi)                              realized and unrealized foreign exchange
losses of the Consolidated Group resulting from the impact of foreign currency
changes on the valuation of assets and liabilities on the balance sheet and
losses from re-translation of short-term intercompany financings; plus

 

(xii)                           net realized losses of the Consolidated Group
from Hedging Agreements or embedded derivatives that require similar accounting
treatment and the application of Accounting Standard Codification Topic 815 and
related pronouncements; plus

 

(xiii)                        proceeds of business interruption insurance (to
the extent actually received by the Consolidated Group);

 

(b)                                 decreased (without duplication) by the
following:

 

(i)                                     non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus

 

(ii)                                  realized and unrealized foreign exchange
income or gains of the Consolidated Group resulting from the impact of foreign
currency changes on the valuation of assets and liabilities on the balance sheet
and income or gains from re-translation of short-term intercompany financings;
plus

 

(iii)                               any net realized income or gains of the
Consolidated Group from any obligations under any Hedging Agreements or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standard Codification Topic 815 and related pronouncements;

 

(c)                                  increased or decreased (without
duplication) by, as applicable, any adjustments to Consolidated Net Income
resulting from the application of Accounting Standards Codification Topic 460 or
any comparable regulation; and

 

13

--------------------------------------------------------------------------------


 

(d)                                 increased or decreased (to the extent not
already included in determining Consolidated EBITDA) by any Pro Forma
Adjustment.

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by any member of the Consolidated Group during such period
(but not the Acquired EBITDA of any related Person, property, business or asset
to the extent not so acquired) pursuant to a transaction permitted hereunder, to
the extent not subsequently sold, transferred or otherwise disposed of by such
member of the Consolidated Group during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Subsidiary during such period (each, a “Converted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition) and (B) an adjustment in respect of each
Acquired Entity or Business acquired by any member of the Consolidated Group
during such period equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Administrative Agent. 
For purposes of determining the Total Net Leverage Ratio and the Senior Secured
Net Leverage Ratio, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by any member of the
Consolidated Group during such period (each such Person, property, business or
asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), based on the
actual Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition).

 

“Consolidated Group” shall mean, collectively, Holdings, the Borrower and the
Subsidiaries; provided that for all purposes of this Agreement, the Consolidated
Group shall include Charleston Place so long as any Subsidiary holds (a) 50% or
more of the aggregate amount of Indebtedness then outstanding under or in
respect of the Original Member Loans, the Holdings Note and the Convertible Note
(each, as defined in the operating agreement of Charleston Center as of the
Closing Date) and (b) 19.9% or more of the total outstanding Equity Interests in
Charleston Center.

 

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of (a) consolidated interest expense of the Consolidated Group for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark-to-market valuation of any obligations under any Hedging
Agreements or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capital Lease Obligations and (v) net payments, if any, pursuant to
interest rate obligations under any Hedging Agreements with

 

14

--------------------------------------------------------------------------------


 

respect to Indebtedness, and excluding (1) accretion or accrual of discounted
liabilities other than Indebtedness, (2) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (3) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (4) any
expensing of bridge, commitment and other financing fees and (5) interest with
respect to Indebtedness of the Consolidated Group appearing on the balance sheet
of such Person solely by reason of “push-down” accounting under GAAP), plus
(b) consolidated capitalized interest of the Consolidated Group for such period,
whether paid or accrued, less (c) interest income of the Consolidated Group for
such period.

 

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.  Consolidated Interest Expense shall be computed on a Pro Forma
Basis.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP, minus to the extent included in calculating such net
income:

 

(a)  any net income of any Person if such Person is not a Subsidiary (“Other
Equity Investment”), except that the Borrower’s equity in the net income of any
such Person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of Cash or Permitted Investments actually distributed
or, so long as such Person is not a joint venture with outstanding third party
indebtedness for borrowed money or an Unrestricted Subsidiary, that (as
reasonably determined by a Responsible Officer) could have been distributed by
such Person during such period to a member of the Consolidated Group as a
dividend or other distribution or return on investment (subject, in the case of
a dividend or other distribution or return on investment to a Subsidiary, to the
limitations contained in clause (b) below);

 

(b)           solely for the purpose of determining the Available Amount, the
net income (loss) of any Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Subsidiary, directly or
indirectly, to the Borrower or a Guarantor by operation of the terms of such
Subsidiary’s Constituent Documents or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Subsidiary or its equityholders (other than (x) restrictions that have been
waived or otherwise released and (y) restrictions pursuant to the Loan
Documents), except that the Borrower’s equity in the net income of any such
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of Cash or Permitted Investments actually distributed or
that could have been distributed by such Subsidiary during such period to the
Borrower or another Subsidiary as a dividend or other distribution (subject, in
the case of a dividend to another Subsidiary, to the limitation contained in
this clause);

 

(c)                                  any net gain (or loss) from disposed,
abandoned or discontinued operations and any net gain (or loss) on disposal of
disposed, discontinued or abandoned operations;

 

15

--------------------------------------------------------------------------------


 

(d)                                 any net gain (or loss) realized upon the
sale or other disposition of any asset (including pursuant to any sale/leaseback
transaction) which is not sold or otherwise disposed of in the ordinary course
of business (as determined in good faith by a Responsible Officer or the board
of directors of Holdings);

 

(e)                                  any extraordinary, exceptional, unusual or
nonrecurring gain, loss, charge or expense (including relating to the
Transaction expenses), or any charges, expenses or reserves in respect of any
restructuring, relocation, redundancy or severance expense, new product
introductions or one-time compensation charges;

 

(f)                                   the cumulative effect of a change in
accounting principles;

 

(g)                                  any (i) non-cash compensation charge or
expense arising from any grant of stock, stock options or other equity based
awards and any non-cash deemed finance charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

 

(h)                                 all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness and any net gain (loss) from any write-off or
forgiveness of Indebtedness;

 

(i)                                     any unrealized gains or losses in
respect of any obligations under any Hedging Agreements or any ineffectiveness
recognized in earnings related to hedge transactions or the fair value of
changes therein recognized in earnings for derivatives that do not qualify as
hedge transactions, in each case, in respect of any obligations under any
Hedging Agreements;

 

(j)                                    any realized and unrealized foreign
currency exchange gains or losses of any Person relating to the translation of
assets and liabilities denominated in foreign currencies;

 

(k)                                 any unrealized foreign currency exchange or
transaction gains or losses in respect of Indebtedness or other obligations of a
member of the Consolidated Group owing to another member of the Consolidated
Group;

 

(l)                                     any purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to any member of the
Consolidated Group), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);

 

(m)                             any impairment charge, write-down or write-off,
including impairment charges, write-downs or write-offs relating to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation;

 

(n)                                 any after-tax effect of income (loss) from
the early extinguishment or cancellation of Indebtedness or any obligations
under any Hedging Agreements or other derivative instruments;

 

16

--------------------------------------------------------------------------------


 

(o)                                 accruals and reserves that are established
within twelve months after the Closing Date that are so required to be
established as a result of the Transactions in accordance with GAAP;

 

(p)                                 any net unrealized gains and losses
resulting from Hedging Agreements or embedded derivatives that require similar
accounting treatment and the application of Accounting Standards Codification
Topic 815 and related pronouncements; and

 

(q)                                 any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowance related to such item.

 

In addition, to the extent not already included in the Consolidated Net Income,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include (i) any expenses and charges of the Consolidated Group that
are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder and (ii) to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within such 365
days), expenses of the Consolidated Group with respect to liability or casualty
events or business interruption.  Consolidated Net Income shall be computed on a
Pro Forma Basis.

 

“Consolidated Total Assets” shall mean, as of any date, the total amount of all
assets of the Consolidated Group, determined on a consolidated basis in
accordance with GAAP as of such date, as expressly stated on the most recent
balance sheet of the Consolidated Group delivered to the Administrative Agent
and the Lenders.

 

“Consolidated Working Capital” shall mean, with respect to the Consolidated
Group at any date of determination, Current Assets at such date of determination
minus Current Liabilities at such date of determination.

 

“Constituent Documents” shall mean, with respect to any person, (a) certificate,
memorandum or articles of incorporation, association, constitution or formation
(or the equivalent organizational documents) of such person, (b) the by-laws,
articles of association or operating agreement (or the equivalent governing
documents) of such person, and (c) any document setting forth the manner of
election or duties of the directors or managing members of such person (if any)
and the designation, amount or relative rights, limitations and preferences of
any class or series of such person’s equity.

 

“Continuation/Conversion Notice” shall mean a notice to the Administrative Agent
in the form of Exhibit F or such other form as shall be approved in writing by
the Administrative Agent.

 

“Contribution Notice” shall mean a contribution notice issued by the UK Pension
Regulator under section 38 or 47 of the UK Pensions Act.

 

17

--------------------------------------------------------------------------------


 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
term “Controlled” shall have meaning correlative thereto.

 

“Controlling Subsidiary” shall mean Orient-Express Holdings I Ltd., a company
incorporated in the Islands of Bermuda and, as of the Closing Date, a wholly
owned subsidiary of Holdings.

 

“Converted Subsidiary” shall have the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” shall have the meaning specified in the
definition of “Consolidated EBITDA.”

 

“Covered Jurisdictions” shall mean the United States, England and Wales,
Bermuda, Hong Kong, Singapore, Russia, Italy, Ireland and such additional
jurisdictions as may be reasonably agreed in writing by the Borrower and the
Administrative Agent from time to time.

 

“Credit Agreement Refinancing Indebtedness” shall mean any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance the Revolving Loans, the
Revolving Commitments and/or the Term Loans in whole or part (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such exchanging, extending, renewing, replacing or refinancing
Indebtedness is in an original aggregate principal amount not greater than the
principal amount of the Refinanced Debt (plus the amount of unpaid accrued or
capitalized interest and premiums thereon (including tender premiums),
underwriting discounts, defeasance costs, fees, commissions and expenses (except
to the extent any additional amounts are incurred as an Incremental Facility or
are otherwise permitted to be incurred under the Loan Documents)), (ii) no such
Indebtedness that is in the form of term loans shall require any prepayment
thereof prior to the repayment in full of (or, if junior in right of payment or
as to security, other than on a junior basis with respect to) the Term Loans
unless, solely in the case of any such Indebtedness that is in the form of term
loans and constitutes either Term Loans, Permitted Pari Passu Secured
Refinancing Debt or Other Terms Loans that are pari passu in right of payment
and security with the Term Loans, accompanied by at least a ratable payment of
the Term Loans (it being understood that any such Indebtedness that is in the
form of term loans and constitutes either Term Loans, Permitted Pari Passu
Secured Refinancing Debt or Other Terms Loans that are pari passu in right of
payment and security with the Term Loans may participate on a pro rata basis or
on less than a pro rata basis (but not greater than pro rata basis) in any
mandatory prepayments of Term Loans hereunder to the extent provided in
Section 2.13), (iii) the Weighted Average Life to Maturity of such Indebtedness
is not less than the Weighted Average Life to Maturity of the Loans in the
Class being prepaid (or, if the Refinanced Debt is Credit Agreement Refinancing
Indebtedness, the Loans in the Class that was prepaid with such Refinanced Debt)
(except in the case of customary bridge loans which subject to customary
conditions would either

 

18

--------------------------------------------------------------------------------


 

automatically be converted into or required to be exchanged for permanent Credit
Agreement Refinancing Indebtedness which satisfies the requirements under this
clause (iii)), (iv) the terms and conditions of such Indebtedness (other than
(A) as provided in clause (ii), (B) interest rate, fees, funding discounts and
other pricing terms, redemption, prepayment or other premiums, prepayment terms
and redemption terms (subject to clause (ii)) and (C) covenants or other
provisions applicable only to periods after the then Latest Maturity Date at the
time of incurrence of such Indebtedness) are not materially more favorable (when
taken as a whole) to the lenders or holders providing such Indebtedness, than
those set forth in the Loan Documents are to the Lenders holding such Refinanced
Debt (when taken as a whole); provided that such Indebtedness may provide for
any additional financial maintenance covenant not set forth in the Loan
Documents without the consent of the Administrative Agent or any Lender so long
as such financial maintenance covenant is also added for the benefit of any
corresponding Term Facility or Revolving Facility that will remain outstanding
under the Loan Documents; provided, further that a certificate of a Responsible
Officer delivered to the Administrative Agent prior to the incurrence of such
Indebtedness, together with copies of substantially final drafts of the
definitive credit documentation relating to such Indebtedness (it being
understood that the Borrower shall have no obligation to deliver such drafts if
it is bound by a confidentiality obligation with respect thereto, in which case
a reasonably detailed description of the material terms and conditions of such
Indebtedness shall be provided in lieu thereof), stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement absent any obvious indication to the contrary; and
provided, further, that the Borrower and the Administrative Agent shall be
permitted to amend the terms of this Agreement and the other Loan Documents to
provide for such terms more favorable to the Lenders as may be necessary in
order to satisfy the condition set forth in the immediately preceding proviso,
without the requirement for the consent of any Lender or any other person (a
“Credit Agreement Refinancing Indebtedness Amendment”), (v) such Indebtedness is
not secured by any assets or property that does not constitute Collateral
(subject to customary exceptions for cash collateral in favor of an agent,
letter of credit issuer or similar “fronting” lender), (vi) such Indebtedness is
not guaranteed by any Subsidiary of Holdings other than the Loan Parties,
(vii) if such Indebtedness is subordinated in right of payment to the
Obligations, such Indebtedness shall contain customary subordination terms, or
be subject to a customary subordination agreement, in form and substance
reasonably satisfactory to the Administrative Agent, (viii) if reasonably
requested by the Administrative Agent, the Borrower shall deliver promptly to
the Administrative Agent complete copies of all material Loan Documents (or any
equivalent term or concept) executed and/or delivered in connection with such
Indebtedness and (ix) such Refinanced Debt shall be repaid (in the case of
Refinanced Debt consisting of Loans), defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, in each case with the proceeds of such Indebtedness on the date of
incurrence thereof.

 

“Credit Agreement Refinancing Indebtedness Amendment” shall have the meaning
assigned to such term in the definition of “Credit Agreement Refinancing
Indebtedness”.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

 

19

--------------------------------------------------------------------------------


 

“Cure Period” shall have the meaning assigned to such term in Section 7.03(a).

 

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

 

“Currency”, when used in respect of any Loan or Borrowing, shall refer to
whether such Loan or Borrowing is made in Dollars or an Alternative Currency.

 

“Current Assets” shall mean, with respect to the Consolidated Group at any date
of determination, the sum of (a) all amounts (other than cash, Permitted
Investments or other cash equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Consolidated Group on such date and
(b) long-term accounts receivable.

 

“Current Liabilities” shall mean, with respect to the Consolidated Group at any
date of determination, the sum of (a) all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Consolidated Group on such date
and (b) long-term deferred revenue, but excluding, without duplication, (i) the
current portion of any long-term Indebtedness, (ii) all Indebtedness consisting
of Revolving Loans, Swingline Loans and L/C Obligations to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income taxes, (v) the current portion of any
Capital Lease Obligations, (vi) deferred revenue arising from cash receipts that
are earmarked for specific projects, (vii) the current portion of deferred
acquisition costs, (viii) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs) and (ix) current mark-to-market expense in connection
with swap contracts or embedded derivative transactions.

 

“Debtor Relief Laws” shall mean all Bankruptcy Laws and other liquidation,
conservatorship, bankruptcy, faillissement, assignment for the benefit of
creditors, suspension of payments, concurso mercantil, moratorium, surseance van
betaling, dissolution, ontbinding, administration, fallimento, concordato
preventivo, liquidazione coatta amministrativa, amministrazione straordinaria o
ristrutturazione industriale delle grandi imprese in stato d’insolvenza,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws from time to time in effect and affecting the rights of creditors
generally.

 

“Default” shall mean any event or condition, which constitutes an Event of
Default or which upon notice, lapse of time or both pursuant to Article VII
would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the
applicable Issuing Bank in respect of a Letter of Credit or to the Swingline
Lender (or the Administrative Agent for the account of the Swingline Lender) in
respect of a Swingline Loan, or make any other payment due hereunder (each, a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent,

 

20

--------------------------------------------------------------------------------


 

together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Administrative Agent, the
Borrower, the Swingline Lender or any Issuing Bank in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has, for three or more Business Days
after written request of the Administrative Agent or the Borrower, failed to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender will cease to be a Defaulting Lender pursuant to this clause (iii) upon
the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), (iv) any Lender with respect to which the Parent Company thereof
becomes the subject of a proceeding under any Debtor Relief Law, (v) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company or (v) any Lender that becomes
the subject of a Bail-In Action; provided that in each case, neither the
reallocation of funding obligations provided for in Section 2.26(b) as a result
of a Lender’s being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.26(f)) upon notification of such determination by the Administrative
Agent to the Borrower, the Issuing Banks and the Lenders (including, for
avoidance of doubt, the Swingline Lender).

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or any Subsidiary in connection with an Asset
Sale pursuant to Section 6.05(b)(i) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of Holdings
setting forth the basis of such valuation and delivered to the Administrative
Agent no later than promptly following the consummation of the relevant Asset
Sale; provided that the amount of such Designated Non-Cash Consideration will be
reduced by the Fair Market Value of the portion of such Designated Non-Cash
Consideration converted to Cash within 180 days following the consummation of
the applicable Asset Sale.

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined as if each reference to the Consolidated
Group in the definition of Consolidated EBITDA and in any defined terms used in
such definition were instead references to such Sold Entity or Business or such
Converted Unrestricted Subsidiary, as the case may be), all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

 

“Disposition” or “Dispose” shall mean the sale, sale and leaseback, assignment,
conveyance, transfer, issuance, lease or other disposition (including by way of
merger, amalgamation, casualty, condemnation, expropriation or otherwise) of any
property by any person.

 

21

--------------------------------------------------------------------------------


 

“Disqualified Institutions” shall mean those persons specifically identified in
writing by Holdings to the Joint Book Running Managers prior to the Closing Date
and appearing on the list of such persons made available to any Lender upon
request (which may include the posting thereof to the Platform); provided that
Holdings, upon reasonable notice to the Administrative Agent, shall be permitted
to supplement in writing the list of Disqualified Institutions with additional
specified persons that are competitors of Holdings or its Subsidiaries or any
affiliates of such competitors; provided, further that that the identification
of any Disqualified Institutions from time to time following the Closing Date
shall not apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest in the Loans or Commitments.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which they are convertible or for which they are
redeemable or exchangeable), or upon the happening of any event or condition
(a) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale shall be
subject to the prior occurrence of the Termination Date), (b) are redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provide for the scheduled payments of
dividends in cash or (d) either mandatorily or at the option of the holders
thereof, are or become convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is 91 days after the earlier of (i) the Latest Maturity
Date and (ii) the Termination Date; provided, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, that if such Equity Interests are issued to any employee or to any plan
for the benefit of employees of Holdings or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by Holdings or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability; provided
further, that any class of Equity Interests of such person that by its terms
authorizes such person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.04 using
the applicable Exchange Rate with respect to such Currency at the time in effect
under the provisions of such Section 1.04.

 

“Dollar Term Commitment” shall mean, with respect to any Lender, the commitment
of such Lender to make Dollar Term Loans to the Borrower, or to continue
Existing Term Loans denominated in Dollars as Dollar Term Loans hereunder, on
the Closing Date as set forth on Schedule 2.01, as the same may be
(a) terminated pursuant to Section 2.09 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to an Assignment and
Acceptance.  The (x) aggregate amount of the Dollar Term Commitments on the

 

22

--------------------------------------------------------------------------------


 

Closing Date is U.S.$400,000,000 and (y) amount of each Lender’s Dollar Term
Commitment as of the Closing Date is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Dollar Term Commitment, as the case may be.

 

“Dollar Term Lender” shall mean, at any time, any Lender that has a Dollar Term
Loan or Dollar Term Commitment at such time.

 

“Dollar Term Loan” shall mean a Loan made, or an Existing Term Loan denominated
in Dollars continued as a Loan hereunder denominated in Dollars, pursuant to
Section 2.01(a)(i).

 

“Dollars”, “U.S.$” or “$” shall mean lawful money of the United States.

 

“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 9.04(k) to allow the Purchasing Borrower Parties to prepay Term Loans at
a discount to par value and on a non-pro rata basis, in each case, in accordance
with the applicable Dutch Auction Procedures.

 

“Dutch Auction Procedures” shall mean, with respect to a purchase or prepayment
of Term Loans by the Purchasing Borrower Parties pursuant to Section 9.04(k),
Dutch auction procedures as reasonably agreed upon by the Borrower and the
Administrative Agent.

 

“ECF Prepayment Deadline” shall have the meaning assigned to such term in
Section 2.13(d).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any Person other than a natural Person that is
(a) a Lender, an Affiliate of any Lender or a Approved Fund (any two or more
Approved Funds being treated as a single Eligible Assignee for all purposes
hereof), or (b) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D of
the Board) and which extends credit or buys loans in the ordinary course of
business; provided that “Eligible Assignee” shall not include any
(x) Disqualified Institution, (y) Defaulting Lender (or subsidiary thereof, or
any person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender) or (z) member of the Consolidated Group or any of their respective
Affiliates (except solely to the extent provided in (and in compliance with)
Section 9.04(k) with respect to Purchasing Borrower Parties).

 

23

--------------------------------------------------------------------------------


 

“Eligible Bank” shall mean a commercial bank, a savings and loan institution or
a savings bank, in each ease, having a net worth in excess of U.S.$250,000,000.

 

“Eligible Equity Proceeds” shall mean the net cash proceeds from any permitted
issuance of Qualified Equity Interests by (or issuance of permitted debt
securities that have been converted into or exchanged for Qualified Equity
Interests of) Holdings to the extent such net cash proceeds shall have been
contributed to, and actually received by, the Borrower (or, if only a portion
thereof is so contributed and received, to the extent of such portion) and are
Not Otherwise Applied; provided that in no event shall any Specified Equity
Contribution (or any direct or indirect proceeds thereof) constitute Eligible
Equity Proceeds.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union, adopted on February 7, 1992 and generally cited as follows: 1992
O.J. (C191)1.

 

“Engagement Letter” shall mean that certain Engagement Letter dated as of
June 12, 2017 among Holdings, the Borrower, Barclays Bank PLC, Fifth Third Bank,
JPMorgan Chase Bank, N.A., Credit Agricole Corporate and Investment Bank and
HSBC Bank USA, National Association.

 

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislative measures to implement EMU.

 

“Environmental Laws” shall mean all applicable Federal, state, provincial, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), orders-in-council, and agreements with a Governmental Authority in each
case, relating to protection of the environment, natural resources, human or
worker health and safety or the presence of, Release of, threatened Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” shall mean any Permit under any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock or other share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity interests in any person, or any
obligations convertible into or exchangeable for, or

 

24

--------------------------------------------------------------------------------


 

giving any person a right, option or warrant to acquire, such equity interests
or such convertible or exchangeable obligations.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived), (b) a
failure with respect to any Benefit Plan to satisfy the minimum funding standard
(as defined in Section 412 of the Tax Code or Section 302 of ERISA), whether or
not waived, the filing pursuant to Section 412(c) of the Tax Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan or the failure to make by its due date
a required installment under Section 430(j) of the Tax Code with respect to any
Benefit Plan, (c) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of any
Loan Party or any of its ERISA Affiliates from any Benefit Plan or Multiemployer
Plan, (d) the receipt by any Loan Party or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Benefit Plan or to appoint a trustee to administer any Benefit
Plan, (e) the restriction on adoption of any amendment to a Benefit Plan
pursuant to Section 436 of the Tax Code or Section 206(g) of ERISA, (f) the
receipt by any Loan Party or any of its ERISA Affiliates of any notice
concerning the imposition on it of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, or (g) any event with respect to any Foreign Plan which could
reasonably be expected to result in liability to Holdings or any of the
Subsidiaries similar to the liability that could arise with respect to an event
described in clauses (a) through (f) above.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Regulation” shall have the meaning assigned to such term in Section 3.29.

 

“EURIBO Rate” shall have the meaning specified in the definition of “EURIBOR”.

 

“EURIBOR” shall mean, for any Interest Period, the percentage rate per annum of
the offered quotation for deposits in Euros determined by the Banking Federation
of the European Union for a period equal or comparable to such Interest Period
which appears on the Reuters Monitor Money Rates Service Screen EURIBOR01
page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for the purposes of providing quotations
of

 

25

--------------------------------------------------------------------------------


 

interest rates applicable to Euro deposits in the European interbank market)
(the “EURIBO Rate”) at or about 11:00 a.m., Brussels time, two TARGET Days
(unless market practice differs in the European interbank market for Euros, in
which case, the number of days determined by the Administrative Agent in
accordance with market practice in the European interbank market (and if
quotations for that period could normally be given by leading banks in that
market for more than one day, the last of those days)) prior to the commencement
of such Interest Period; provided that if any such rates are quoted pursuant to
the foregoing, but there is no such quotation for the Interest Period elected,
EURIBOR shall be equal to the Interpolated Rate; provided, further, that solely
with respect to the Euro Term Loans or euro-denominated Revolving Loans under
the Revolving Commitment existing on the Closing Date, if any such rate
determined pursuant to this definition is below zero, EURIBOR will be deemed to
be zero.

 

“Euros” or “€” shall mean, the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

 

“Euro Term Commitment” shall mean, with respect to any Lender, the commitment of
such Lender to make Euro Term Loans to the Borrower, or to continue Existing
Term Loans denominated in Euros as Euro Term Loans hereunder, on the Closing
Date as set forth on Schedule 2.01, as the same may be (a) terminated pursuant
to Section 2.09 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Acceptance.  The
(x) aggregate amount of the Euro Term Commitments on the Closing Date is
€179,000,000 and (y) amount of each Lender’s Euro Term Commitment as of the
Closing Date is set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Euro Term Commitment, as
the case may be.

 

“Euro Term Lender” shall mean, at any time, any Lender that has a Euro Term Loan
or Euro Term Commitment at such time.

 

“Euro Term Loan” shall mean a Loan made, or an Existing Term Loan denominated in
Euros continued as a Loan hereunder denominated in Euros, pursuant to
Section 2.01(a)(ii).

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Consolidated Group for any
Excess Cash Flow Period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period;

 

(ii)                                  an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income;

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
dispositions by any member of the Consolidated Group completed during such
period or the application of purchase accounting);

 

26

--------------------------------------------------------------------------------


 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by any member of the Consolidated Group during such period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and

 

(v)                                 cash receipts of the Consolidated Group in
respect of Hedging Agreements during such fiscal year to the extent not
otherwise included in Consolidated Net Income; over

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and
amounts paid in cash during the relevant Excess Cash Flow Period on account of
(A) items that were accounted for as non-cash reductions of or exclusions from
Consolidated Net Income in determining Consolidated EBITDA in a prior Excess
Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (b)(x) below in prior fiscal years, the amount of Capital
Expenditures or investments made in cash by the Consolidated Group during such
period, except to the extent that such Capital Expenditures or investments were
financed with the proceeds of incurrence or issuance of other Indebtedness of
any member of the Consolidated Group;

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of the Consolidated Group (including (A) the principal
component of Capital Lease Obligations and (B) the amount of repayments of Term
Loans pursuant to Section 2.11(a) and any mandatory prepayment of Term Loans
pursuant to Section 2.13(b) to the extent required due to an Asset Sale that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase, but excluding (W) all other prepayments of Term Loans,
(X) all prepayments under the Revolving Facility and (Y) all prepayments in
respect of any other revolving credit facility (except, in the case of clauses
(X) and (Y), to the extent there is an equivalent permanent reduction in
commitments thereunder) and (Z) all prepayments of Permitted Pari Passu Secured
Refinancing Debt and Permitted Refinancing Indebtedness that reduced the amount
of the amount of the mandatory prepayment of Term Loans required pursuant to
Section 2.13(d)) made during such period, except to the extent financed with the
proceeds of incurrence or issuance of other Indebtedness of the Consolidated
Group or to the extent the amount of such principal payment reduces the amount
of the prepayment of Term Loans required under Section 2.13(d) for or during
such period;

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by the Consolidated Group during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
dispositions by any member of the

 

27

--------------------------------------------------------------------------------


 

Consolidated Group completed during such period or the application of purchase
accounting);

 

(vi)                              cash payments by any member of the
Consolidated Group during such period in respect of long-term liabilities of a
member of the Consolidated Group other than Indebtedness (including such
Indebtedness specified in clause (b)(iii) above);

 

(vii)                           without duplication of amounts deducted pursuant
to clause (b)(xi) below in prior fiscal years, the amount of cash
(x) Investments and acquisitions made by the Consolidated Group in cash during
such period pursuant to Section 6.04 (other than Sections 6.04(a), (c), (k),
(l) (other than with respect to Investments and acquisitions made pursuant to
Section 6.04(l) utilizing the portion of the Available Amount set forth in
clause (a) of the definition of “Available Amount”) or (m)) except to the extent
that such Investments and acquisitions were financed with the proceeds of
incurrence or issuance of Indebtedness of a member of the Consolidated Group
(other than through borrowings under any revolving facility (including the
Revolving Facility)) and (y) Investments and acquisitions committed to be made
by the Consolidated Group but are not made during such period; provided that in
the case of this clause (y), (A) such amounts are reasonably expected by the
Borrower to be paid in cash in the twelve month period following the end of such
period and (B) any amount so deducted shall not be deducted again in a
subsequent period;

 

(viii)                        the amount of Restricted Payments paid during such
period pursuant to Section 6.06 (other than clauses (i) (solely as to amounts
paid to Holdings or a Subsidiary, (ii), (iii) or (iv) of the proviso to
Section 6.06(a)) except to the extent that such Restricted Payments were
financed with the proceeds of incurrence or issuance of Indebtedness of a member
of the Consolidated Group;

 

(ix)                              the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by any member of the
Consolidated Group during such period that are required to be made in connection
with any prepayment of Indebtedness except to the extent that such amounts were
financed with the proceeds of incurrence or issuance of Indebtedness of any
member of the Consolidated Group;

 

(x)                                 the aggregate amount of expenditures
actually made by any member of the Consolidated Group in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and were not financed with
the proceeds of incurrence or issuance of Indebtedness of any member of the
Consolidated Group;

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by a member of the Consolidated Group pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or Investments to be
consummated or made during the period of four consecutive fiscal quarters of the
Consolidated Group following the end of such period except to the extent
intended to be financed with the proceeds of other Indebtedness of a

 

28

--------------------------------------------------------------------------------


 

member of the Consolidated Group; provided that to the extent the aggregate
amount utilized to finance such Permitted Acquisitions, Capital Expenditures or
investments during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall, less the amount
financed with the proceeds of incurrence or issuance of Indebtedness of a member
of the Consolidated Group, shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

 

(xii)                           the amount of cash taxes (including penalties
and interest) paid or tax reserves set aside or payable (without duplication) by
the Consolidated Group (a) in such period to the extent they exceed the amount
of tax expense deducted in determining Consolidated Net Income for such period
and (b) that will be paid by the Consolidated Group within six months after the
close of such period, including any foreign taxes applicable to the repatriation
of any funds to Holdings or the Borrower; provided that with respect to any such
amounts to be paid after the close of such period, (i) any amount so deducted
shall not be deducted again in a subsequent period and (ii) appropriate reserves
shall have been established in accordance with GAAP;

 

(xiii)                        cash expenditures of the Consolidated Group in
respect of Hedging Agreements during such fiscal year to the extent not deducted
in arriving at such Consolidated Net Income; and

 

(xiv)                       proceeds of business interruption insurance (to the
extent actually received by the Consolidated Group).

 

“Excess Cash Flow Period” shall mean each fiscal year of Holdings, commencing
with the fiscal year of Holdings ending on December 31, 2016.

 

“Exchange Rate” shall mean, on any date of determination, with respect to Euros
or any other currency other than Dollars, the rate at which such currency may be
exchanged into Dollars, which shall be the “Noon Foreign Exchange Rate” on such
day, or the immediately prior day if reasonably agreed to by the Administrative
Agent, for Euros or any other applicable currency as determined by OANDA
Corporation and made available on its public website at
http://www.oanda.com/convert/fxhistory (or any successor or replacement
website).  In the event that such rate is not publicly available from OANDA
Corporation, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying or publication of general circulation
which publishes exchange rates as may be agreed upon by the Administrative Agent
and the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the person
serving as the Administrative Agent in the market where its foreign currency
exchange operations in respect of Euros or other applicable currencies are then
being conducted, at or about 10:00 a.m. (local time) on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

29

--------------------------------------------------------------------------------


 

“Excluded Actions” shall mean a restriction on (a) the Agents perfecting the
Collateral Agent’s security interests in the Collateral by any means other than
(i) filings, recordations, annotations, notices, acceptances of relevant third
parties and similar actions pursuant to or in accordance with any Personal
Property Security Laws or any other Requirement of Law applicable in any
relevant U.S. state or any other Covered Jurisdiction (or any sub-jurisdiction
or territory thereof), (ii) filings, recordations and similar actions pursuant
to or in accordance with law applicable in the United States or any other
Covered Jurisdictions (or any sub-jurisdiction thereof) with respect to
Intellectual Property or (iii) delivery to the applicable Agent of possessory
Collateral (including intercompany notes (excluding any such intercompany note
evidencing Indebtedness not exceeding £15,000,000), stock certificates and other
instruments) to the extent necessary or reasonably desirable for the perfection
or priority of a security interest in such Collateral under any Requirements of
Law of the applicable Covered Jurisdiction, (b) the Loan Parties being required
by the Loan Documents to enter into any deposit account control agreement (other
than to the extent any Loan Document requires the Cash Collateralization of
Letters of Credit), securities account control agreement or other control
agreement with respect to any deposit account, securities account or other asset
a security interest in which can only be perfected through a control agreement
with third parties (but excluding, for the avoidance of doubt, any such or
similar agreements (x) in any Covered Jurisdiction where under the applicable
Requirements of Law such agreement is necessary to create a security interest in
any such account of a Loan Party located in such Covered Jurisdiction and
(y) consented to by Holdings), (c) the Agents and/or the Loan Parties taking any
action under the laws of any jurisdiction with respect to any assets physically
located in (or, with respect to Intellectual Property, registered in) such
jurisdiction in order to create or perfect a Lien on such assets under such laws
(including any requirement that the Loan Parties enter into Security Documents),
except for laws applicable in any relevant U.S. state or any other Covered
Jurisdiction, and (d) the Loan Parties being required to enter into landlord
waivers, estoppels, collateral access letters or other agreements with third
parties.

 

“Excluded Asset Sales” shall mean the sale or other Disposition of the assets
set forth in writing delivered to the Administrative Agent prior to the Closing
Date.

 

“Excluded Assets” shall mean: (a) any fee-owned real property and any leasehold
interest; (b) motor vehicles, airplanes and other assets subject to certificates
of title or ownership except to the extent that the filing of Financing
Statements is sufficient for perfection of security interests therein;
(c) letter of credit rights and Commercial Tort Claims (as defined in the UCC),
in each case having an individual value (or, in the case of such Commercial Tort
Claims, aggregate amount of damages or other recoveries sought) of less than
U.S.$5,000,000; (d) any governmental license or state or local franchises,
charters and authorizations to the extent a security interest therein is
prohibited or restricted by applicable law, rule or regulation; (e) Margin
Stock; (f) assets the pledge of which is prohibited or restricted by applicable
law, rule or regulation or would require consent of any Governmental Authority
or by any third party to any contractual obligation (i) existing on the Closing
Date or (ii) if later, the date on which such asset is acquired by the
Consolidated Group; (g) any lease, license, permit or agreement or any property
subject to a purchase money security interest or other similar arrangement if,
to the extent and for so long as, a grant of a security interest therein to
secure the Obligations would violate or invalidate such lease, license, permit
or security interest or create a right of termination in favor of any other
party thereto or otherwise require consent thereunder (but only to the extent

 

30

--------------------------------------------------------------------------------


 

any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, any Personal Property Security Laws or any other
Requirement of Law); (h) any asset with respect to which Holdings and the
Administrative Agent shall have reasonably agreed in writing that the grant of a
Lien thereon to secure the Obligations would result in material adverse tax
consequences; (i) any intent-to-use trademark applications filed in the United
States Patent and Trademark Office, pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable U.S. Federal law;
(j) Excluded Equity; (k) interests in JV Entities which cannot be pledged
without the consent of third parties; (l) any property subject to a purchase
money arrangement; (m) other assets excluded by application of the Agreed
Security Principles.

 

“Excluded Equity” shall mean, collectively, the Equity Interests in any Excluded
Subsidiary.

 

“Excluded Information” shall have the meaning assigned to such term in the
definition of “Big Boy Letter”.

 

“Excluded Proceeds” shall mean any proceeds of any Asset Sale, Recovery Event or
issuance or other incurrence of Indebtedness, in each case of any Subsidiary
(other than the Borrower), the application of which to prepay the Term Loans in
accordance with Section 2.13(e), would, in the good faith determination of
Holdings and the Borrower and as consented to in writing by the Administrative
Agent (not to be unreasonably withheld or delayed), (a) be prohibited by (i) any
Requirements of Law (other than the Constituent Documents of such Subsidiary)
applicable to such Subsidiary in its jurisdiction of organization or (ii) any
material restrictions in such Subsidiary’s material Constituent Documents solely
as a result of minority ownership of such Subsidiary by a person other than any
other Subsidiary or Holdings, or (b) result in adverse tax consequences
(including the imposition of material withholding taxes) that shall have been
reasonably determined by Holdings in good faith to be material to the
Consolidated Group as a result of distributing to the Borrower the cash
necessary for the Borrower to make such prepayment; provided that the
Consolidated Group shall use all commercially reasonable efforts to overcome,
reduce and eliminate any such prohibitions, restrictions or tax consequences, as
applicable, and use the other cash resources of the Consolidated Group (subject
to the considerations hereinabove) to timely make the relevant prepayment under
Section 2.13(b) or Section 2.13(c), as applicable, that would be required if
such proceeds were not Excluded Proceeds; provided, further that if at any time
such prohibitions or restrictions are removed or reduced or otherwise cease to
apply, the relevant Net Cash Proceeds (net of any costs, expenses or taxes
incurred by Holdings or any Subsidiary and arising exclusively as a result of
compliance with the immediately preceding proviso) shall immediately cease to be
“Excluded Proceeds” and shall be applied to prepay the Term Loans promptly (or,
if any Alternative Rate Term Loans would be the subject of such prepayment, at
the end of the then current Interest Period applicable to such Alternative Rate
Term Loans) in accordance with Section 2.13(e); it being understood that any
such Excluded Proceeds may be

 

31

--------------------------------------------------------------------------------


 

retained by such Subsidiary so long as not required to be prepaid in accordance
with the foregoing provisions of this definition or Section 2.13.

 

“Excluded Subsidiary” shall mean, at any time, (a) any Unrestricted Subsidiary,
(b) any captive insurance company, (c) any not-for-profit subsidiary, (d) any
special purpose entity, (e) any other subsidiary of Holdings (i) to the extent
it is prohibited from giving the Guaranty by any contractual obligation existing
on (1) the Closing Date, (2) if later, the date on which it becomes a Subsidiary
or (3) if later, the date on which such subsidiary ceases to be an Immaterial
Subsidiary, (ii) that is prohibited by applicable law (including any “corporate
benefit” laws and any requirement to obtain governmental or regulatory consent,
approval, license or authorization unless such consent, approval, license or
authorization has been obtained) from giving the Guaranty or (iii) any
Subsidiary that is not required to provide a Guaranty or Collateral as a result
of the application of the Agreed Security Principles, (f) any Immaterial
Subsidiary, unless otherwise consented to by the Borrower, (g) any Subsidiary
acquired after the Closing Date that has secured Indebtedness at the time of
such acquisition which Indebtedness was not incurred in contemplation of such
acquisition and any Subsidiary thereof that guarantees such secured
Indebtedness, in each case under this clause (g) to the extent such secured
Indebtedness by its express terms prohibits such Subsidiary from becoming a
Guarantor, (h) any Subsidiary acquired after the Closing Date designated in
writing by Holdings to the Administrative Agent prior to such acquisition to be
an Excluded Subsidiary; provided that (i) such Subsidiary shall be a Restricted
Subsidiary and (ii) no Subsidiary may be so designated if, on a Pro Forma Basis
immediately after giving effect to such designation, the aggregate Consolidated
Total Assets of all Subsidiaries that are Excluded Subsidiaries under this
clause (h) would exceed the greater of (x) U.S.$150,000,000 and (y) 10.0% of
Consolidated Total Assets, (i) each of (x) Charleston Place and (y) CHP and its
subsidiaries, (j) any other subsidiary of Holdings with respect to which the
Administrative Agent and the Borrower have reasonably determined and agreed in
writing that the difficulty, time and/or expense of obtaining the Guaranty
therefrom is excessive in relation to the benefits to be obtained therefrom by
the Secured Parties under the Loan Documents, (k) the Original Excluded
Subsidiaries and (l) any Subsidiary organized under the laws of a jurisdiction
that is not a Covered Jurisdiction; provided that notwithstanding anything
hereinabove, as of the Closing Date, (A) no Original Guarantors shall be
Excluded Subsidiaries and (B) the Original Excluded Subsidiaries shall be the
only Excluded Subsidiaries.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 2.21 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, would otherwise have become effective with respect to such
Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.

 

32

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) net income Taxes (however denominated), branch profit taxes (or
any similar tax imposed by any non-US Governmental Authority or any political
subdivision thereof), franchise taxes (imposed in lieu of net income Taxes),
(b)  any other Tax imposed on the Administrative Agent or any Lender, in each
case as a result of a current or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or obtained or enjoyed the benefit of any rights under, or
enforced, this Agreement or any other Loan Document), (c) any U.S. federal
withholding Tax imposed under FATCA or (d) any Taxes attributable to the
recipient’s failure to comply with Section 2.20(d).

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Lender” shall have the meaning assigned to such term in the recitals
hereto.

 

“Existing Lender Consent” shall mean the Lender Consent to Amendment and
Restatement of Existing Credit Agreement attached as Attachment A to the
Memorandum to Lenders dated June 22, 2017.

 

“Existing Letters of Credit” shall mean the letters of credit listed on
Schedule 1.01(b) hereto.

 

“Facility” shall mean each of (a) the Term Loan Commitments and the Term Loans
made thereunder to the Borrower, (b) the Revolving Commitments and the
extensions of credit made to the Borrower thereunder and (c) the Swingline
Commitment and the Swingline Loans made thereunder to the Borrower.

 

“Fair Market Value” shall mean (a) with respect to any asset or group of assets
(other than a marketable security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, and (b) with respect to any marketable security
at any date, the closing sale price of such security on the Business Day
immediately preceding such date, as appearing in any published list of any
national or international securities exchange or, if there is no such closing
sale price of such security, the final price for the purchase of such security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
Holdings.

 

“FATCA” shall mean Sections 1471 through 1474 of the Tax Code as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any intergovernmental agreements entered
into thereunder, any foreign legislation

 

33

--------------------------------------------------------------------------------


 

implemented to give effect to such intergovernmental agreements and any
agreements entered into pursuant to section 1471(b) of the Tax Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations on such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” shall have the meaning assigned to such term in Section 2.05(b). 
For the avoidance of doubt, the Fee Letter shall constitute a Loan Document and
any amounts payable thereunder shall be treated as if payable under this
Agreement.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, and the Issuing Bank Fees.

 

“Financial Maintenance Covenant” shall mean the covenant and agreement contained
in Section 6.11.

 

“Financial Officer” of any person shall mean the president, chief financial
officer, principal accounting officer, treasurer or controller of such person
(or such other officer of such person as may be acceptable to the Administrative
Agent).

 

“Financial Support Direction” shall mean a financial support direction issued by
the UK Pension Regulator under section 43 of the UK Pensions Act.

 

“Financing Statement” shall mean any “financing statement” (as defined in the
UCC and any other applicable Personal Property Security Laws) and any notice of
intention or any other document or instrument serving a similar purpose under
applicable Personal Property Security Laws or other applicable law.

 

“First Amendment Effective Date” shall mean June 2, 2015.

 

“Foreign Plan” shall mean, other than any Benefit Plan, any material employee
benefit plan providing pension, retirement or similar benefits to employees of a
Loan Party located outside of the United States that is maintained by  a Loan
Party, other than any such plan maintained by any Governmental Authority.

 

“Foreign Security Documents” shall mean those agreements set forth on
Schedule 4.02(c) and any other security agreements, pledges, mortgages, consents
and other instruments and documents governed by the laws of a country other than
the United States executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.10.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding L/C Disbursements with respect to
Letters of Credit issued by such Issuing Bank other than L/C Disbursements as to
which such Defaulting Lender’s participation obligation has

 

34

--------------------------------------------------------------------------------


 

been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

 

“Funding Indemnity” shall mean a funding indemnity letter from the Borrower
substantially in the form of Exhibit G.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time but subject to Section 1.02.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial regulatory or administrative
functions of or pertaining to government.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor, or (b) another person (including
any bank under a letter of credit or bank guarantee) to induce the creation of
which the guarantor has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation, contingent
or otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness of the payment of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (iv) to otherwise assure or hold
harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable contingent indemnity obligations in effect on the Closing Date or
entered into in the ordinary course of business in connection with any
acquisition, other Investment or Disposition permitted under this Agreement. 
Neither (x) the obligation of a manager under a Management Contract (i) to
guarantee to the owner of an asset a level of financial performance of, or
return on, such asset (and which shall not relate to any Indebtedness or the
borrowing of any money), and (ii) to commit to make a loan to the owner of a
Hotel Real Property or other asset, nor (y) the guarantee by Holdings or any of
the Subsidiaries of the performance obligations of a Subsidiary under or in
respect of a Management Contract shall constitute a Guarantee.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable pursuant to the terms of the instrument evidencing
such Guarantee) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder), as determined by such guarantor in good faith.

 

35

--------------------------------------------------------------------------------


 

“Guarantors” shall mean Holdings and each Subsidiary party to the Guaranty
(other than the Borrower or any Excluded Subsidiary).  The Guarantors shall not
include any Subsidiary that is released as a Guarantor in accordance with the
provisions of the Loan Documents, including Section 9.20.  Subject to
Section 5.17, Guarantors as of the Closing Date consist of each entity that is a
Guarantor under the Existing Credit Agreement immediately prior to the Closing
Date.

 

“Guaranty” shall mean the Master Guarantee Agreement, dated as of the Closing
Date, made by the Loan Parties from time to time party thereto in favor of the
Administrative Agent for the benefit of the Secured Parties thereunder, in form
and substance reasonably satisfactory to the Administrative Agent, as the same
may be supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes defined, or regulated as such by, or pursuant to, any
Environmental Law, or which requires removal, remediation or reporting under any
Environmental Law, including asbestos, or asbestos containing material, radon or
other radioactive material, mold, polychlorinated biphenyls and urea
formaldehyde insulation.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of Holdings or any Subsidiary shall be a Hedging Agreement.

 

“Holdings” shall have the meaning assigned to such term in the preamble.

 

“Hotel Real Property” shall mean any real property (and related assets) and the
improvements thereto that is or is intended to be used in connection with the
Business of the Consolidated Group.

 

“ICC” shall have the meaning assigned to such term in Section 2.23(o).

 

“ICC Rule” shall have the meaning assigned to such term in Section 2.23(o).

 

“Immaterial Subsidiary” shall mean, at any time, any Subsidiary (a) the assets
of which constitute less than 5.0% of Consolidated Total Assets; provided that
the assets of all Immaterial Subsidiaries shall constitute 10.0% or less of
Consolidated Total Assets, (b) that exists solely for the purpose of employing
the staff of a Hotel Real Property owned by a person other than the Borrower or
an Affiliate of the Borrower with respect to which the Borrower or the relevant
Affiliate is indemnified against any losses liabilities arising from such
arrangement by such person, (c) exists solely for the purpose of holding and
maintaining a Liquor License or a Liquor Lease, or (d) exists solely for both of
the purposes described in clauses (b) and (c), in each case that has been
designated as such by the Borrower in a written notice delivered to the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent (or, on the Closing Date, Schedule 3.08 in the case of the
Original Immaterial Subsidiaries) other than any such Subsidiary as to which the
Borrower has revoked such designation by written notice to the Administrative
Agent.

 

“Incremental Facility” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.24(b).

 

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(f).

 

“Incremental Loans” shall mean the Incremental Revolving Loans and Incremental
Term Loans.

 

“Incremental Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Yield” shall have the meaning assigned to such term in
Section 2.24(c).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets acquired by such person, (d) all
obligations of such person in respect of the deferred purchase price of property
or services (other than current trade accounts payable incurred in the ordinary
course of business (including such trade payables that are charged to credit
cards and paid within 30 days after receipt of a statement therefor) and other
than earn-out obligations incurred in connection with a Permitted Acquisition or
other permitted Investment, but only until such obligations become a liability
on the balance sheet of such person in accordance with GAAP), (e) all
obligations of such person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Disqualified Stock in such person, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the Indebtedness
secured thereby has been assumed (provided that if the Indebtedness secured
thereby has not been assumed or is recourse solely to limited assets of such
person, the amount of such Indebtedness included for the purposes of this
definition shall be an amount equal to the lesser of the Fair Market Value of
such assets (as determined in good faith by the board of directors of such
person) and the amount of the Indebtedness secured), (g) all Guarantees by such
person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, and (i) all obligations, contingent or otherwise, of such person as an
account party or applicant in respect of letters of credit and letters of
guaranty.  The Indebtedness of any person shall include the Indebtedness of

 

37

--------------------------------------------------------------------------------


 

any other person (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in, or other relationship with, such other person,
except to the extent the terms of such Indebtedness provide that such person is
not liable therefor.  Notwithstanding anything in this definition to the
contrary, (i) the obligation of a manager under a Management Contract to
guarantee to the owner a level of financial performance or return (and which
shall not relate to any borrowing of any money) and (ii) current or deferred
management, royalty or branding fees payable pursuant to Management Contracts,
shall not, in either case, constitute Indebtedness.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.17.

 

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including, without limitation,
copyrights, copyright licenses, domain names, patents, patent licenses,
trademarks, trademark licenses, trade names, technology, know-how, processes,
trade secrets, intangible rights in software and databases not otherwise
included in the foregoing, all rights to past, present or future proceeds and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interbank Offered Rate” shall mean, with respect to any Alternative Rate
Borrowing (a) denominated in Dollars or any Alternative Currency other than
Euros, LIBOR for the applicable Interest Period and (b) denominated in Euros,
EURIBOR for the applicable Interest Period.

 

“Intercompany Trading Balances” shall mean amounts owing to Holdings or any
Subsidiary by Holdings or any other Subsidiary in respect of (i) management
fees, royalty fees, branding fees, servicing fees or provision of other related
services, (ii) sales and marketing costs, recharges and allocations, including
in respect of employees, managers, officers or directors, (iv) ticketing or room
sales and (v) intercompany transfers of goods or services (including collection
VSOE (i.e., vendor-specific objective evidence) products).

 

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Alternative Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of an Alternative Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

 

38

--------------------------------------------------------------------------------


 

“Interest Period” shall mean, with respect to any Alternative Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 months
thereafter (or, if available to all relevant Lenders, 12 months, or periods of
less than 1 month), as the Borrower may elect; provided, however, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period, and (c) any Interest Period
that would otherwise extend beyond the Revolving Facility Maturity Date (if such
Interest Period applies to any Revolving Borrowing) or the Term Facility
Maturity Date (if such Interest Period applies to any Term Borrowing) shall end
on the Revolving Facility Maturity Date or the Term Facility Maturity Date,
respectively.  Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” shall mean, (a) in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (i) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of the applicable Borrowing and (ii) the
applicable LIBO Rate for the shortest period (for which that LIBO Rate is 
available) which exceeds the Interest Period of such Borrowing, each as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period of such Borrowing, and (b) in relation to
the EURIBO Rate, the rate which results from interpolating on a linear basis
between: (i) the applicable EURIBO Rate for the longest period (for which that
EURIBO Rate is available) which is less than the Interest Period of the
applicable Borrowing and (ii) the applicable EURIBO Rate for the shortest period
(for which that EURIBO Rate is available) which exceeds the Interest Period of
such Borrowing, each as of approximately 11:00 a.m. (Brussels time) two TARGET
Days prior to the commencement of such Interest Period of such Borrowing.

 

“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP” shall have the meaning assigned to such term in Section 2.23(o).

 

“Issuing Bank” shall mean, as the context may require, (a) with respect to any
Letter of Credit (except with respect to any trade Letters of Credit, which
Barclays Bank PLC as Issuing Bank and certain other Issuing Banks shall have no
obligation to issue hereunder) issued (or deemed issued hereunder), each of
(i) Barclays Bank PLC, (ii) Fifth Third Bank, (iii) JPMorgan Chase Bank, N.A.,
or, in each case, any Affiliate thereof, in its capacity as an issuer of Letters
of

 

39

--------------------------------------------------------------------------------


 

Credit hereunder, and (b) any other Revolving Lender that may become an Issuing
Bank pursuant to Section 2.23(k) or Section 2.23(m), with respect to Letters of
Credit issued by such Revolving Lender.  The applicable Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Sublimit” shall mean, with respect to (a) Barclays Bank PLC and
its Affiliates, U.S.$30,320,000, (b) Fifth Third Bank and its Affiliates,
U.S.$9,840,000, (c) JPMorgan Chase Bank, N.A. and its Affiliates, U.S.$9,840,000
and (d) any other Revolving Lender that may become an Issuing Bank pursuant to
Section 2.23(k) or Section 2.23(m) and its Affiliates, such amount, if any, as
may be agreed in writing by such Revolving Lender and the Borrower with respect
to Letters of Credit issued by such Revolving Lender and its Affiliates.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Italian Subsidiary” shall mean any Subsidiary incorporated or otherwise
organized under the laws of Italy.

 

“Joint Book Running Managers” shall mean Barclays Bank PLC, Fifth Third Bank and
JPMorgan Chase Bank, N.A..

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Junior Lien Incremental Other Term Loans” shall have the meaning assigned to
such term in Section 2.24(e).

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement between or among the Collateral Agent and one or more Representatives
for holders of Permitted Junior Secured Refinancing Debt or Junior Lien
Incremental Other Term Loans in form and substance reasonably satisfactory to
the Administrative Agent, the Collateral Agent and the Borrower.

 

“JV Entity” means (a) any joint venture and (b) any non-wholly owned subsidiary
of Holdings.

 

“L/C Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.23 in an aggregate Stated Amount of
U.S.$50,000,000 (or the equivalent thereof in Alternative Currencies).

 

“L/C Disbursement” shall mean a payment or disbursement made by the applicable
Issuing Bank pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean, with respect to any Revolving Lender, at any time,
the sum of (i) the Dollar Equivalent of the amount of any Unpaid Drawing in
respect of which such Lender has made (or is required to have made) payments to
the Administrative Agent pursuant to Section 2.02(f) at such time, and (ii) such
Lender’s Revolving Commitment Percentage of the Dollar Equivalent of the L/C
Outstandings in respect of Letters of Credit that have been issued for the
account of the Borrower, at such time (excluding the portion thereof consisting
of Unpaid

 

40

--------------------------------------------------------------------------------


 

Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Administrative Agent pursuant to Section 2.02(f)).

 

“L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Facility Maturity Date.

 

“L/C Obligations” shall mean, at any time, an amount equal to the L/C
Outstandings.  The L/C Obligations of any Lender at any time shall be its
Revolving Commitment Percentage of the total L/C Obligations at such time.

 

“L/C Outstandings” shall mean, at any time, (i) the Dollar Equivalent of the
aggregate undrawn amount of all Letters of Credit that have been issued for the
account of the Borrower at such time, and (ii) the aggregate amount of all L/C
Disbursements that have not been reimbursed by the Borrower at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the later of
the Revolving Facility Maturity Date and the Term Facility Maturity Date, in
each case in effect on such date.

 

“Lender Counterparty” shall have the meaning assigned to such term in the
definition of “Specified Hedging Agreement”.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any standby letter of credit or trade letter of
credit issued for the account of the Borrower pursuant to Section 2.23 and shall
include each Existing Letter of Credit.  Any Bank Guarantee shall be treated
hereunder as a Letter of Credit issued pursuant to this Agreement and any
reference to a “Letter of Credit” under this Agreement shall be deemed to
include a reference to a Bank Guarantee.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.

 

41

--------------------------------------------------------------------------------


 

“Letter of Credit Request” shall have the meaning assigned to such term in
Section 2.23(d).

 

“LIBO Rate” shall have the meaning specified in the definition of “LIBOR.”

 

“LIBOR” shall mean, for any Interest Period as to any Borrowing denominated in
Dollars or any Alternative Currency other than Euros, (i) the rate per annum
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) (the “LIBO Rate”) for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars or such Alternative Currency, as applicable, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars or
such Alternative Currency, as applicable, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that solely with respect to the Dollar Term Commitment or
Revolving Loans under the Revolving Commitments on the Closing Date, if any such
rate determined pursuant to the preceding clauses (i) or (ii) is below zero,
LIBOR will be deemed to be zero.

 

“Lien” shall mean, (a) with respect to any asset, (i) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance,
collateral assignment, charge, statutory deemed trust or security interest in,
on or of such asset, or (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Limited Condition Acquisition” shall mean a Permitted Acquisition or other
Investment permitted hereunder whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (it being understood
that such commitment may be subject to other conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement).

 

“Liquor Lease” shall mean a lease, sublease, grant of use agreement or similar
agreement entered into between Holdings or any Subsidiary, as lessee, sublessee
or grantee, as applicable, and the owner, lessor, sublessor or grantor of use in
respect of a Hotel Real Property, in connection with the sale of alcoholic
beverages at such Hotel Real Property.

 

42

--------------------------------------------------------------------------------


 

“Liquor License” shall mean a license issued by a Governmental Authority to
Holdings or any Subsidiary in respect of a Hotel Real Property in connection
with the sale of alcoholic beverages at such Hotel Real Property.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the
Affiliate Subordination Agreement and any other subordination agreement entered
into pursuant to the terms hereof, the Fee Letter, any Junior Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to the
terms hereof, any promissory notes delivered pursuant to Section 2.04(d), each
Funding Indemnity, each Letter of Credit Application, and any other document
designated as such therein or in writing by any Agent and any Loan Party, in
each case as amended.

 

“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 9.08(c).

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.08(c).

 

“Loan Parties” shall mean the Borrower, Holdings and each other Guarantor.

 

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.

 

“Local Agent” shall mean (a) with respect to Borrowings denominated in Euros,
the determination of the interest rates applicable thereto or any matter related
to Euros, the Administrative Agent, or, if designated as such in writing from
time to time by the Administrative Agent to the Borrower and the Lenders, an
Affiliate or agent of the Administrative Agent, and (b) with respect to
Borrowings denominated in Dollars, the determination of the interest rates
applicable thereto or any matter related to Dollars, the Administrative Agent.

 

“Management Contract” shall mean each contract listed on Schedule 1.01(c) as of
the Closing Date and each legally binding contract entered into after the
Closing Date which shall grant to Holdings or any Subsidiary the right to manage
or provide services to, or to license the use of any of its Intellectual
Property in respect of, any real property related to the Business of the
Consolidated Group.

 

“Management Contract Investments” shall mean (a) loans, guarantees or cash
payments made pursuant to requirements under or to obtain, maintain, improve,
extend or avoid the loss of, or to terminate any territorial restrictions
contained in, Management Contracts, (b) loans, guarantees or cash payments
required to be made by Holdings or any of the Subsidiaries, as the case may be,
as the manager of Hotel Real Property to the extent that certain financial or
performance tests are not met, (c) any Investment in the Equity Interests in a
person directly or indirectly owning or leasing or otherwise having the right to
use any Hotel Real Property that is or is intended to be the subject of a
Management Contract, provided that such Investment is made in connection with
Holdings or a Subsidiary obtaining, maintaining, improving, extending or
avoiding the loss of the rights to manage such Hotel Real Property, (d) other
Investments to the extent required by the terms of any Management Contract of
Holdings or any Subsidiary

 

43

--------------------------------------------------------------------------------


 

existing as of the Closing Date (as amended, extended or otherwise modified from
time to time), and (e) loans, guarantees or cash payments made by Holdings or
any of the Subsidiaries, as the case may be, as the manager of a Hotel Real
Property in order to avoid any material disruption to the normal operation of
such Hotel Real Property.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean any material adverse condition or material
adverse change in (a) the business, assets, financial condition or results of
operations of the Consolidated Group, taken as a whole, (b) the ability of the
Loan Parties (taken as a whole) to perform their material obligations under the
Loan Documents or (c) the material rights and remedies of the Administrative
Agent, the Lenders, the Issuing Bank(s) or any other Secured Party under the
Loan Documents, including the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

“Material Hotel Real Property” shall mean any Hotel Real Property comprising
Material Real Property.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and Non-Recourse Indebtedness), or obligations in respect of
one or more Hedging Agreements, of any one or more of Holdings and the
Subsidiaries in an aggregate principal amount of U.S.$25,000,000 or more.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Material Non-Recourse Indebtedness” shall mean Non-Recourse Indebtedness in an
aggregate principal amount of U.S.$50,000,000 or more.

 

“Material Real Property” shall mean all real property owned, leased or subleased
from time to time by Holdings or any Subsidiary, other than (a) any real
property with a fair market value less than U.S.$25,000,000, (b) any interest in
a leasehold estate with respect to which annual basic lease payments are less
than U.S.$2,000,000 and (c) any Liquor Lease.

 

“Material Real Property Agreements” shall mean any Management Contract and, with
respect to any parcel of Material Real Property (including any Material Hotel
Real Property), any material lease or leases (other than a Liquor Lease), and
any extensions, renewals, modifications or amendments thereof.

 

“Material Subsidiary” shall mean any Subsidiary that is not an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“MNPI” shall mean any material non-public information regarding Holdings or any
of its Subsidiaries or the securities of any of them for purposes of U.S.
Federal and state securities laws.

 

44

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates is making or has an obligation to make contributions or could
otherwise reasonably expect to incur liability.

 

“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds subsequently received (as and when received) in
respect of non-cash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
environmental assessments, remediation expenses, appraisal and investment
banking fees, transfer and similar taxes incurred by Holdings and the
Subsidiaries in connection therewith and Holdings’ or such Subsidiary’s good
faith estimate of income taxes (including capital gains taxes or foreign taxes
applicable to the repatriation of proceeds to Holdings or the Borrower) paid or
payable in connection with such sale, without taking into account any available
tax credits or deductions and any tax sharing arrangements), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released to Holdings or any Subsidiary from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) reserves for Withdrawal Liability or
severance estimated by Holdings or any Subsidiary to be payable arising from
such Asset Sale, (iv) amounts required to be paid to any person (other than
Holdings or any Subsidiary) owning a beneficial interest in the asset subject to
such Asset Sale, and (v) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness incurred hereunder or any
such Indebtedness assumed by the purchaser of such asset); provided, however,
that with respect to any Asset Sale or Recovery Event, the cash proceeds
therefrom shall not constitute Net Cash Proceeds to the extent the same shall
have been reinvested in assets of a kind then used or usable in the Business of
the Consolidated Group within 365 days of receipt of such cash proceeds (or
within 545 days if a commitment to so apply such cash proceeds is made within
such 365 days); and (b) with respect to any issuance or disposition of
Indebtedness, the cash proceeds thereof, net of all taxes and reasonable and
customary fees, commissions, costs and other expenses incurred by Holdings and
the Subsidiaries in connection therewith.

 

“New Lender” shall have the meaning assigned to such term in the recitals
hereto.

 

“New York Business Day” shall mean any day of the year on which banks are not
required or authorized by law to close in New York City and on which dealings
are carried on in the London interbank market.

 

“No MNPI Representation” shall mean, with respect to any person, a
representation that such person is not in possession of any MNPI that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).

 

45

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Ratio-Based Incremental Facility Cap” shall have the meaning assigned to
such term in Section 2.24(a).

 

“Non-Recourse Indebtedness” shall mean, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

“Not Otherwise Applied” shall mean, at any time, with reference to any amount of
net cash proceeds of any transaction or event or of Excess Cash Flow, that such
amount (a) was not required to be applied to mandatorily prepay the Term Loans
pursuant to Section 2.13(d) (calculated, in the case of Excess Cash Flow,
without giving effect to any credits for voluntary prepayments of Loans
thereunder) prior to such time, and (b) was not previously utilized in
connection with any other transaction permitted pursuant to Section 6.01,
Section 6.04, Section 6.06 or Section 6.09.

 

“Obligation Currency” shall have the meaning assigned to such term in
Section 9.18(a).

 

“Obligations” shall mean all obligations of every nature of the Borrower and
each other Loan Party from time to time owed to any of the Agents (including
former Agents), the Lenders, the Lender Counterparties, the Issuing Banks, the
Cash Management Banks, the Joint Book Running Managers, the Senior Co-Manager
and the beneficiaries of the indemnification obligations undertaken by any Loan
Party under any Loan Document, any Specified Hedging Agreement or any
documentation governing any Cash Management Obligations, as applicable, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy or other insolvency proceeding with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy or other
insolvency proceeding), reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Specified Hedging Agreements, fees, expenses,
indemnification or otherwise; provided, however, that solely for purposes of the
Guaranty and the Security Documents, in each case as they relate to the
Guarantors (but not, for the avoidance of doubt, the Borrower), “Obligations”
shall exclude the Excluded Swap Obligations.

 

“Original Closing Date” shall mean March 21, 2014.

 

“Original Excluded Subsidiaries” shall mean each Subsidiary identified as an
“Excluded Subsidiary” (and not, for the avoidance of doubt, an “Unrestricted
Subsidiary”) on Schedule 3.08 on the Closing Date.

 

“Original Guarantors” shall mean Holdings and each Subsidiary (other than the
Borrower) identified as a Loan Party on Schedule 3.08 on the Closing Date.

 

46

--------------------------------------------------------------------------------


 

“Original Immaterial Subsidiaries” shall mean each Subsidiary identified as an
“Immaterial Subsidiary” on Schedule 3.08 on the Closing Date.

 

“Original Unrestricted Subsidiaries” shall mean each subsidiary of Holdings
identified as an “Unrestricted Subsidiary” on Schedule 3.08 on the Closing Date.

 

“Other Equity Investment” shall have the meaning specified in the definition of
“Consolidated Net Income.”

 

“Other Loans” shall have the meaning assigned to such term in Section 2.25.

 

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.25.

 

“Other Taxes” shall mean any present or future stamp, court or documentary,
excise, property, intangible, recording, filing or similar Taxes, charges or
levies that arise from any payment made by the Borrower hereunder or under any
other Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement or the other
Loan Documents.

 

“Other Term Loans” shall have the meaning assigned to such term in Section 2.25.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

 

“Patriot Act” shall have the meaning assigned to such term in Section 3.26(a).

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required or granted under any Requirement of Law, in
each case that are necessary to the operation of the business of Holdings and
its Subsidiaries.

 

“Permitted Acquisition” shall mean the acquisition on such day by Holdings or a
Subsidiary, whether by purchase, amalgamation, merger or otherwise, of all or
substantially all the assets of, or any line of business, unit, division or
product line of, any person, or a majority of the Equity Interests of a person,
or a Hotel Real Property, provided that (a) the acquired person or assets or
line of business, or Hotel Real Property, shall be or is intended to be used in,
or in connection with, the Business of the Consolidated Group, (b) all
transactions in connection therewith shall be consummated in accordance with all
Requirements of Law and in conformity with all applicable Permits, except where
the failure to do so is not reasonably likely to result in a Material Adverse
Effect, (c) at the time of such transaction both before and after giving effect
thereto (including the incurrence or assumption any Indebtedness in connection
therewith), (i) no Event of Default or Default shall have occurred and be
continuing and (ii) Holdings shall be in compliance, on a Pro Forma Basis, with
the Financial Maintenance Covenant and the

 

47

--------------------------------------------------------------------------------


 

requirements of Section 5.10, and (d) neither Holdings nor any Subsidiary shall
incur or assume any Indebtedness in connection with such acquisition, except as
permitted by Section 6.01.

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.08(c).

 

“Permitted Equity Collateral Liens” shall mean Liens permitted under
Sections 6.02(b), (d), (j) or (aa).

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within two years from
the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 365 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 365 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the person serving as the Administrative
Agent or any domestic office of any commercial bank organized under the laws of
the United States or any State thereof that has a combined capital and surplus
and undivided profits of not less than U.S.$500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria of clause (c) above;

 

(e)                                  investments in “money market funds” within
the meaning of Rule 2a-7 of the Investment Company Act, substantially all of
whose assets are invested in investments of the type described in
clauses (a) through (d) above; and

 

(f)                                   other investments (including in local
banks and in currencies other than Dollars) utilized by Holdings and the
Subsidiaries in accordance with customary investment practices for cash
management of a type substantially analogous to the foregoing as determined by
the applicable person in good faith.

 

“Permitted Junior Secured Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior priority basis to the Obligations and
is not secured by any property or assets other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, and (iii) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the

 

48

--------------------------------------------------------------------------------


 

Borrower, then the Administrative Agent (or the Collateral Agent, as applicable)
and the Representative for such Indebtedness shall have executed and delivered a
Junior Lien Intercreditor Agreement.

 

“Permitted Pari Passu Secured Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, and (iii) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of an intercreditor
agreement reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued in exchange
for, or issued or incurred (including by means of the extension or renewal of
existing Indebtedness) to refinance, refund, extend, renew or replace, existing
Indebtedness (“Refinanced Indebtedness”), provided that (a) the principal amount
of such refinancing, refunding, extending, renewing or replacing Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness at the
time of such refinancing plus the amount of any penalties and accrued, unpaid or
capitalized interest or premiums thereon (including tender premiums),
underwriting discounts, defeasance costs, fees, commissions and expenses, in
each case associated with such refinancing, refunding, extension, renewal or
replacement (except to the extent any additional amounts are incurred as an
Incremental Facility or are otherwise permitted to be incurred under the Loan
Documents), (b) such refinancing, refunding, extending, renewing or replacing
Indebtedness has a final maturity that is no sooner than, and a Weighted Average
Life to Maturity that is no shorter than, such Refinanced Indebtedness (except
in the case of customary bridge loans which subject to customary conditions
would either automatically be converted into or required to be exchanged for
permanent Permitted Refinancing Indebtedness which satisfies the requirements
under this clause (b)), (c) if such Refinanced Indebtedness or any Guarantees
thereof are subordinated to the Obligations, such refinancing, refunding,
extending, renewing or replacing Indebtedness and any Guarantees thereof remain
so subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are the only obligors on such
refinancing, refunding extending, renewing or replacing Indebtedness, and
(e) such refinancing, refunding, extending, renewing or replacing Indebtedness
contains covenants and events of default and is benefited by Guarantees, if any,
which, taken as a whole, are determined in good faith by a Financial Officer of
Holdings, to be no less favorable to Holdings or any Subsidiary and the Lenders
in any material respect than the covenants and events of default or Guarantees,
if any, in respect of such Refinanced Indebtedness (except for covenants and
events of default applicable only to the period after the Latest Maturity Date);
provided further, that Indebtedness constituting Permitted Refinancing
Indebtedness shall not cease to constitute Permitted Refinancing Indebtedness as
a result of the subsequent extension of the Latest Maturity Date.

 

“Permitted Tax Restructuring” shall mean one or more transactions (a) as set
forth on Schedule 1.01(d) or (b) pursuant to which the Equity Interests of one
or more Subsidiaries directly owned, immediately before the Closing Date, by
Holdings or the Borrower is transferred to a direct or indirect Subsidiary of
Holdings that is a Loan Party in exchange for equity or debt of the transferee
or as a capital contribution to the transferee; provided that (i) Holdings shall

 

49

--------------------------------------------------------------------------------


 

have provided to the Administrative Agent a certificate of a Financial Officer
of Holdings to the effect that, based on the advice of outside counsel or tax
advisors of international recognition, the consummation of such transaction
would result in the avoidance of adverse tax consequences (other than on account
of any Taxes payable in connection with filings, recordings, registrations,
stampings and any similar acts in connection with the creation or perfection of
the Liens of the Collateral Agent on the Collateral) to the Consolidated Group
that shall have been reasonably determined by Holdings in good faith to be
material to the Consolidated Group, which certificate shall also describe the
proposed transaction in reasonable detail, (ii) none of the Subsidiaries that
were not Excluded Subsidiaries prior to such transactions become Excluded
Subsidiaries as a result thereof and (iii) no such transaction could reasonably
be expected to (x) have a Material Adverse Effect or (y) otherwise adversely
affect the Liens or the Collateral (or the value thereof) securing the
Obligations or the rights or remedies of the Agents or the Lenders under the
Loan Documents in any material respect.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
loans; provided that (a) such Indebtedness is not secured by any property or
assets of Holdings, the Borrower or any other Subsidiary and (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness.

 

“Person” or “person” shall mean any natural person, corporation, trust, business
trust, joint venture, joint stock company, association, company, limited
liability company, unlimited liability company, partnership, limited
partnership, Governmental Authority or other entity.

 

“Personal Property Security Laws” shall mean all applicable personal property
security laws (or other laws relating to the creation, perfection or
registration of security interests) as all such laws now exist or from time to
time hereafter shall be amended, modified, recodified, supplemented or replaced,
together with all rules and regulations thereunder or related thereto, including
the UCC.

 

“Platform” shall have the meaning assigned to such term in Section 9.23(b).

 

“Pledged Collateral” shall mean the respective assets (including Equity
Interests) pledged by the Loan Parties as security for the payment and
performance of the Obligations pursuant to the Security Documents.

 

“Post-Acquisition Period” shall mean, with respect to any Acquired Entity or
Business or any Converted Subsidiary, the period beginning on the date such
acquisition or conversion is consummated and ending on the last day of the
fourth full consecutive fiscal quarter immediately following the date on which
such acquisition or conversion is consummated.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

 

“Prepayment Notice” shall mean a notice from the Borrower in accordance with the
terms of Section 2.12(c), Section 2.13(g) or Section 2.22(c), as applicable, and
substantially in the form of Exhibit D, or such other form as shall be approved
by the Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged by a
financial institution to its customers.

 

“Pro Forma Adjustment” shall mean, for any Calculation Period that includes all
or any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA, any Disposition or any incurrence or repayment
of Indebtedness of the applicable Acquired Entity or Business or Converted
Subsidiary or Consolidated EBITDA, (a) the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that is
factually supportable and is expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the SEC, and (b) additional good faith pro
forma adjustments not otherwise reflected in the determination of Consolidated
EBITDA arising out of synergies or cost savings initiatives attributable to such
transaction or additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Subsidiary with the
operations of the Consolidated Group, in each case being given pro forma effect,
that (i) have been realized or (ii) will be implemented following such
transaction and are supportable and quantifiable and expected to be realized
within the succeeding twelve months (in each case including (v) operating
improvements, (w) reduction in personnel expenses, (x) reduction of costs
related to administrative functions, (y) reductions of costs related to leased
or owned properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead), taking into account the historical
financial statements of the Acquired Entity or Business or Converted Subsidiary
and the consolidated financial statements of Consolidated Group, assuming such
acquisition or conversion, all other acquisitions or conversions consummated
during such Calculation Period and any Indebtedness or other liabilities
incurred or repaid in connection therewith, in each case had been consummated,
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable Calculation
Period prior to the relevant transaction at the interest rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, so long as such actions are initiated during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Calculation Period, or such additional costs, as applicable,
will be incurred during the entirety of such Calculation Period.

 

“Pro Forma Basis” shall mean, with respect to (a) any incurrence, acquisition,
assumption or repayment of Indebtedness, or (b) any Permitted Acquisition,
permitted Investment or acquisition or sale of a Hotel Real Property or other
assets (or the Equity Interests of the person or persons owning such Hotel Real
Property or other assets) of the type described in clause (iii) below by a
person, the calculation of the consolidated results of such person and its
subsidiaries otherwise determined in accordance with this Agreement as if the
respective incurrence,

 

51

--------------------------------------------------------------------------------


 

acquisition, assumption or repayment of Indebtedness, acquisition or sale (and
all other Indebtedness incurred, acquired, assumed or repaid or other such
acquisitions or sales effected during the respective Calculation Period) had
been effected on the first day of the respective Calculation Period, provided
that all such calculations shall take into account the following assumptions:

 

(i)                                     pro forma effect shall be given to any
Indebtedness incurred during such period to the extent such Indebtedness is
outstanding at the end of such Calculation Period;

 

(ii)                                  the Consolidated Interest Expense of a
person attributable to interest on any Indebtedness bearing a floating interest
rate (or, in the case that such person or any of its subsidiaries is a party to
a Hedging Agreement (which Hedging Agreement is scheduled to remain in effect
for not less than the shorter of (x) a twelve-month period immediately following
the applicable date of determination or (y) the remaining term of the
Indebtedness to which it relates) that has the effect of causing fixed interest
rate Indebtedness to be floating rate interest on the date of computation) shall
be computed (other than when computed for the purposes of computing Consolidated
EBITDA) on a pro forma basis as if the average rate in effect from the beginning
of the period to the end of the period had been the applicable rate for the
entire period, unless in the case of floating rate Indebtedness, such person or
any of its subsidiaries is a party to a Hedging Agreement (which shall remain in
effect for the twelve-month period immediately following the end of the period)
that has the effect of fixing the interest rate on the date of computation, in
which case such rate (whether higher or lower) shall be used;

 

(iii)                               pro forma effect shall be given to all
acquisitions that involve the payment of consideration by Holdings and/or any
Subsidiary in excess of U.S.$2,500,000 and sales of Hotel Real Properties and
other assets pursuant to a transaction that yields gross proceeds to Holdings
and/or any Subsidiary in excess of U.S.$2,500,000 during such period (by
excluding or including, as the case may be, the historical financial results for
the respective Hotel Real Properties and/or such other assets) that occur during
such Calculation Period or thereafter and on or prior to the applicable date of
determination (including any Indebtedness assumed or acquired in connection
therewith) as if they had occurred on the first day of such Calculation Period,
provided that in connection with any such acquisitions, pro forma effect (for
periods prior to such acquisition) shall be given to the management, royalty and
branding fees payable pursuant to the respective Management Contract as if such
management, royalty or branding fees had been payable throughout the Calculation
Period; and

 

(iv)                              any Indebtedness in respect of which an
irrevocable prepayment notice has been delivered that results in such
Indebtedness being due and payable not later than 30 days after such prepayment
notice, the amount of such Indebtedness (and any interest attributable thereto)
shall be excluded from the computation of such covenants to the extent Holdings
shall have unrestricted cash reserves that will be used for such payment or
shall have committed cash reserves that will be used for such payment by way of
a deposit arrangement or otherwise.

 

52

--------------------------------------------------------------------------------


 

“Public Lender” shall have the meaning assigned to such term in Section 9.23(f).

 

“Purchasing Borrower Party” shall mean any Loan Party that becomes an assignee
or participant pursuant to Section 9.04(k).

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in Section 2.24(a).

 

“Recalculation Date” shall have the meaning assigned to such term in
Section 1.04(a).

 

“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (excluding any settlement or payment in
connection with a claim made in respect of business interruption insurance) or
any taking under power of eminent domain or by condemnation or similar
proceeding of or relating to any property or asset of Holdings or any
Subsidiary.

 

“Reduction Minimum” shall mean, in respect of a Revolving Commitment or
Revolving Loan, as the case may be, U.S.$1,000,000.

 

“Reduction Multiple” shall mean, in respect of a Revolving Commitment or
Revolving Loan, as the case may be, U.S.$250,000.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.25.

 

“Refund” shall have the meaning assigned to such term in Section 2.20(c).

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents,
members, controlling persons and advisors of such person and such person’s
Affiliates.

 

“Release” shall mean any release, threatened release, spill, seepage, emission,
leaking, pumping, injection, pouring, emptying, deposit, disposal, discharge,
dispersal, dumping,

 

53

--------------------------------------------------------------------------------


 

escaping, leaching, or migration into, onto or through the environment or within
or upon any building, structure, facility or fixture.

 

“Representative” shall mean, with respect to any series of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred, secured or otherwise obtained, as the case may be, and each of their
successors in such capacities.

 

“Repricing Premium” shall have the meaning assigned to such term in
Section 2.12(d).

 

“Repricing Transaction” shall mean, (a) the prepayment, repayment or refinancing
of all or a portion of the Term Loans with the proceeds of, or any conversion of
the Term Loans into, any term loans that are broadly syndicated to banks and
institutional investors having an “effective yield” at the time of incurrence
thereof (which shall be determined by (x) including interest rate margins,
original issue discount (based on a four-year average life to maturity or, if
less, the remaining life to maturity) and upfront fees payable by the borrower
thereof generally to all the lenders (or equivalent) of such Indebtedness and
(y) excluding customary arrangement, commitment, structuring, underwriting or
other fees, in each case not shared generally with all relevant lenders;
provided that if such Indebtedness includes an interest rate floor greater than
the interest rate floor applicable to the Term Loans subject to such
transaction, such differential between interest rate floors shall be equated to
“effective yield” for purposes of determining whether an increase to the
interest rate margin for the relevant Term Loans shall be required, but only to
the extent an increase in the interest rate floor applicable to the relevant
Term Loans would cause an increase in the interest rate then in effect, and in
such case, the interest rate floor (but not the interest rate margin) applicable
to the relevant Term Loans shall be increased to the extent of such differential
between interest rate floors) that is less than the “effective yield” (as
determined on the same basis as provided in the preceding parenthetical) of the
Term Loans outstanding at the time of incurrence thereof, but excluding any new
or replacement loans incurred in connection with a Change in Control or a
Transformative Acquisition, (b) any amendment, waiver or consent to or under the
Term Facility which effectively reduces the “effective yield” (as determined on
the same basis as provided in the parenthetical in clause (a)) applicable to any
Term Loans, but excluding any such amendment, waiver or consent in connection
with a Change of Control or a Transformative Acquisition or (c) the assignment
by any Lender pursuant to Section 2.21 as a result of such Lender being a
Non-Consenting Lender with respect to any consent, waiver or amendment to or
under the Term Facility that would have the effect of reducing the “effective
yield” (as determined on the same basis as provided in the parenthetical in
clause (a)) of any Term Loans.  All determinations and calculations of
“effective yield” under clauses (a) and (b) of this definition shall be made by
the Administrative Agent and shall be conclusive and binding on the Loan Parties
and all Lenders holding Term Loans.

 

“Required Facility Lenders” shall mean the Required Term Lenders or the Required
Revolving Lenders, as the case may be.

 

“Required Lenders” shall mean, at any time, subject to Section 9.08(f) with
respect to Defaulting Lenders, Lenders having or holding greater than 50% of the
sum of the Dollar Equivalent of (a)(i) the Total Revolving Commitments and
Swingline Commitment at such time

 

54

--------------------------------------------------------------------------------


 

or (ii) if the Total Revolving Commitments and Swingline Commitment have been
terminated, the Aggregate Revolving Exposure, as the case may be, at such time,
and (b) the outstanding principal amount of the Term Loans at such time.

 

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided that (a) if the Senior Secured Net Leverage Ratio at the end of
such Excess Cash Flow Period is less than or equal to 3.60:1.00 but greater
than 3.30:1.00, such percentage shall be 25%, and (b) if the Senior Secured Net
Leverage Ratio at the end of such Excess Cash Flow Period is less than or equal
to 3.30:1.00, such percentage shall be 0%.

 

“Required Revolving Lenders” shall mean, at any time, subject to
Section 9.08(f) with respect to Defaulting Lenders, Lenders holding greater
than 50% (or the Dollar Equivalent) of (a) the Total Revolving Commitments at
such time, or (b) after the termination of the Revolving Commitments, the
Aggregate Revolving Exposure at such time; provided that, if at such time a
single Revolving Lender holds, individually, greater than 50% of such Total
Revolving Commitments or such Aggregate Revolving Exposure, as applicable, then
the “Required Revolving Lenders” shall also include at least one additional
Revolving Lender (subject to Section 9.08(f)).

 

“Required Term Lenders” shall mean, at any time, subject to Section 9.08(f) with
respect to Defaulting Lenders, Lenders holding greater than 50% (or the Dollar
Equivalent) of the aggregate outstanding principal amount of the Term Loans at
such time.

 

“Requirement of Law” shall mean, as to any person, the governing documents of
such person, and any law, treaty, rule or regulation or judgment, determination
or decree of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such person or any of its Material Real
Property or personal property or to which such person or any of its property of
any nature is subject.

 

“Responsible Officer” shall mean any member of the executive committee or
executive leadership team of Holdings and its Subsidiaries or any Financial
Officer of Holdings or the Borrower.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property, but excluding any dividends payable solely
in common stock or other Qualified Equity Interests of the issuer of the
Restricted Payment) with respect to any Equity Interests in Holdings or any
Subsidiary, or any payment (whether in cash, securities or other property other
than common equity or Qualified Equity Interests), including any sinking fund or
similar deposit, on account of the purchase, redemption, defeasance, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings or
any Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings or any Subsidiary.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
respective commitment of such Revolving Lender to make Revolving Loans (and to
acquire participations in Swingline Loans and Letters of Credit as provided for
herein) to the Borrower

 

55

--------------------------------------------------------------------------------


 

as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Lender assumed its Revolving Commitment, as applicable, as
the same may be (i) reduced from time to time pursuant to Section 2.09, and
(ii) reduced or increased from time to time pursuant to assignments by or to
such Revolving Lender pursuant to Section 9.04.

 

“Revolving Commitment Percentage” of any Revolving Lender, at any time, shall
mean the percentage of the Total Revolving Commitment represented by such
Lender’s Revolving Commitment.  In the event Revolving Commitments shall have
expired or been terminated, the Revolving Commitment Percentage of any affected
Revolving Lender shall be determined on the basis of the Revolving Commitments
most recently in effect prior thereto.

 

“Revolving Commitment Period” shall mean, with respect to Revolving Borrowings
and Letters of Credit being available to, or for the account of, the Borrower,
the period commencing on the Closing Date and ending on the earlier of (a) the
Revolving Facility Maturity Date, (b) the termination of the Revolving
Commitments, or (c) with respect to Letters of Credit only, the L/C Maturity
Date.

 

“Revolving Exposure” shall mean, with respect to any Revolving Lender, at any
time, the aggregate principal amount at such time of the Dollar Equivalent of
all outstanding Revolving Loans of such Lender, plus the aggregate amount at
such time of such Lender’s Swingline Exposure and L/C Exposure.

 

“Revolving Facility” shall mean the facility and commitments utilized in making
Revolving Loans hereunder.  Following the establishment of any Incremental
Revolving Loans or Other Revolving Loans, such Incremental Revolving Loans or
Other Revolving Loans shall, unless otherwise specified in the documentation
governing such Incremental Revolving Loans or Other Revolving Loans, be
considered a separate Revolving Facility hereunder.

 

“Revolving Facility Alternative Currency Sublimit” shall mean $20,000,000.

 

“Revolving Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or any
outstanding Revolving Loan.

 

“Revolving Loan” shall mean any Loan made by a Revolving Lender pursuant to
Section 2.01(b).

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions (as of the date of this Agreement, the
Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

 

56

--------------------------------------------------------------------------------


 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clause (a).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

“Secured Parties” shall mean the Agents, the Lenders (including the Swingline
Lender), the Lender Counterparties, the Cash Management Banks, the Senior
Co-Manager, the Joint Book Running Managers, the Issuing Banks and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and shall include, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such persons were
incurred while such persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full, and, in each case, the
permitted successors or assigns of such person in such capacity.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended from
time to time.

 

“Security Documents” shall mean, collectively, the Guaranty, the U.S. Pledge and
Security Agreement, the Foreign Security Documents and each of the other
security agreements, pledges, consents and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10 or Section 5.17.

 

“Senior Co-Managers” shall mean Credit Agricole Corporate and Investment Bank
and HSBC Bank USA, National Association.

 

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(a) Total Funded Net Debt less unsecured Indebtedness of the Consolidated Group
on such date, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
statements have been delivered, taken as one accounting period.  The Senior
Secured Net Leverage Ratio shall be computed on a Pro Forma Basis.

 

“Sold Entity or Business” shall have the meaning specified in the definition of
“Consolidated EBITDA.”

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

57

--------------------------------------------------------------------------------


 

“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 7.03(a).

 

“Specified Hedging Agreement” shall mean any Hedging Agreement (a) entered into
by the Borrower and any person that is a Lender, an Agent, a Joint Book Running
Manager, the Senior Co-Manager or any Affiliate of any of the foregoing at the
time such Hedging Agreement was entered into (or any person that is a Lender, an
Agent, a Joint Book Running Manager, the Senior Co-Manager or any Affiliate of
any of the foregoing under the Existing Credit Agreement as of the Closing Date
in the case of any such arrangements existing as of the Closing Date) (each of
the foregoing parties, a “Lender Counterparty”), and (b) which has been
designated by the Borrower and such Lender Counterparty as a “Specified Hedging
Agreement” in writing to the Administrative Agent (it being understood that
following such designation of any Hedging Agreement, no further designations or
other notices shall be required hereunder in respect of each transaction entered
into pursuant to such Hedging Agreement); provided that no person shall
constitute a “Lender Counterparty” (and the relevant Hedging Agreement shall not
constitute a “Specified Hedging Agreement”) if at the time the relevant Hedging
Agreement was entered into such person was a Defaulting Lender or an Affiliate
of a Defaulting Lender.

 

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower and the other Loan Parties set forth in Section 3.01
(but solely with respect to organizational status and organizational power and
authority), Section 3.02 (but solely with respect to clause (a) and
clause (b)(i)(A) thereof with respect to Constituent Documents), Section 3.03
(but solely with respect to the Loan Documents), Section 3.11 (but solely with
respect to the first sentence of clause (b) thereof), Section 3.12, Section 3.19
(subject to the limitations or exceptions set forth in any commitment letter
entered into in connection with the applicable Incremental Facility),
Section 3.24 (with respect to the Borrower and its subsidiaries on a
consolidated basis on the applicable Incremental Facility Closing Date), and
Section 3.26.

 

“Stated Amount” of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Alternative Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. 
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which

 

58

--------------------------------------------------------------------------------


 

securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, owned,
controlled or held by such parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of Holdings, including
the Borrower.  Notwithstanding the foregoing, except for purposes of the
definition of “Unrestricted Subsidiary” and the financial statements required to
be delivered pursuant to Section 5.04, an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings or any other Subsidiaries for purposes
of this Agreement or the other Loan Documents.

 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.

 

“Substitute Rate” shall have the meaning assigned to such term in Section 2.08.

 

“Swap Obligations” shall mean, with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing consisting of Swingline Loans.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.22, as such commitment may be reduced from
time to time pursuant to Section 2.09 or Section 2.22.  The amount of the
Swingline Commitment on the Closing Date is U.S.$10,000,000.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Revolving Commitment Percentage of
the aggregate Swingline Exposures at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble.

 

“Swingline Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for settlement of
payments in Euros.

 

“Tax Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings  (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

59

--------------------------------------------------------------------------------


 

“Term Facility” shall mean the facility and commitments utilized in making Term
Loans hereunder.  Following the establishment of any Incremental Term Loans or
Other Term Loans, such Incremental Term Loans or Other Term Loans shall, unless
otherwise specified in the documentation governing such Incremental Term Loans
or Other Term Loans, be considered a separate Term Facility hereunder.

 

“Term Facility Maturity Date” shall mean the seventh anniversary of the Closing
Date.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan” shall mean any Dollar Term Loan, any Euro Term Loan, any Incremental
Term Loan and any Other Loan which is a term Loan, collectively (or if the
context so requires, any of them individually).

 

“Term Loan Commitment” shall mean a Dollar Term Commitment or a Euro Term
Commitment, as the context may require.  The aggregate amount of Term Loan
Commitments on the Closing Date is the sum of (a) U.S.$400,000,000 plus
(b) €179,000,000.

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all expenses or other Obligations payable or reimbursable under this Agreement
or any other Loan Document (other than in respect of Specified Hedging
Agreements, Cash Management Obligations or contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted), in each case shall have been paid in full and (c) no
Letter of Credit shall be outstanding (or shall have been Cash Collateralized in
the amount required by and otherwise in accordance with Section 2.23(l) or fully
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank) and all amounts drawn
under any Letters of Credit shall have been reimbursed in full in accordance
herewith.

 

“Total Funded Net Debt” shall mean, at any time, the principal amount of all
funded Indebtedness for borrowed money, purchase money Indebtedness and the
principal portion of Capital Lease Obligations of the Consolidated Group, less
the aggregate amount of Unrestricted Cash and Cash Equivalents of the
Consolidated Group; provided that Total Funded Net Debt shall exclude
(x) Letters of Credit (or other letters of credit and bankers’ acceptances),
except to the extent of unreimbursed amounts thereunder and (y) obligations
under Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes; provided, further that notwithstanding anything to the
contrary in this Agreement, for purposes of calculating the aggregate Dollar
amount of Total Funded Net Debt solely for purposes of determining compliance
with Section 6.11, the Dollar equivalent of any relevant non-Dollar amount shall
be calculated using an exchange rate equal to the average daily Exchange Rate
between such relevant currencies over the period in respect of which such
compliance is to be determined.

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Funded Net Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters

 

60

--------------------------------------------------------------------------------


 

most recently ended on or prior to such date for which financial statements have
been delivered, taken as one accounting period.  The Total Net Leverage Ratio
shall be computed on a Pro Forma Basis.

 

“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments available to the Borrower of all the Lenders as in
effect at such time.  The Total Revolving Commitment available to the Borrower
as of the Closing Date is U.S.$100,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the Borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing in accordance with this Agreement and (c) the
granting of Liens and the provision of Guaranties pursuant to the Security
Documents.

 

“Transformative Acquisition” shall mean any acquisition or investment by the
Borrower or any Subsidiary that is (a) not permitted by the terms of this
Agreement immediately prior the consummation of such acquisition or (b) if
permitted by this Agreement immediately prior to the consummation of such
acquisition or investment, would not provide Holdings and its Subsidiaries with
adequate flexibility under the Loan Documents for continuation and/or expansion
of their combined operations following such consummation, as determined by
Holdings acting in good faith.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes of this definition, the term “Rate” shall
mean the Base Rate and each Alternative Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any relevant jurisdiction.

 

“Unpaid Drawing” shall have the meaning assigned to such term in
Section 2.02(f).

 

“Unrestricted Cash and Cash Equivalents” shall mean, as of any date, Cash and
Permitted Investments held by Holdings or any of the Subsidiaries that as of
such date is (a) free and clear of all Liens, other than nonconsensual Liens
permitted by Section 6.02, Liens permitted by Section 6.02(b),
Section 6.02(l) or Section 6.02(t) or other Liens permitted by Section 6.02 on
cash or Permitted Investments credited to a debt service reserve account to
secure corresponding debt service obligations of Holdings or any Subsidiary and
(b) in the case of Permitted Investments, if held by any Subsidiarity, not
restricted by any contract or Requirement of Law from being distributed to the
Borrower.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of Holdings (other than the
Borrower) designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate an Unrestricted Subsidiary after the Closing
Date if (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such Unrestricted Subsidiary is capitalized (to the extent
capitalized by Holdings or any of the Subsidiaries) through Investments as
permitted by,

 

61

--------------------------------------------------------------------------------


 

and in compliance with, Section 6.04, and concurrent Investments in such
Unrestricted Subsidiary by Holdings or any of its Subsidiaries shall be deemed
to be Investments subject to the requirements of Section 6.04, (iii) without
duplication of clause (ii), the aggregate Fair Market Value of the assets owned
by such Unrestricted Subsidiary at the time of the initial designation thereof
are treated as Investments subject to the requirements of Section 6.04,
(iv) such Subsidiary has been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under all other
Indebtedness of Holdings and its Subsidiaries permitted to be incurred hereunder
and all Permitted Refinancing Indebtedness in respect of any of the foregoing,
and (v) both before and immediately after giving effect to such designation,
Holdings shall be in compliance, on a Pro Forma Basis, with the Financial
Maintenance Covenant.  The Borrower may designate any Unrestricted Subsidiary to
be a Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided that (a) such Unrestricted Subsidiary, both before and
after giving effect to such designation, shall, directly or indirectly, be a
wholly owned Subsidiary, (b) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (c) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (a) and (b).  As of the
Closing Date, the Unrestricted Subsidiaries consist of the Original Unrestricted
Subsidiaries.

 

“Unsecured Incremental Other Term Loans” shall have the meaning assigned to such
term in Section 2.24(e).

 

“UK Pensions Act” shall mean the United Kingdom Pensions Act of 2004, as amended
from time to time.

 

“UK Pensions Regulator” shall mean the body corporate referred to as the
“Pensions Regulator” and established under Part I of the UK Pensions Act.

 

“UK Subsidiary” shall mean any Subsidiary incorporated in the United Kingdom or
under the laws of England and Wales.

 

“U.S.” or “United States” shall mean the United States of America.

 

“U.S. Pledge and Security Agreement” shall mean the Amended and Restated
Collateral Agreement, dated as of the Closing Date, made by the Loan Parties
from time to time party thereto in favor of the Administrative Agent and the
Collateral Agent for the benefit of the Secured Parties thereunder, in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be supplemented or otherwise modified from time to time.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof, by (ii) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment by (b) the
then outstanding principal amount of such Indebtedness.

 

62

--------------------------------------------------------------------------------


 

“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person.  A “wholly owned Subsidiary” shall
mean any wholly owned subsidiary of Holdings.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.                          Terms Generally.  The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including”, and words of similar import, shall not be limiting
and shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all rights and interests in tangible
and intangible assets and properties of any kind whatsoever, whether real,
personal or mixed, including cash, securities, Equity Interests, accounts and
contract rights.  The words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision of this Agreement unless the context shall
otherwise require.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, (a) any definition of, or
reference to, any Loan Document or any other agreement, instrument or document
in this Agreement or any other Loan Document shall mean such Loan Document or
other agreement, instrument or document as amended, restated, supplemented or
otherwise modified from time to time (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein) and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided, however, that if
Holdings or the Borrower notifies the Administrative Agent that it wishes to
amend the Financial Maintenance Covenant or any related definition to eliminate
the effect of any change in GAAP occurring after the Closing Date on the
operation of such covenant, whether such notice is given before or after the
effective date of such change in GAAP (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend such Sections or any
related definition for such purpose), then Holdings’ and the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
Holdings, the Borrower and the Required Lenders.  If any payment, notice or
other deliverable is required to be delivered on a day other than a Business
Day, then such payment, notice or other deliverable shall be deemed

 

63

--------------------------------------------------------------------------------


 

due on the next succeeding Business Day.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to (i) any election under Financial
Accounting Standards Accounting Standards Codification No. 825—Financial
Instruments, or any successor thereto (including pursuant to the Accounting
Standards Codification) to value any Indebtedness or other liabilities of
Holdings or any Subsidiary at “fair value”, as defined therein, or
(ii) Accounting Standards Codification Topic 810-10-45; provided, however that
clauses (i) and (ii) shall not apply with respect to Charleston Place. The words
“date hereof” and “date of this Agreement” and words of similar import shall
mean July 3, 2017.

 

Section 1.03.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”), by Type (e.g., an “Alternative Rate Loan”) or
by any combination thereof.  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”), by Type (e.g., an “Alternative Rate
Borrowing”) or by any combination thereof.

 

Section 1.04.                          Exchange Rates.  (a) Not later than 1:00
p.m. (New York time) on each Calculation Date, the Administrative Agent shall
(i) determine the respective Exchange Rates as of such Calculation Date with
respect to Alternative Currencies to be used for calculating the Dollar
Equivalent, and (ii) give notice thereof to the Lenders and the Borrower as
promptly as reasonably practicable.  The Exchange Rates so determined shall
become effective on the relevant Calculation Date, shall remain effective until
the immediately succeeding Calculation Date (each, a “Recalculation Date”), and
shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current Exchange Rate) be the respective Exchange Rates
employed in converting any amounts between Dollars and Alternative Currencies.

 

(b)                                 Not later than 5:00 p.m. (New York time) on
each Recalculation Date and each date on which Revolving Loans are made in an
Alternative Currency, the Administrative Agent shall (i) determine the aggregate
amount of the Dollar Equivalents of (A) the principal amount of the Revolving
Loans made in Alternative Currencies then outstanding (after giving effect to
any Revolving Loans made or repaid in Alternative Currencies on such date) and
(B) the face value of outstanding Letters of Credit the Stated Amount of which
are denominated in Alternative Currencies and (ii) notify the Lenders and the
Borrower of the results of such determination.

 

(c)                                  Except as otherwise specifically provided,
for purposes of measuring amounts used within any of the prepayment provisions
set forth in Article II, the covenants set forth in Articles V and VI and the
Events of Default set forth in Article VII (or any component of any such
provision) with respect to any amount in an Alternative Currency, such amount
shall be deemed to equal the Dollar Equivalent thereof at the applicable
Exchange Rate at the time of the relevant triggering event.  Amounts in
currencies other than Alternative Currencies shall be deemed to equal the Dollar
Equivalent thereof at the Exchange Rate at the time of the relevant triggering
event.  Any threshold amount shall not be deemed to be exceeded or met, as the
case may be, solely as a result of fluctuations in the exchange rate of
currencies.  When calculating such amounts, the exchange rate of currencies
shall be measured as of the date of calculation.

 

64

--------------------------------------------------------------------------------


 

Section 1.05.                          Italian Terms.  In this Agreement, where
it relates to an Italian Subsidiary, even where not expressly specified, a
reference to (a) an insolvency or bankruptcy, a winding-up, administration or
dissolution includes any liquidazione, procedura concorsuale (fallimento,
concordato preventivo, liquidazione coatta amministrativa, amministrazione
straordinaria o ristrutturazione industriale delle grandi imprese in stato
d’insolvenza), cessione dei beni ai creditori, or any other similar proceedings,
(b) a receiver includes a curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore, or any other person performing the same
function of each of the foregoing, (c) a lease includes a contratto di
locazione, (d) an obligation being due includes any credito liquido ed esigibile
and credito scaduto and (e) a security interest or Lien includes any pegno,
ipoteca, privilegio speciale (including the privilegio speciale created pursuant
to Article 46 of the Italian Legislative Decree No. 385 of 1 September 1993, as
amended from time to time), cessione del credito in garanzia, diritto reale di
garanzia and any other garanzia reale or other transactions having the same
effect as each of the foregoing.

 

Section 1.06.                          Limited Condition Acquisitions.  For
purposes of (i) determining compliance with any provision of this Agreement
which requires the calculation of the Senior Secured Net Leverage Ratio or the
Total Net Leverage Ratio and (ii) determining compliance with representations,
warranties, Defaults or Events of Default, in each case, in connection with a
Limited Condition Acquisition, including in connection with any Incremental
Facility, at the option of the Borrower, (i) the date of determination of
whether any such action is permitted hereunder, shall be deemed to be the date
the definitive agreements for such Limited Condition Acquisition are entered
into and (ii) the only representations and warranties that will be required to
be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as a condition precedent to any such action shall be
(A) the Specified Representations and (B) such of the representations and
warranties made by or on behalf of the applicable acquired company or business
in the applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any other Subsidiary has
the right to terminate the obligations of the Borrower or such other Subsidiary
under such acquisition agreement or not consummate such acquisition as a result
of a breach of such representations or warranties in such acquisition agreement.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions hereof and relying upon the representations and warranties set forth
herein:

 

(a)                                 Each (i) Dollar Term Lender agrees,
severally and not jointly, to make available in Dollars to the Borrower on the
Closing Date the Dollar Term Loans for which such Dollar Term Lender has a
Dollar Term Loan Commitment ,and (ii) Euro Term Lender agrees, severally and not
jointly, to make available in Euros to the Borrower on the Closing Date the Euro
Term Loans for which such Euro Term Lender has a Euro Term Loan Commitment.
Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Each Revolving Lender agrees, severally and
not jointly, to make available in the applicable Currency to the Borrower at any
time and from time to time during the Revolving Commitment Period the Revolving
Loans for which such Revolving Lender has a Revolving Commitment; provided,
however, that (i) the aggregate amount in Dollars or Dollar Equivalent of the
aggregate amount in Alternative Currencies, as the case may be, of the aggregate
principal amount of Revolving Loans, together with such Revolving Lender’s pro
rata share of the aggregate Stated Amount of L/C Outstandings, under the
Revolving Loan Facilities made by any Revolving Lender shall not exceed such
Revolving Lender’s Revolving Commitment and any such Revolving Loans and Letters
of Credit shall be available, at the election of the Borrower, in Dollars, Euros
and Alternative Currencies and (ii) no Revolving Lender shall be obligated or
permitted to make Revolving Loans denominated in an Alternative Currency to the
extent that, immediately following the making of such Revolving Loans, the
aggregate principal amount of Revolving Loans denominated in Alternative
Currencies would exceed the Revolving Facility Alternative Currency Sublimit. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans made
available hereunder.

 

Section 2.02.                          Loans.  (a) Each Loan (other than
Swingline Loans) shall be made as part of a Borrowing consisting of Loans of the
same Class, Facility, Currency and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class and
Facility; provided, however, that the failure of any Lender to make any Loan
required to be made by it shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Swingline Loans and Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i)(A) in the case of a Loan denominated in
Dollars, an integral multiple of U.S.$500,000 and not less than U.S.$5,000,000,
(B) in the case of a Loan denominated in Euros, an integral multiple of €500,000
and not less than €5,000,000 and (C) in the case of a Loan denominated in an
Alternative Currency other than Euros, an integral multiple of a Dollar
Equivalent of U.S.$500,000 and not less than a Dollar Equivalent of
U.S.$5,000,000, or (ii) in each case, equal to the remaining available balance
of the applicable Commitments.

 

(b)                                 Subject to Sections 2.08 and 2.15, each
Borrowing shall be comprised entirely of Alternative Rate Loans or as otherwise
provided pursuant to Section 2.03 or Section 2.10; provided that a Funding
Indemnity shall have been given by the Borrower with respect to all Alternative
Rate Borrowings to be made on the Closing Date.  Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrower
shall not be entitled to request any Borrowing that, if made, would result in
more than ten Alternative Rate Borrowings outstanding hereunder at any time. 
For purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence or end on the same date, shall be considered
separate Borrowings.

 

(c)                                  Each Lender shall make each Term Loan to be
made by it hereunder in the applicable Currency on the Closing Date by wire
transfer of immediately available funds to such account in New York City (or
such other location from time to time specified by the Administrative Agent) as
the Administrative Agent may designate not later than 12:00 noon (New York time)
and the Administrative Agent shall promptly credit the amounts so received to

 

66

--------------------------------------------------------------------------------


 

an account in the name of the Borrower maintained with the Administrative Agent
and designated by the Borrower in the relevant Borrowing Request or, if a
Borrowing shall not occur on such date because any applicable condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.  Except with respect to Swingline Loans and
Loans made pursuant to Section 2.02(f), each Revolving Lender shall make each
Revolving Loan to be made by it to the Borrower hereunder in the requested
Currency on the proposed date thereof by wire transfer of immediately available
funds to such bank in New York, for credit to such account at such bank, as the
Borrower may designate in the applicable Borrowing Request not later than 12:00
noon (New York time).

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Term Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Term Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such Term
Borrowing in accordance with paragraph (c) of this Section and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Term Borrowing, or (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Term Borrowing as of the
date of such Term Borrowing for purposes of this Agreement.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Revolving Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Facility Maturity Date.

 

(f)                                   If the applicable Issuing Bank shall not
have received from the Borrower the payment required to be made by
Section 2.23(g) with respect to a Letter of Credit within the time specified in
such Section (each such amount until repaid, an “Unpaid Drawing”), such Issuing
Bank will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each applicable Revolving Lender
of such L/C Disbursement and its Revolving Commitment Percentage thereof.  Each
applicable Revolving Lender shall pay by wire transfer of immediately available
funds to the Administrative Agent not later than 2:00 p.m. (New York time) on
such date (or, if such Revolving Lender shall have received such notice later
than 12:00 noon (New York time) on any day, not later than 10:00 a.m. (New York
time) on the immediately following Business Day), and the Administrative Agent
will promptly pay to such Issuing Bank amounts so received by it from the
applicable Revolving Lenders.  The Administrative Agent will promptly pay to the
applicable Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(g) prior to the time that any Revolving Lender makes any payment
pursuant to this paragraph; any such amounts received by

 

67

--------------------------------------------------------------------------------


 

the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the applicable Revolving Lenders that shall have made
such payments and to the applicable Issuing Bank, as their interests may
appear.  If any Revolving Lender shall not have made funds in an amount equal to
its applicable Revolving Commitment Percentage of such L/C Disbursement
available to the Administrative Agent as provided above, such Lender and the
Borrower severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph to but excluding the date such amount is paid, to the Administrative
Agent for the account of the applicable Issuing Bank at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable to ABR
Revolving Loans or Alternative Rate Revolving Loans (with an Interest Period of
one month), as the case may be, and (ii) in the case of such Lender, (x) for ABR
Revolving Loans, the Base Rate, and (y) for Alternative Rate Revolving Loans
(with an Interest Period of one month), the Adjusted Interbank Offered Rate.

 

(g)                                  Each Lender may, at its option, make any
Loan available to the Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided, however, that (i) any
exercise of such option shall not affect the obligations of the Borrower in
accordance with the terms of this Agreement or result in an increase in amounts
payable by the Borrower pursuant to Section 2.20 or any other provision hereof,
and (ii) nothing in this Section 2.02(g) shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation or warranty by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

Section 2.03.                          Borrowing Procedure.  In order to request
a Borrowing (other than a Swingline Loan or a deemed Borrowing pursuant to
Section 2.02(f), as to which this Section 2.03 shall not apply), the Borrower
shall hand deliver or fax to the Administrative Agent a duly completed Borrowing
Request (a) in the case of an Alternative Rate Borrowing, not later than 12:00
noon (New York time) three Business Days before a proposed Borrowing (which
Borrowing Request, in the case of any proposed Alternative Rate Borrowings to be
made on the Closing Date, (x) may be delivered not later than 12:00 noon (New
York time) two Business Days before the Closing Date and (y) shall be
accompanied by a Funding Indemnity), and (b) in the case of an ABR Borrowing,
not later than 12:00 noon (New York time) one Business Day before a proposed
Borrowing.  Each Borrowing Request shall be irrevocable, shall be signed by or
on behalf of the Borrower and shall specify the following information:
(i) whether the Borrowing then being requested is to be a Term Borrowing or a
Revolving Borrowing, provided that such Class is then available hereunder;
(ii) the aggregate principal amount of such Borrowing, provided that in no event
shall the aggregate principal amount of such Borrowing exceed the respective
Commitment amounts set forth on Schedule 2.01; (iii) the Currency in which such
Borrowing is to be made, which shall be Dollars or Euro, or, in the case of a
Revolving Borrowing only, another Alternative Currency; provided that in no
event shall the Borrower request that a Revolving Borrowing be denominated in an
Alternative Currency if, immediately following the making of such Borrowing, the
aggregate principal amount of Revolving Loans denominated in Alternative
Currencies would exceed the Revolving Facility Alternative Currency Sublimit;
(iv) whether such Borrowing is to be an Alternative Rate Borrowing or, if
applicable, an ABR Borrowing (it being understood that no Borrowing denominated
in an Alternative Currency will be an ABR Borrowing), and, for each Alternative
Rate Borrowing, the initial Interest Period with respect to such Borrowing;
(v) the date of such

 

68

--------------------------------------------------------------------------------


 

Borrowing (which shall be a Business Day); and (vi) the number and location of
the account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice and such Borrowing is a Revolving Loan (x) for a Borrowing in
Dollars, then the requested Borrowing shall be an ABR Borrowing and (y) for a
Borrowing in an Alternative Currency, then the requested Borrowing shall be an
Alternative Rate Borrowing (with an Interest Period of one month).  If no
Interest Period with respect to any Alternative Rate Borrowing is specified in
any such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  The Interest Periods for any Revolving
Alternative Rate Borrowings from and after the Closing Date may be for such
duration or such durations as the Administrative Agent and the Borrower may
reasonably select in their sole discretion in order to confirm the effectivness
of this Agreement. The Administrative Agent shall promptly advise the applicable
Lenders of any notice given in accordance with this Section 2.03 (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.

 

Section 2.04.                          Evidence of Debt.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Borrower, the Class, Currency and Type thereof and, with respect to any
Alternative Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable
thereon from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent in prepayment or repayment thereof and
each Lender’s share of such prepayment or repayment.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraphs (a) and (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided,
however, that in the case of conflicting records, the entries made by the
Administrative Agent in the Register shall be conclusive, absent manifest error;
provided, further, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans made to it in accordance with the
terms of this Agreement.

 

(d)                                 Any Lender may request that Loans made by it
hereunder to the Borrower be evidenced by a customary promissory note, and in
such event, the Borrower shall promptly execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns in such form
as shall be reasonably specified by the Administrative Agent.  Notwithstanding
any other provision of this Agreement, in the event any Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be

 

69

--------------------------------------------------------------------------------


 

represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 

Section 2.05.                          Fees.  (a) The Borrower agrees to pay to
each Revolving Lender (in each case pro rata according to the respective
Revolving Commitments of all such Lenders) in Dollars, through the
Administrative Agent pursuant to Section 2.19, on the last Business Day of
March, June, September and December in each year and on each date on which any
such Revolving Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (the “Commitment Fee”) equal to the Applicable
Rate on the average daily unused amount of such Revolving Commitment of such
Lender during the preceding quarter (or shorter period commencing with the date
hereof or ending with the Revolving Facility Maturity Date or the date on which
such Revolving Commitment of such Lender shall expire or be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For purposes of calculating Commitment Fees
only, no portion of the Revolving Commitments shall be deemed utilized as a
result of outstanding Swingline Loans.  The Commitment Fee due to each Revolving
Lender in respect of its Revolving Commitment shall commence to accrue on the
date hereof and shall cease to accrue on the date on which such Revolving
Commitment of such Lender shall expire or be terminated as provided herein.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, the fees in the amounts
and at the times from time to time agreed to in writing by the Borrower and the
Administrative Agent (the “Administrative Agent Fees”), including the fees set
forth in any separate letter agreement executed and delivered by the Borrower
and to which the Administrative Agent is a party (as the same may be amended
from time to time, the “Fee Letter”) in accordance with the terms thereof, as
and when the same are due and payable pursuant to the terms of such Fee Letter.

 

(c)                                  The Borrower agrees to pay (i) to each
Revolving Lender, on the last Business Day of March, June, September and
December of each year and on the date on which such Revolving Commitment of such
Lender shall be terminated as provided herein (each, an “L/C Fee Payment Date”)
a fee in Dollars, (an “L/C Participation Fee”), calculated on such Lender’s
Revolving Commitment Percentage of the daily aggregate L/C Exposure in respect
of Letters of Credit (excluding the portion thereof attributable to unreimbursed
L/C Disbursements which are earning interim interest pursuant to
Section 2.23(j)) during the preceding quarter (or shorter period commencing with
the date hereof or ending with the Revolving Facility Maturity Date or the date
on which all Letters of Credit have been cancelled or have expired and the
Revolving Commitments of all Revolving Lenders shall have been terminated) at a
rate per annum equal to the Applicable Rate used to determine the interest rate
on Revolving Borrowings comprised of Alternative Rate Loans pursuant to
Section 2.06, and (ii) to the applicable Issuing Bank in Dollars a fronting fee
(or, in the case of a Bank Guarantee, such other fee as agreed to between the
Borrower and the applicable Issuing Bank), which shall accrue at the rate
of 0.125% per annum on the drawable amount of such Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letter of Credit, as well as such Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal, extension or administration of any Letter
of Credit issued for the account of (or at the request of) the Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the

 

70

--------------------------------------------------------------------------------


 

“Issuing Bank Fees”).  All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year
of 360 days.

 

(d)                                 [Reserved].

 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds and in the Currencies as specified, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that the Issuing Bank Fees shall be paid directly to each applicable
Issuing Bank.  Once paid, none of the Fees shall be refundable under any
circumstances except, subject to the next succeeding sentence, in the event of a
miscalculation of the fees owed by the Borrower hereunder.  Each calculation by
the Administrative Agent under this Section 2.05 shall be conclusive absent
manifest error.

 

(f)                                   Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.05(a) or Section 2.05(c) (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that all or a portion of the L/C Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(b), such fees
owing pursuant to Section 2.05(c) that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent that all or any portion of such L/C Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to each applicable Issuing Bank (and the pro rata payment provisions
of Section 7.02 will automatically be deemed adjusted to reflect the provisions
of this Section).

 

Section 2.06.                          Interest on Loans.  (a) Subject to the
provisions of Section 2.07, the Loans comprising each ABR Borrowing and each
Swingline Loan shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Base Rate is determined by reference to the Prime Rate, and over a year of 360
days at all other times) at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)                                 Subject to the provisions of Section 2.07,
(i) the Loans comprising each Alternative Rate Borrowing (other than an
Alternative Rate Borrowing denominated in Pounds Sterling) shall bear interest
(computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Adjusted Interbank Offered Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate
and (ii) the Loans comprising each Alternative Rate Borrowing denominated in
Pounds Sterling shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be) at a rate
per annum equal to the Adjusted Interbank Offered Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  (i)                                    
Interest on each Loan shall be payable on the Interest Payment Dates applicable
to such Loan except as otherwise provided in this Agreement.

 

(ii)                                  The applicable Base Rate or Adjusted
Interbank Offered Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be

 

71

--------------------------------------------------------------------------------


 

determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(d)                                 Unpaid accrued interest (including Default
Interest on overdue amounts) will not be compounded.

 

Section 2.07.                          Default Interest.  If the Borrower shall
default in the payment of the principal of or interest on any Loan or any other
amount due hereunder or under any other Loan Document, by acceleration or
otherwise, the Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal of any Loan, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum, and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, when determined by reference to the
Prime Rate and over a year of 360 days at all other times) equal to the rate
that would be applicable to an ABR Dollar Term Loan plus 2.00%.

 

Section 2.08.                          Alternate Rate of Interest.  In the
event, and on each occasion, that prior to the commencement of any Interest
Period for an Alternative Rate Borrowing (a) the Administrative Agent shall have
determined that adequate and reasonable means do not exist for determining the
Adjusted Interbank Offered Rate for such Interest Period, or (b) the
Administrative Agent is advised by the Required Facility Lenders in respect of
the relevant Facility that the Adjusted Interbank Offered Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period,
the Administrative Agent shall, as soon as practicable thereafter, give written
or fax notice of such determination to the Borrower and the Lenders.  In the
event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist (which it shall do as promptly as practicable when such
circumstances shall no longer exist) with respect to the affected Facility,
(i) any request by the Borrower for an Alternative Rate Borrowing pursuant to
Section 2.03 or 2.10 (x) in respect of a Revolving Loan denominated in Dollars
shall be deemed to be a request for an ABR Borrowing, and (y) in respect of a
Revolving Loan denominated in an Alternative Currency shall be deemed to be a
request for a Borrowing at an interest rate per annum on each Lender’s share of
such Alternative Rate Borrowing which is equal to the COF Rate and (ii) any
Interest Period election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an Alternative Rate Borrowing denominated in
the affected Alternative Currency with respect to the affected Facility shall be
ineffective.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

 

Notwithstanding the foregoing, in the case of Alternative Rate Loans denominated
in a particular Alternative Currency affected by the circumstances described in
this Section, as promptly as practicable (but in no event later than three
Business Days after the giving of the required notice by the Administrative
Agent with respect to such circumstances), the Administrative Agent (in
consultation with the affected Lenders) shall negotiate with the Borrower in
good faith in order to ascertain whether a substitute interest rate (a
“Substitute Rate”) may be agreed upon for the maintaining of existing
Alternative Rate Loans denominated

 

72

--------------------------------------------------------------------------------


 

in such Alternative Currency.  If a Substitute Rate is agreed upon by the
Borrower and any affected Lenders, such Substitute Rate shall apply with respect
to such affected Lenders.  To the extent that a Substitute Rate is not so agreed
upon by the Borrower and any of the affected Lenders within such time, each
Alternative Rate Loan of such affected Lender denominated in the affected
Alternative Currency shall thereafter bear interest at the COF Rate.

 

Section 2.09.                          Termination and Reduction of
Commitments.  (a) Unless previously terminated in accordance with the terms
hereof, (i) the unused Term Loan Commitments shall automatically terminate
at 5:00 p.m. (New York time) on the Closing Date, (ii) the L/C Commitment shall
automatically terminate on the L/C Maturity Date and (iii) the Revolving
Commitments and Swingline Commitment shall automatically terminate on the
Revolving Facility Maturity Date.

 

(b)                                 Upon not less than one Business Day’s prior
irrevocable written or fax notice to the Administrative Agent (which will
promptly notify each of the Revolving Lenders), the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Revolving Commitments; provided, however, that the Total Revolving
Commitment shall not be reduced to an amount that is less than the Aggregate
Revolving Exposure then in effect; provided further that each partial permanent
reduction of the Revolving Commitments shall be an amount that is an integral
multiple of the Reduction Multiple and not less than the Reduction Minimum.

 

(c)                                  Each reduction in the Revolving Commitments
hereunder shall be made ratably among the applicable Lenders in accordance with
their respective Revolving Commitment Percentages.  The Borrower shall pay to
the Administrative Agent for the account of the applicable Lenders, on the date
of each termination or reduction, the Commitment Fees on the amount of the
Revolving Commitments so terminated or reduced accrued to but excluding the date
of such termination or reduction.

 

Section 2.10.                          Conversion and Continuation of
Borrowings.  The Borrower shall have the right at any time upon prior
irrevocable notice to the Administrative Agent, pursuant to a
Continuation/Conversion Notice, (a) no later than 12:00 noon (New York time)
three Business Days prior to conversion, to convert any Alternative Rate
Borrowing of Revolving Loans denominated in Dollars into an ABR Borrowing,
(b) no later than 12:00 noon (New York time) three Business Days prior to
conversion, to convert any ABR Borrowing into an Alternative Rate Borrowing,
(c) not later than 12:00 noon (New York time) three Business Days prior to
continuation, to continue any Alternative Rate Borrowing as an Alternative Rate
Borrowing for an additional Interest Period of the same tenor, and (d) not later
than 12:00 noon (New York time) three Business Days prior to conversion, to
convert the Interest Period with respect to any Alternative Rate Borrowing to
another permissible Interest Period, subject in each case to the following:

 

(i)                                     each conversion or continuation shall be
made pro rata among the Lenders in accordance with the respective principal
amounts of the Loans comprising the converted or continued Borrowing;

 

73

--------------------------------------------------------------------------------


 

(ii)                                  if less than all the outstanding principal
amount of any Borrowing shall be converted or continued, then each resulting
Borrowing shall satisfy the limitations specified in
Sections 2.02(a) and 2.02(b) regarding the principal amount and maximum number
of Borrowings of the relevant Type;

 

(iii)                               each conversion shall be effected by each
Lender and the Administrative Agent by recording for the account of such Lender
the new Type of such Loan of such Lender resulting from such conversion and
reducing the Loan (or portion thereof) of such Lender being converted by an
equivalent principal amount; accrued interest on any Alternative Rate Loan (or
portion thereof) being converted shall be paid by the Borrower at the time of
conversion;

 

(iv)                              if any Alternative Rate Borrowing is converted
at a time other than the end of the Interest Period applicable thereto, the
Borrower shall pay, upon demand, any amounts due to the Lenders pursuant to
Section 2.16;

 

(v)                                 any portion of a Borrowing maturing or
required to be paid in less than one month may not be continued as an
Alternative Rate Borrowing with an Interest Period in excess of one month;

 

(vi)                              any portion of an Alternative Rate Borrowing
in respect of Revolving Loans that cannot be converted into or continued as an
Alternative Rate Borrowing by reason of the immediately preceding clause shall
be automatically converted at the end of the Interest Period in effect for such
Borrowing into (A) an ABR Borrowing for any such Borrowing in Dollars, or (B) an
Alternative Rate Borrowing with a one-month Interest Period for any such
Borrowing in an Alternative Currency; and

 

(vii)                           after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan denominated in Dollars may
be converted into, or continued as, an Alternative Rate Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (w) the identity and amount of the Borrowing
requested to be converted or continued, (x) whether such Borrowing is to be
converted to or continued as an Alternative Rate Borrowing or, if applicable, an
ABR Borrowing, (y) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (z) if such Borrowing is to be
converted to or continued as an Alternative Rate Borrowing, the Interest Period
with respect thereto.  If no Interest Period is specified in any
Continuation/Conversion Notice with respect to any conversion to or continuation
as an Alternative Rate Borrowing, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
advise the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing.  If notice shall not
have been given in accordance with this Section 2.10 to continue any Borrowing
into a subsequent Interest Period (and notice shall not otherwise have been
given in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted or continued
into (A)  in the case of Loans denominated in Dollars, an ABR Borrowing, and
(B) in the case of Loans

 

74

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency, an Alternative Rate Borrowing with a
one-month Interest Period.

 

For the avoidance of doubt, it is understood that any conversion (or
continuation) of Borrowings pursuant to this Section 2.10 shall not constitute a
new Loan or the novation of an existing Loan but rather a conversion of such
Loan to a different Type or continuation of such Loan for a new Interest Period.

 

Section 2.11.                          Repayment of Borrowings.  (a) The
Borrower shall repay to the Administrative Agent for the ratable account of the
applicable Term Lenders on the last Business Day of each March, June,
September and December, commencing with the last Business Day of September 30,
2017, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of the Term Loans outstanding on the Closing Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.12 or 2.13, as applicable).  To the
extent not previously paid, all outstanding Term Loans shall be due and payable
on the Term Facility Maturity Date.

 

(b)                                 The Borrower hereby unconditionally promises
to pay to each Revolving Lender, through the Administrative Agent, on the
Revolving Facility Maturity Date, each then outstanding Revolving Loan made by
such Revolving Lender, together with accrued and unpaid interest on the
principal amount to but excluding the date of payment, in the Currency in which
such Revolving Loan was originally borrowed.

 

(c)                                  The Borrower hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to the Borrower on the earlier of (i) ten Business Days
after the making of such Swingline Loan and (ii) the Revolving Facility Maturity
Date.  On the date any Borrowing is made under the Revolving Commitments, the
Borrower shall repay all Swingline Loans then outstanding.

 

(d)                                 In the event that any Incremental Term Loans
are made, the Borrower shall repay Borrowings consisting of Incremental Term
Loans on the dates and in the amounts set forth in the applicable Incremental
Facility Amendment, and in the event that any Other Loans are made, the Borrower
shall repay Borrowings consisting of Other Loans on the dates and in the amounts
set forth in the applicable Refinancing Amendment.

 

(e)                                  All repayments pursuant to this
Section 2.11 shall be subject to Section 2.16, but shall otherwise be without
any premium or penalty.

 

Section 2.12.                          Voluntary Prepayments.  (a)  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing,
in whole or in part but in each case in the Currency of the original Borrowing,
upon at least three Business Days’ prior written notice in the case of
Alternative Rate Loans, or upon at least one Business Day’s prior written notice
in the case of ABR Loans, to the Administrative Agent before 12:00 noon (New
York time) (which will promptly notify each affected Lender); provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of the Reduction Multiple and not less than the Reduction Minimum.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Voluntary prepayments of the Term Loans and
the Incremental Term Loans shall be applied to each Class of the outstanding
Term Loans and Incremental Term Loans as directed by the Borrower and against
the remaining scheduled installments of principal in respect of such Term Loans
or Incremental Term Loans in the manner specified by the Borrower or, if not so
specified on or prior to the date of such voluntary prepayment, in direct order
of maturity.

 

(c)                                  Each notice of prepayment shall be in the
form of a Prepayment Notice and shall specify the prepayment date (which shall
be a Business Day) and the principal amount of each Borrowing (or portion
thereof) to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such Borrowing by the amount stated therein on the date stated therein. 
All prepayments under this Section 2.12 shall be subject to
Section 2.12(d) and 2.16, but otherwise without any premium or penalty.  All
prepayments under this Section 2.12 shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

 

(d)                                 If the Borrower (i) prepays, refinances,
substitutes, converts or replaces any Term Loans in connection with a Repricing
Transaction or (ii) effects any amendment of this Agreement resulting in a
Repricing Transaction, in each case, on or prior to the date that is six months
after of the Closing Date, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the Lenders holding Term Loans immediately
prior to the consummation of such Repricing Transaction (including each Lender
holding Term Loans immediately prior to the consummation of such Repricing
Transaction that is a Non-Consenting Lender with respect to such Repricing
Transaction and is replaced pursuant to Section 2.21), (A) in the case of
clause (i), a repricing premium equal to 101% of the aggregate principal amount
of the Term Loans so prepaid, refinanced, substituted or replaced and (B) in the
case of clause (ii), a fee equal to 101% of the aggregate principal amount of
the applicable Term Loans outstanding immediately prior to such amendment.  Such
amounts (as applicable, the “Repricing Premium”) shall be due and payable on the
date of effectiveness of the applicable Repricing Transaction.

 

Section 2.13.                          Mandatory Prepayments.  (a) In the event
of any termination of all the Revolving Commitments, the Borrower shall, on the
date of such termination, repay or prepay each outstanding Swingline Loan and
Revolving Borrowing in the Currency of the original Borrowing, replace or Cash
Collateralize each outstanding Letter of Credit in an amount equal to the L/C
Exposure in respect of each such Letter of Credit.  If on any date (whether as a
result of any partial reduction of the Revolving Commitments, currency
fluctuations or otherwise) the Aggregate Revolving Exposure would exceed 100%
(or, if solely as a result of fluctuations in the exchange rate of Currencies,
105%) of the Total Revolving Commitments then available to the Borrower, then
the Borrower shall, within two Business Days after the earlier of (i) the
receipt of a written request from the Administrative Agent and (ii) a
Responsible Officer becoming aware of such event, forthwith repay or prepay
Revolving Borrowings or Swingline Loans (or a combination thereof) and/or Cash
Collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.

 

(b)                                 Not later than the fifth Business Day
following the receipt (which in the case of an escrow closing means the date of
release of funds from such escrow) of Net Cash

 

76

--------------------------------------------------------------------------------


 

Proceeds (other than any Excluded Proceeds, except as provided in the definition
thereof) in respect of any Asset Sale (other than any Asset Sale the proceeds of
which, when taken together with the proceeds of all other Asset Sales during the
then current fiscal year of Holdings, do not exceed U.S.$30,000,000) by Holdings
or any of its Subsidiaries or the occurrence of any Recovery Event relating to
Holdings or any of its Subsidiaries, the Borrower shall apply 100% of the Net
Cash Proceeds received by Holdings or such Subsidiary with respect thereto to
prepay outstanding Term Loans in accordance with Section 2.13(e); provided that
notwithstanding anything herein to the contrary, the Borrower may, by written
notice to the Administrative Agent, elect to apply any such Net Cash Proceeds of
any such Asset Sale of or Recovery Event on a pro rata basis to (x) prepay
outstanding Term Loans and (y) prepay, or offer to repurchase, any outstanding
Permitted Pari Passu Secured Refinancing Debt and that (1) to the extent
permitted hereunder (including under Section 2.25 and the definition of “Credit
Agreement Refinancing Indebtedness”), by its terms expressly requires the
Borrower to prepay (or offer to repurchase) such Permitted Pari Passu Secured
Refinancing Debt with such proceeds and (2) is secured by the assets subject to
such Asset Sale or Recovery Event; it being understood that any such proceeds
not so applied to repay or repurchase such Permitted Pari Passu Secured
Refinancing Debt (due to the declination of such offer to repurchase by the
holders thereof or for any other reason) shall be applied to prepay outstanding
Term Loans in accordance with Section 2.13(e).

 

(c)                                  In the event that Holdings or any
Subsidiary shall receive Net Cash Proceeds (other than any Excluded Proceeds,
except as provided in the definition thereof) from the issuance or other
incurrence of Indebtedness (other than Indebtedness permitted pursuant to
Section 6.01 (but excluding Credit Agreement Refinancing Indebtedness in respect
of the Term Loans)), the Borrower shall, substantially simultaneously with (and
in any event not later than the first Business Day following) the receipt of
such Net Cash Proceeds by Holdings or such Subsidiary, apply an amount equal to
100% of such Net Cash Proceeds therefrom to prepay outstanding Term Loans in
accordance with Section 2.13(e).

 

(d)                                 Not later than five Business Days after the
date on which financial statements have been (or were required to be) delivered
pursuant to Section 5.04(a) in respect of any Excess Cash Flow Period (the “ECF
Prepayment Deadline”), the Borrower shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the Required
Percentage of such Excess Cash Flow minus (ii) U.S.$10,000,000 minus (iii) the
amount of any voluntary prepayments (other than voluntary prepayments funded by
the incurrence of Indebtedness (other than Indebtedness that is revolving in
nature) during such Excess Cash Flow Period (without duplication of any such
prepayment amounts deducted from Excess Cash Flow for the immediately preceding
Excess Cash Flow Period) or, at the election of the Borrower, after such Excess
Cash Flow Period and prior to such ECF Prepayment Deadline) of (A) Term Loans or
any Incremental Term Loans, (B) Revolving Loans or any Incremental Revolving
Loans (to the extent the commitments in respect thereof are permanently reduced
by the amount of such prepayments), and (C) any Permitted Pari Passu Secured
Refinancing Debt, and any Permitted Refinancing Indebtedness in respect of any
of the foregoing, in each case, to the extent permitted hereunder, to prepay
outstanding Term Loans in accordance with Section 2.13(e).

 

77

--------------------------------------------------------------------------------


 

(e)                                  Amounts to be applied in connection with
prepayments of Term Loans made pursuant to clauses (b) through (d) of this
Section shall be applied to prepay the Term Loans then outstanding against the
remaining scheduled installments of principal in respect of such Term Loans as
directed by the Borrower (and absent such direction, in direct order of
maturity).

 

(f)                                   Notwithstanding anything in this
Section 2.13 to the contrary, any Lender may elect, by written notice to the
Administrative Agent not later than 10:00 a.m. (New York time), at least two
Business Days prior to the required prepayment date, to decline all or any
portion of any mandatory prepayment of its Term Loans pursuant to this
Section 2.13 (other than any mandatory prepayment with proceeds of Credit
Agreement Refinancing Indebtedness), in which case the aggregate amount of the
prepayment that would have been applied to prepay Term Loans but was so declined
shall be retained by the Borrower.

 

(g)                                  The Borrower shall (i) deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.13, a certificate signed by a Financial Officer of Holdings setting
forth in reasonable detail the calculation of the amount of such prepayment and,
if applicable, the amount being prepaid (or offered) to holders of Permitted
Pari Passu Secured Refinancing Debt that is in the form of notes pursuant to the
proviso to Section 2.13(b), and (ii) give to the Administrative Agent (which
shall promptly give to each Lender), to the extent practicable, at least three
Business Days’ prior written notice of such prepayment.  Each notice of
prepayment shall be in the form of a Prepayment Notice and shall specify the
prepayment date, the Type and Class of each Loan being prepaid and the principal
amount and Currency of each Loan (or portion thereof) to be prepaid.  All
prepayments of Borrowings pursuant to this Section 2.13 shall be subject to
Section 2.16 and, in the case of Section 2.13(c), any applicable Repricing
Premium pursuant to Section 2.12(d), but shall otherwise be without premium or
penalty.

 

For the avoidance of doubt, in no event shall the making of any mandatory
prepayment pursuant to this Section 2.13 operate as a cure, or result in a
waiver, of any Default or Event of Default.

 

Section 2.14.                          Reserve Requirements; Change in
Circumstances.  (a) Notwithstanding any other provision of this Agreement, if
any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, the Administrative Agent or any Issuing Bank (except
any such reserve requirement to the extent reflected in the Adjusted Interbank
Offered Rate), or

 

(ii)                                  impose on any Lender, the Administrative
Agent or any Issuing Bank or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein, or

 

(iii)                               subject any Lender to any tax of any kind
whatsoever with respect to any Loan, this Agreement or any Letter of Credit or
participation therein, or change the

 

78

--------------------------------------------------------------------------------


 

basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes covered by Section 2.20 and Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
increase the cost to such Lender, the Administrative Agent or such Issuing Bank
of issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender, the Administrative Agent or such
Issuing Bank to be material, then the Borrower will pay to such Lender, the
Administrative Agent or such Issuing Bank, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender, the Administrative
Agent or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 If any Lender, the Administrative Agent or
any Issuing Bank shall have determined that any Change in Law regarding capital
adequacy or liquidity has or would have the effect of reducing the rate of
return on such Lender’s, the Administrative Agent’s or such Issuing Bank’s
capital or on the capital of such Lender’s, the Administrative Agent’s or such
Issuing Bank’s Parent Company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit purchased by, such Lender
or the Letters of Credit issued by such Issuing Bank to a level below that which
such Lender, the Administrative Agent or such Issuing Bank or such Lender’s, the
Administrative Agent’s or such Issuing Bank’s Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s, the
Administrative Agent’s or such Issuing Bank’s policies and the policies of such
Lender’s, the Administrative Agent’s or such Issuing Bank’s Parent Company with
respect to capital adequacy or liquidity requirements) by an amount deemed by
such Lender, the Administrative Agent or the Issuing Bank to be material, then
from time to time the Borrower shall pay to such Lender, the Administrative
Agent or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender, the Administrative Agent or the Issuing
Bank or such Lender’s, the Administrative Agent’s or such Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender, the
Administrative Agent or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender, the Administrative Agent or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or
(b) of this Section and the basis for calculating such amount or amounts shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, the Administrative Agent or such Issuing Bank,
as the case may be, the amount or amounts shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender,
the Administrative Agent or any Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s, the Administrative
Agent’s or such Issuing Bank’s right to demand such compensation; provided,
however, that the Borrower shall not be under any obligation to

 

79

--------------------------------------------------------------------------------


 

compensate any Lender, the Administrative Agent or any Issuing Bank under
paragraph (a) or (b) above for increased costs or reductions with respect to any
period prior to the date that is 180 days prior to such request if such Lender,
the Administrative Agent or any Issuing Bank knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions and of the fact that such circumstances would result in a claim for
increased compensation by reason of such increased costs or reductions; provided
further that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 180-day period.  The protection of this Section shall be available
to each Lender, the Administrative Agent and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed; provided that such amounts shall only
be payable by the Borrower to the applicable Lender under this Section 2.14 so
long as it is such Lender’s general policy or practice to demand compensation in
similar circumstances under comparable provisions of other financing agreements.

 

(e)                                  The Borrower shall not be obligated to make
any payments under this Section 2.14 solely as a result of a Lender having any
direct or indirect equity interest in any member of the Consolidated Group.

 

Section 2.15.                          Change in Legality.  (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall make it
unlawful for any Lender to make or maintain any Alternative Rate Loan
denominated in a particular Currency to give effect to its obligations as
contemplated hereby with respect to any Alternative Rate Loan denominated in
such Currency, then, by written notice to the Borrower and to the Administrative
Agent:

 

(i)                                     such Lender may declare that Alternative
Rate Loans denominated in such Currency will not thereafter (for the duration of
such unlawfulness) be made by such Lender hereunder (or be continued for
additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Alternative Rate Loans), whereupon any request for
an Alternative Rate Borrowing denominated in such Currency (or to convert an ABR
Borrowing to an Alternative Rate Borrowing or to continue an Alternative Rate
Borrowing for an additional Interest Period) shall, (x) in the case of a Loan
denominated in Dollars as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such or to convert an Alternative
Rate Loan into an ABR Loan), or (y) in the case of a Loan denominated in an
Alternative Currency, as applicable, as to such Lender only, be deemed a request
for a COF Rate Loan; and

 

(ii)                                  such Lender may require that all
outstanding Alternative Rate Loans made by it that are denominated in Euros,
another Alternative Currency or Dollars be converted to ABR Loans or COF Rate
Loans, as applicable, in which event all such Alternative Rate Loans shall be
automatically converted to ABR Loans or COF Rate Loans, as applicable, as of the
effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Alternative Rate

 

80

--------------------------------------------------------------------------------


 

Loans that would have been made by such Lender or the converted Alternative Rate
Loans of such Lender shall instead be applied to repay the ABR Loans or COF Rate
Loans, as applicable, made by such Lender in lieu of, or resulting from the
conversion of, such Alternative Rate Loans.  Any such conversion of an
Alternative Rate Loan under (i) above shall be subject to Section 2.16.

 

Notwithstanding the foregoing, in the case of Loans denominated in a particular
Currency affected by the circumstances described in this Section, as promptly as
practicable (but in no event later than three Business Days after the giving of
the required notice by the Administrative Agent with respect to such
circumstances), the Administrative Agent (in consultation with the affected
Lenders) shall negotiate with the Borrower in good faith in order to ascertain
whether a Substitute Rate may be agreed upon for the maintaining of existing
Loans denominated in such Currency.  If a Substitute Rate is agreed upon by the
Borrower and any of the affected Lenders, such Substitute Rate shall apply with
respect to the Loans of such Lenders denominated in such Currency.  To the
extent that a Substitute Rate is not so agreed upon by the Borrower with any
affected Lenders within such time, each Alternative Rate Loan of such affected
Lenders denominated in such Currency shall thereafter bear interest at the COF
Rate.

 

(b)                                 For purposes of this Section 2.15, a notice
to the Borrower by any Lender shall be effective as to each Alternative Rate
Loan made by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Alternative Rate Loan; in all other cases such notice shall
be effective on the date of receipt by the Borrower.

 

Section 2.16.                          Indemnity.  The Borrower shall indemnify
each Lender against any loss or expense (but not loss of profit or margin) that
such Lender may sustain or incur in connection with any Loan made to the
Borrower as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Alternative Rate Loan prior to the end of the Interest Period
in effect therefor, (ii) the conversion of any Alternative Rate Loan to an ABR
Loan, COF Rate Loan or Alternative Rate Loan, or the conversion of the Interest
Period with respect to any Alternative Rate Loan, in each case other than on the
last day of the Interest Period in effect therefor, (iii) any Alternative Rate
Loan to be made by such Lender (including any Alternative Rate Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by Borrower hereunder, or
(iv) an assignment pursuant to Section 2.21 (any of the events referred to in
this clause (a) being called a “Breakage Event”), or (b) any default in the
making of any payment or prepayment required to be made hereunder.  In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its actual cost of obtaining funds
for the Alternative Rate Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period (but
in no event will such loss include loss of profit or margin).  A certificate of
any Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

81

--------------------------------------------------------------------------------


 

Section 2.17.                          Pro Rata Treatment.  Except as provided
below in this Section 2.17 with respect to Swingline Loans, as required under
Section 2.15, as provided in Section 9.04(k) or as otherwise provided elsewhere
in this Agreement, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of the
Commitment Fees, each reduction of the Revolving Commitments and each conversion
of any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans and L/C Outstandings).  For purposes of determining the
available Revolving Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Commitments of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Revolving Commitments.  Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

 

Section 2.18.                          Sharing.  So long as no Event of Default
shall have occurred and be continuing, with respect to any Facility, each Lender
participating therein agrees that if it shall, through the exercise of a right
of banker’s lien, setoff or counterclaim against the Borrower or any other Loan
Party, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise (except pursuant to Section 2.21 or
Section 9.04), or by any other enforcement means, obtain payment (voluntary or
involuntary) in respect of any Loan or Loans or L/C Disbursement as a result of
which the unpaid principal portion of its Loans and participations in L/C
Disbursements shall be proportionately less than the unpaid principal portion of
the Loans and participations in L/C Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and L/C Exposure of such other Lender, so that the
aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposures then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposures outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.  After the occurrence, and during the continuance, of an Event of
Default, any such payment shall be applied in a manner consistent with
Section 7.02, mutatis mutandis.

 

82

--------------------------------------------------------------------------------


 

Section 2.19.                          Payments.  (a) The Borrower shall make
each payment (including principal of or interest on any Loan or any L/C
Disbursement or any Fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 noon (New York time) on the date when due in
immediately available funds in the applicable Currency specified herein, without
setoff, defense or counterclaim.  Each such payment (other than (x) Issuing Bank
Fees, which shall be paid directly to each applicable Issuing Bank and
(y) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made (A) in the case of amounts payable in Dollars, to the Administrative
Agent at Barclays Bank PLC, Loan Operations, Timothy O’Connel, Attn: Agency
Services, Fax: +1-917-522-0569, Email: xrausloanops5@barclayscapital.com, Tel.:
+1-302-286-2355, and (B) in the case of amounts payable in an Alternative
Currency, in immediately available funds at the notice address set forth above
or at such other notice address as the Administrative Agent shall specify for
such purpose by notice to the Borrower.  All payments hereunder and under each
other Loan Document shall be made (i) in the case of the principal of and
interest on each Loan, in the Currency in which such Loan is denominated,
(ii) in the case of reimbursement obligations in respect of Letters of Credit,
in the Currency in which the Stated Amount thereof is denominated, (iii) in the
case of any indemnification or expense reimbursement payment, in Dollars or an
Alternative Currency, as requested by the person entitled to receive such
payment, or (iv) in all other cases, in Dollars, in each case except as
otherwise expressly provided herein or in any other Loan Document.  The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00
p.m. (New York time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

 

(b)                                 Any payments under this Agreement that are
made later than 3:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day at the Administrative Agent’s discretion. 
Except as otherwise expressly provided herein, whenever any payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

 

Section 2.20.                          Taxes.  (a) Except as required by
applicable law, all payments made by or on behalf of the Borrower under this
Agreement or any other Loan Document (including, for the avoidance of doubt,
under the Fee Letter) shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes.  If any Indemnified Taxes are
required to be withheld from any amounts payable to the Administrative Agent,
any Issuing Bank or any Lender hereunder by the Borrower, or if the
Administrative Agent, any Issuing Bank or any Lender is required to make any
deduction or payment in respect thereof, the amounts so payable to the
Administrative Agent, such Issuing Bank or such Lender by or on behalf of the
Borrower shall be increased to the extent necessary so that the Administrative
Agent, such Issuing Bank or such Lender receives (after payment of all
Indemnified Taxes, including on additional amounts paid under this
Section 2.20(a)) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.  Whenever any Taxes are
payable by the Borrower pursuant to this Section 2.20(a), as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Issuing Bank or

 

83

--------------------------------------------------------------------------------


 

such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence reasonably acceptable to such Lender or the
Administrative Agent) received by the Borrower showing payment thereof.

 

(b)                                 Notwithstanding any other provision of this
Agreement but without duplication of any amount payable pursuant to
Section 2.20, if any Loan Party is required to withhold Indemnified Taxes from
amounts payable to the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender under any Security Document executed in connection herewith,
or the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender is required to deduct the same, the amounts so payable to the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender, as
applicable, shall be increased to the extent necessary so that such Agent, such
Issuing Bank or such Lender, as the case may be, receives (after payment of all
Indemnified Taxes, including on additional amounts paid under this
Section 2.20(a)(ii)), interest or any such other amounts payable hereunder in an
amount equal to what it would have received had the payment not been subject to
such withholding or deduction.  When Indemnified Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent on its own account or for the account of the Collateral
Agent, such Issuing Bank or such Lender, as the case may be, a certified copy of
an original official receipt (or other evidence reasonably acceptable to such
Lender) received by such Loan Party showing payment thereof.  If (a) any Loan
Party fails to pay any such Indemnified Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, or (b) the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender is required to pay any
Indemnified Taxes in respect of which any Loan Party would be required to pay
increased amounts pursuant to this Section 2.20, the Borrower shall cause such
Loan Party to indemnify the Agents, any applicable Issuing Bank and any
applicable Lender for such Indemnified Taxes, and any incremental Taxes,
interest, costs or penalties that may become payable by the Agents, any
applicable Issuing Bank and any applicable Lender as a result of any such
failure or requirement.  Payment under this indemnification shall be made
within 15 days from the date any Agent, any Issuing Bank or any Lender or any of
their respective Affiliates makes written demand thereof.

 

(c)                                  If any Lender, any Issuing Bank or the
Administrative Agent, as applicable, receives a refund, the benefit of a credit,
relief or remission (a “Refund”) of a Tax for which a payment has been made by
the Borrower pursuant to this Agreement, which Refund in the good faith judgment
of such Lender, such Issuing Bank or the Administrative Agent, as the case may
be, is attributable to such payment made by the Borrower, then such Lender, such
Issuing Bank or the Administrative Agent, as the case may be, shall reimburse
the Borrower for such amount as such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, determines in its absolute discretion
to be the proportion of the Refund as will leave such Lender, such Issuing Bank
or the Administrative Agent, as the case may be, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required.  The Borrower agrees that if it receives a reimbursement under this
paragraph (c), upon request, it will repay the amount of such reimbursement,
together with penalties, interest and any other charges due, to the relevant
Governmental Authorities in connection with such Refund, in the event a Lender,
any Issuing Bank or the Administrative Agent is required to repay such Refund to
the relevant Governmental Authorities.  A Lender, an Issuing Bank or the
Administrative Agent

 

84

--------------------------------------------------------------------------------


 

shall claim any Refund that it determines in its absolute discretion is
available to it, unless it concludes in its reasonable discretion that it would
be adversely affected by making such a claim, and shall make the sole
determination of the date on which such Refund is received.  Neither any Lender,
any Issuing Bank nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (c) or any other provision of this Section 2.20.

 

(d)                                 Any Lender or Issuing Bank that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or Issuing Bank, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Issuing Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the relevant Lender’s or relevant Issuing Bank’s, as applicable,
reasonable judgment such completion, execution, or submission would subject such
Lender or such Issuing Bank, as applicable, to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or such Issuing Bank.

 

(e)                                  If a payment made to a Lender or Issuing
Bank under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or Issuing Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Tax Code, as applicable), such Lender or
Issuing Bank, as applicable, shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Tax Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such Issuing Bank
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for the purposes of this
Section 2.20(e), “FATCA” shall include any amendments made to FATCA after the
Original Closing Date.

 

(f)                                   Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.20 shall survive the resignation or
replacement of the Administrative Agent or any Issuing Bank or any assignment of
rights by, or the replacement of, a Lender, and the Termination Date.

 

(g)                                  Solely for purposes of determining
withholding Taxes imposed under FATCA, from and after the First Amendment
Effective Date, the Borrower and the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of U.S. Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

Section 2.21.                          Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate.  (a) In the event (i) any Lender or any Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.14,
(ii) any Lender or any Issuing Bank delivers a notice described in Section 2.15,
(iii) any affected Lender pursuant to Section 2.08 does not agree to a
Substitute Rate pursuant to Section 2.08 that is approved by the Required
Facility Lenders, (iv) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.20, (v) any Lender becomes a
Defaulting Lender, or (vi) any Lender whose consent is so required (such Lender,
a “Non-Consenting Lender”) does not consent to a proposed amendment,
modification or waiver of this Agreement requested by the Borrower, which
requires the consent of all of the affected Lenders or all of the Lenders under
any Facility to become effective (and which is approved by at least the Required
Lenders or the Required Facility Lenders, as applicable, and the Administrative
Agent), then, so long as no Default or Event of Default then exists, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender and the Administrative Agent, require such Lender to transfer and
assign, without recourse (in accordance with, and subject to the restrictions
contained in and consents required by, Section 9.04), all or any portion of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such assigned interests, rights and obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction,
(y) solely with respect to replacements of Lenders pursuant to clauses (i),
(ii), (iii) or (iv) of this Section 2.21(a), the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, of each Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower, or such assignee shall have paid to the affected Lender or Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder (including any amounts under Section 2.12(d), Section 2.14,
Section 2.16 and Section 2.20); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s or such Issuing Bank’s claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or such Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or such Issuing Bank
pursuant to paragraph (b) below), or if such Lender or such Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or

 

86

--------------------------------------------------------------------------------


 

such Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.  In connection with any such replacement under
clause (v) or (vi) of this Section, if the Non-Consenting Lender or Defaulting
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation, and
(B) the date on which the Non-Consenting Lender or Defaulting Lender receives
all payments described in clause (z) of the first proviso to the preceding
sentence, then such Non-Consenting Lender or Defaulting Lender shall be deemed
to have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and each of the Borrower and the Administrative
Agent shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Consenting Lender or Defaulting Lender.  Each Lender hereby grants to the
Borrower and the Administrative Agent an irrevocable power of attorney (which
power is coupled with an interest) to execute and deliver, on behalf of such
Lender as assignor, any Assignment and Acceptance and/or such other
documentation on behalf of such Non-Consenting Lender or Defaulting Lender that
may be necessary to effectuate any assignment of such Lender’s interests
hereunder in respect of the circumstances contemplated by this Section 2.21.

 

(b)                                 If (i) any Lender or any Issuing Bank shall
request compensation under Section 2.14, (ii) any Lender or any Issuing Bank
delivers a notice described in Section 2.15, or (iii) the Borrower is required
to pay any additional amount to any Lender or any Issuing Bank or any
Governmental Authority on account of any Lender or any Issuing Bank pursuant to
Section 2.20, then such Lender or such Issuing Bank shall use reasonable efforts
(which shall not require such Lender or such Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future.  The Borrower
hereby agree to pay all reasonable costs and expenses incurred by any Lender or
any Issuing Bank in connection with any such filing or assignment, delegation
and transfer.

 

Section 2.22.                          Swingline Loans.  (a) Swingline
Commitment.  Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, the Swingline Lender agrees to
make loans to the Borrower in Dollars (“Swingline Loans”) at any time and from
time to time on and after the Closing Date and until the earlier of the
Revolving Facility Maturity Date and the termination of the applicable Swingline
Commitment in accordance with the terms hereof, in an aggregate outstanding
principal amount at any time outstanding that will not result in (i) the
Swingline Exposure exceeding the Swingline Commitment or (ii) the Aggregate
Revolving Exposure exceeding the aggregate Revolving Commitments.  Each
Swingline Loan shall be in a principal amount that is an integral multiple of
$100,000.  The Swingline Commitment may be terminated or reduced from time to
time as provided herein.

 

87

--------------------------------------------------------------------------------


 

Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.

 

(b)                                 Swingline Loans.  The Borrower shall notify
the Swingline Lender and the Administrative Agent in writing not later than
9:00 a.m. (New York time), on the day of a proposed Swingline Loan.  Such notice
shall be delivered on a Business Day, shall be irrevocable and shall refer to
this Agreement and shall specify the requested funding date (which shall be a
Business Day), the amount of such Swingline Loan and the wire transfer
instructions for the account of the Borrower to which the proceeds of such
Swingline Loan should be transferred.  The Swingline Lender shall promptly make
each Swingline Loan by wire transfer to the account specified by the Borrower in
such request.

 

(c)                                  Prepayment.  The Borrower shall have the
right at any time and from time to time to prepay any Swingline Loan, in whole
or in part and without premium or penalty, upon giving written or fax notice (in
the form of a Prepayment Notice) to the Swingline Lender and to the
Administrative Agent before 1:00 p.m. (New York time), on the date of prepayment
at the Swingline Lender’s address for notices specified herein.

 

(d)                                 Interest.  Each Swingline Loan shall be
deemed to be an ABR Loan and, subject to the provisions of Section 2.07, shall
bear interest at the rate provided in Section 2.06(a).  Interest on each
Swingline Loan shall be payable to the Administrative Agent on the Interest
Payment Dates applicable to such Swingline Loan except as otherwise provided in
this Agreement.

 

(e)                                  Participations.  By written notice given to
the Administrative Agent not later than 11:00 a.m. (New York time), on any
Business Day the Swingline Lender may require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Any such notice shall specify the aggregate amount of Swingline
Loans in which such Revolving Lenders will participate.  The Administrative
Agent will, promptly upon receipt of such notice, give notice to each Revolving
Lender, specifying in such notice such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan or Loans.  In furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Revolving Lender’s Revolving Commitment Percentage
of such Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer in
immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Lenders) and the Administrative Agent shall promptly pay to the Swingline Lender
the amounts so received by it from the Revolving Lenders.  The Administrative
Agent shall notify the Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts

 

88

--------------------------------------------------------------------------------


 

received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower (or other party liable for obligations of the Borrower)
of any default in the payment thereof.

 

Section 2.23.                          Letters of Credit.  (a) General.  Subject
to and upon the terms and conditions herein set forth, the Borrower, at any time
and from time to time during the Revolving Commitment Period, may request that
an Issuing Bank issue for its account a standby letter of credit, a trade letter
of credit or a bank guarantee, and the applicable Issuing Bank shall continue
any Existing Letters of Credit; provided that each such instrument shall be in
such form as may be approved by the Issuing Bank in its reasonable discretion.

 

(b)                                 Requirements.  (i) Notwithstanding the
foregoing, (A) no Letter of Credit shall be issued or continued, as applicable,
that would exceed the applicable L/C Commitment then in effect, (B) no Letter of
Credit shall be issued or continued, as applicable, by the Issuing Bank that
would exceed the Issuing Bank Sublimit then in effect (it being understood and
agreed that any Issuing Bank may issue Letters of Credit (including the Existing
Letters of Credit) in excess of such Issuing Bank’s respective Issuing Bank
Sublimit in its sole discretion upon request of the Borrower, (C) no Letter of
Credit shall be issued or continued, as applicable, that would cause the
aggregate amount of the Lenders’ Revolving Exposures at such time to exceed the
Total Revolving Commitments then available to the Borrower, (D) each Letter of
Credit shall have an expiration date that complies with the provisions set forth
in clause (e) of this Section, (E) each Letter of Credit shall be denominated in
Dollars or in an Alternative Currency, (F) no Letter of Credit shall be issued
or continued, as applicable, if it would be illegal under any applicable law for
the beneficiary of such Letter of Credit to have a Letter of Credit issued in
its favor, (G) no Letter of Credit shall be issued by any Issuing Bank after it
has received a written notice from the Borrower or the Administrative Agent
stating that a Default or Event of Default has occurred and is continuing until
such time as such Issuing Bank shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 9.08 and (H) each Letter of Credit shall be
issued in a form reasonably acceptable to the applicable Issuing Bank, and any
such form may be deemed reasonably acceptable if it complies with the standard
policies and other operating procedures of such Issuing Bank as may be
implemented, at the sole discretion of the Issuing Bank, from time to time.

 

(ii)                                  If any Lender becomes, and during the
period it remains, a Defaulting Lender, an Issuing Bank will not be required to
issue any Letter of Credit or to amend any outstanding Letter of Credit to
increase the face amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, unless such Issuing Bank is satisfied that any exposure
that would result therefrom is fully covered or eliminated by any combination
satisfactory to such Issuing Bank of the following:

 

89

--------------------------------------------------------------------------------


 

(A)                               in the case of a Defaulting Lender, the L/C
Exposure of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit, to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.26(b);

 

(B)                               in the case of a Defaulting Lender, without
limiting the provisions of Section 2.26(a), the Borrower Cash Collateralizes the
obligations of the Borrower in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit, or
make other arrangements satisfactory to the Administrative Agent and such
Issuing Bank in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(C)                               in the case of a Defaulting Lender and a
proposed issuance of a Letter of Credit by an instrument or instruments in form
and substance satisfactory to the Administrative Agent and to such Issuing Bank,
the Borrower agrees that the face amount of such requested Letter of Credit will
be reduced by an amount equal to the unreallocated, non-Cash Collateralized
portion thereof as to which such Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit will, subject to the first proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 7.02 will be deemed adjusted to reflect
this provision;

 

provided that (1) the sum of each Non-Defaulting Lender’s total Aggregate
Revolving Exposure and total L/C Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender, (2) each such reallocation shall be in
an amount and currency which is consistent with those set forth on Schedule 2.01
with respect to such Non-Defaulting Lender, and (3) neither any such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto nor any
such Cash Collateralization or reduction will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank, or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender.

 

(c)                                  Letter of Credit Commitment and Issuing
Bank Sublimits.  Upon at least one Business Day’s prior written notice to the
Administrative Agent and each Issuing Bank (which notice the Administrative
Agent shall promptly transmit to each of the relevant Revolving Lenders), the
Borrower shall have the right, on any day, permanently to terminate or reduce
the L/C Commitment in respect of Letters of Credit available to be issued for
its account in whole or in part, whereupon the Issuing Bank Sublimits shall be
reduced ratably in accordance with the respective amounts thereof by an
aggregate amount equal to the amount of such reduction of the L/C Commitment.

 

(d)                                 Letter of Credit Requests.  (i) Whenever the
Borrower desires that a Letter of Credit be issued for its account or continued,
it shall give the Administrative Agent and the applicable Issuing Bank at least
five (or such lesser number as may be agreed upon by the Administrative Agent
and the applicable Issuing Bank) Business Days’ written notice thereof.  Each
notice shall be executed by the Borrower and shall be in the form of Exhibit E
(each, a

 

90

--------------------------------------------------------------------------------


 

“Letter of Credit Request”).  The Administrative Agent shall promptly notify
each relevant Revolving Lender of such issuance or continuation.  A Letter of
Credit Request may also request that any letter of credit or bank guarantee
issued by an institution named in this Agreement at the time of such Letter of
Credit Request in the definition of “Issuing Bank” for the account of the
Borrower be deemed to be a Letter of Credit for all purposes hereunder and under
the other Loan Documents.  If requested by the applicable Issuing Bank, the
Borrower shall also submit, simultaneously with any Letter of Credit Request, a
completed and executed Letter of Credit Application in connection with such
Letter of Credit Request.

 

(ii)                                  The making of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Borrower
making such request that the Letter of Credit requested thereby may be issued or
continued, as applicable, in accordance with, and will not violate the
requirements of, Section 2.23(b).

 

(e)                                  Expiration Date.  Each Letter of Credit
shall expire at the close of business on the earlier of (i) the date that is one
year or 180 days after the date of the issuance of such standby Letter of Credit
or trade Letter of Credit, respectively, and (ii) the L/C Maturity Date, unless
such Letter of Credit expires by its terms on an earlier date; provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of 12 months (or, in the case of any trade Letter
of Credit, 180 days) or less (but not beyond the L/C Maturity Date) unless the
applicable Issuing Bank or the Borrower notifies the beneficiary thereof at
least 30 days prior to the then-applicable expiration date that such Letter of
Credit will not be renewed; provided, further, that any such Letter of Credit
shall not expire on such expiry date if Cash Collateralized in the amount
required by and otherwise in accordance with Section 2.23(l) or fully
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank.

 

(f)                                   Participations.  By the issuance of a
Letter of Credit for the account of the Borrower and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender with a Revolving Commitment,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Revolving Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit, effective upon the issuance of such Letter of
Credit.  In consideration and in furtherance of the foregoing, each relevant
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Revolving Commitment Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(g).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

91

--------------------------------------------------------------------------------


 

(g)                                  Reimbursement.  If any Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
pay to the Administrative Agent an amount equal to such L/C Disbursement not
later than 10:00 a.m. (New York time) on the immediately following Business Day.

 

(h)                                 Obligations Absolute.  The obligations of
the Borrower to reimburse L/C Disbursements as provided in paragraph (g) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of, or any consent
to departure from, all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
or other right that the Borrower, any other party guaranteeing, or otherwise
obligated in respect of the Borrower, any subsidiary or other Affiliate thereof
or any other person may at any time have against the beneficiary under any
Letter of Credit, the applicable Issuing Bank, the Administrative Agent or any
Lender or any other person, whether in connection with this Agreement, any other
Loan Document or any other related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the applicable Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the applicable Issuing Bank, any Lender, the Administrative Agent or
any other person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of the
Borrower hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct (as determined by a court of competent jurisdiction by final
and nonappealable judgment) of any Issuing Bank.  However, the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction by final and nonappealable
judgment) in determining whether drafts and other documents presented

 

92

--------------------------------------------------------------------------------


 

under a Letter of Credit comply with the terms thereof; it is understood that an
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (A) an Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (B) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
an Issuing Bank.

 

(i)                                     Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.   Each Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit.  Each Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make any payment thereon
if such documents are not in strict compliance with the terms of such Letter of
Credit.  The foregoing shall establish the standard of care to be exercised by
the Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).  The applicable Issuing Bank, shall as
promptly as possible give written notification to the Administrative Agent and
the Borrower, of any demand for payment and whether such Issuing Bank has made
or will make an L/C Disbursement thereunder; provided, however, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the applicable Lenders with
respect to any such L/C Disbursement.  The Administrative Agent shall promptly
give each relevant Revolving Lender notice thereof.

 

(j)                                    Interim Interest.  If an Issuing Bank
shall make any L/C Disbursement in respect of a Letter of Credit, then, unless
the Borrower shall reimburse such L/C Disbursement in full on such date, the
unpaid amount thereof shall bear interest for the account of such Issuing Bank,
for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower or other Loan Party
or the date on which interest shall commence to accrue thereon as provided in
Section 2.02(f), at the rate per annum that would apply to such amount if such
amount were an (i) in the case of an L/C Disbursement in respect of a Letter of
Credit issued in a Stated Amount denominated in Dollars, an ABR Revolving Loan,
and (ii) in the case of an L/C Disbursement in respect of a Letter of Credit
issued in a Stated Amount denominated in an Alternative Currency, an Alternative
Rate Revolving Loan with a one-month Interest Period.

 

93

--------------------------------------------------------------------------------


 

(k)                                 Resignation of an Issuing Bank.  An Issuing
Bank may resign at any time by giving 30 days’ prior written notice to the
Administrative Agent, the Revolving Lenders and the Borrower.  Upon the
acceptance of any appointment as an Issuing Bank hereunder by a Revolving Lender
satisfactory to the Borrower and the Administrative Agent (such satisfaction not
to be unreasonably withheld or delayed) that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii).  The acceptance of any appointment as an Issuing Bank
hereunder by a successor Revolving Lender shall be evidenced by an agreement
entered into by such successor, in a form reasonably satisfactory to the
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Revolving Lender shall have all the rights
and obligations of the previous Issuing Bank under this Agreement and the other
Loan Documents, and (ii) references herein and in the other Loan Documents to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the resignation of an Issuing Bank hereunder,
the retiring Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation but shall not be required to issue additional Letters of
Credit.

 

(l)                                     Cash Collateralization.  If (x) any
Event of Default shall occur and be continuing, (y) the aggregate L/C Exposure
of all Revolving Lenders exceeds the aggregate L/C Commitments then in effect or
(z) as of the L/C Maturity Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn and the entire undrawn amount
thereof shall not have been backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank, the
Borrower, shall, (1) not later than 10:00 a.m. (New York time) on the L/C
Maturity Date, in the case of clause (z), or (2) on the Business Day Holdings or
the Borrower receives notice from the Administrative Agent or the Lenders
having, or holding, at least a majority of the Total Revolving Commitment at
such time (or, if the maturity of the Loans has been accelerated, Revolving
Lenders representing greater than 50% of the total L/C Exposure of all Revolving
Lenders) thereof (provided that, in the case of an Event of Default described in
Section 7.01(h) or (i), such notice shall be deemed to have been given
automatically upon the occurrence of such an Event of Default), in the case of
clauses (x) and (y), in each case Cash Collateralize the total L/C Exposure of
all Revolving Lenders in an aggregate amount equal to, (A) in the case of
clause (x), the amount stated therefor in such notice received by Holdings or
the Borrower (which shall be reasonably determined by the Administrative Agent
or the Lenders delivering such notice, but which, in any event, shall not be
less than 100% of the total L/C Exposure of all Revolving Lenders), (B) in the
case of clause (y), 100% of the amount by which the total L/C Exposure of all
Revolving Lenders then exceeds the L/C Commitment, and (C) in the case of clause
(z), 103% of the aggregate amount of L/C Outstandings at such time.  Such cash
shall be held by the Collateral Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits in Permitted Investments, which
investments shall be made at the option and sole

 

94

--------------------------------------------------------------------------------


 

discretion of the Collateral Agent, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the total L/C Exposure of all
Revolving Lenders at such time, and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders representing
greater than 50% of the total L/C Exposure of all Revolving Lenders), be applied
to satisfy the Obligations.  If the Borrower is required to provide an amount of
cash collateral hereunder (I) as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived, or (II) pursuant to clause (y) of the first sentence of this
Section 2.23(l), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower promptly following the date on which the circumstances
described in such clause (y) cease to exist.

 

(m)                             Additional Issuing Banks.  The Borrower may, at
any time and from time to time with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and such Revolving
Lender, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement.  Any Revolving Lender designated as an
issuing bank pursuant to this paragraph shall be deemed to be an “Issuing Bank”
(in addition to being a Revolving Lender) in respect of Letters of Credit issued
or to be issued by such Revolving Lender, and, with respect to such Letters of
Credit, such term shall thereafter apply to the other Issuing Bank and such
Revolving Lender.

 

(n)                                 Independence.  The Borrower acknowledges
that the rights and obligations of an Issuing Bank under each Letter of Credit
are independent of the existence, performance or nonperformance of any contract
or arrangement underlying such Letter of Credit, including contracts or
arrangements between such Issuing Bank and the Borrower and between the Borrower
and the beneficiary of such Letter of Credit.  An Issuing Bank shall have no
duty to notify the Borrower of its receipt of a demand or a draft, certificate
or other document presented under a Letter of Credit or of its decision to honor
such demand.  An Issuing Bank may, without incurring any liability to the
Borrower or impairing its entitlement to reimbursement under this Agreement,
honor a demand under a Letter of Credit despite notice from the Borrower of, and
without any duty to inquire into, any defense to payment or any adverse claims
or other rights against the beneficiary of the Letter of Credit or any other
person.  An Issuing Bank shall have no duty to request or require the
presentation of any document, including any default certificate, not required to
be presented under the terms and conditions of a Letter of Credit.  An Issuing
Bank shall have no duty to seek any waiver of discrepancies from the Borrower,
nor any duty to grant any waiver of discrepancies that the Borrower approves or
requests.  An Issuing Bank shall have no duty to extend the expiration date or
term of a Letter of Credit or to issue a replacement Letter of Credit on or
before the expiration date of a Letter of Credit or the end of such term except
in accordance with the terms and conditions of a Letter of Credit.

 

(o)                                 Governing Rules.  The Borrower agrees that
each Letter of Credit shall be governed by the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (2007 Revision) or, at the applicable Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of such Letter of Credit (as
so

 

95

--------------------------------------------------------------------------------


 

chosen for such Letter of Credit, the “UCP”) or the International Standby
Practices 1998, ICC Publication No. 590 or, at the applicable Issuing Bank’s
option, such later revision thereof in effect at the time of issuance of such
Letter of Credit (as so chosen for such Letter of Credit, the “ISP”, and each of
the UCP and the ISP, an “ICC Rule”).  An Issuing Bank’s privileges, rights and
remedies under such ICC Rules shall be in addition to, and not in limitation of,
its privileges, rights and remedies expressly provided for herein.  The UCP and
the ISP shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof.  The Borrower
agrees that for matters not addressed by the chosen ICC Rule, each Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws.  If, at the Borrower’s request, a Letter
of Credit expressly chooses a state or country law other than New York State law
and United States Federal law or is silent with respect to the choice of an ICC
Rule or a governing law, an Issuing Bank shall not be liable for any payment,
cost, expense or loss resulting from any action or inaction taken by such
Issuing Bank if such action or inaction is or would be justified under an ICC
Rule, New York law, applicable United States Federal law or the law governing
such Letter of Credit.

 

Section 2.24.                          Incremental Facilities.

 

(a)                                 At any time and from time to time, subject
to the terms and conditions set forth herein, the Borrower may, by written
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to the Lenders), request (i) additional Term Loans or
one or more additional tranches of term loans hereunder (collectively, the
“Incremental Term Loans”), (ii) increases in the amount of the Revolving
Commitments or one or more additional tranches of revolving loans hereunder
(collectively, the “Incremental Revolving Loans”), or (iii) in lieu of the Term
Loans or additional tranches of term loans described in clause (i) above, junior
lien secured or unsecured term loans that would be issued pursuant to separate
loan documentation and not pursuant to this Agreement (collectively, the
“Incremental Other Term Loans”; and together with the Incremental Term Loans and
the Incremental Revolving Loans, collectively, the “Incremental Facilities”). 
Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Facilities incurred after the Closing Date shall not exceed an
amount equal to the greater of (x) U.S.$130,000,000 and (y) Consolidated EBITDA
for the four most recently completed fiscal quarters for which financial
statements have been delivered (and after giving effect to the Transactions
occurring on the Closing Date) (the “Non-Ratio-Based Incremental Facility Cap”);
provided that the Borrower may incur additional Incremental Facilities without
regard to the Non-Ratio-Based Incremental Facility Cap (each such Incremental
Facility, a “Ratio-Based Incremental Facility”) so long as the Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis (after giving effect to any
Permitted Acquisition, Investment or repayment of Indebtedness or other use of
the proceeds of such Incremental Facility, in each case if permitted hereunder),
is equal to or less than 4.20:1.00 (after giving effect to the Transactions
occurring on the Closing Date) (calculated, in the case of any Incremental
Revolving Loans, as if such Indebtedness then being incurred or established were
fully drawn, and, in the case of all Incremental Facilities, excluding from
Unrestricted Cash and Cash Equivalents the aggregate amount of cash proceeds
thereof; provided that if the Senior Secured Net Leverage Ratio set forth above
is satisfied on such date after giving effect to a proposed incurrence of an
Incremental Facility, the entire amount of such Incremental Facility may, in the
sole discretion of the Borrower, be incurred under the Ratio-Based Incremental
Facility without regard to the incurrence of indebtedness under the Non-

 

96

--------------------------------------------------------------------------------


 

Ratio-Based Incremental Facility Cap; provided, further, that (i) if the
Borrower incurs indebtedness under an Incremental Facility under the
Non-Ratio-Based Incremental Facility Cap on the same date that it incurs
indebtedness under the Ratio-Based Incremental Facility, then the Senior Secured
Net Leverage Ratio will be calculated with respect to such incurrence under the
Ratio-Based Incremental Facility without regard to the incurrence of
indebtedness under the Non-Ratio-Based Incremental Facility Cap and (ii) any
Indebtedness incurred under the Non-Ratio-Based Incremental Facility Cap may be
reclassified, as the Borrower may elect from time to time, as having been
incurred as a Ratio-Based Incremental Facility if the Borrower meets the Senior
Secured Net Leverage Ratio set forth above at such time on a pro forma basis). 
Each tranche of Incremental Term Loans shall be in an integral multiple of
U.S.$1,000,000 and in an aggregate principal amount that is not less than
U.S.$10,000,000 (or such lesser minimum amount approved by the Administrative
Agent in its reasonable discretion) and each tranche of Incremental Revolving
Loans shall be in an integral multiple of U.S.$1,000,000 and in an aggregate
principal amount that is not less than U.S.$10,000,000 (or such lesser minimum
amount approved by the Administrative Agent in its reasonable discretion);
provided that such amount may be less than such applicable minimum amount or
integral multiple amount if such amount represents all the remaining
availability under the Non-Ratio-Based Incremental Facility Cap or in respect of
Ratio-Based Incremental Facilities.

 

(b)                                 Each notice from the Borrower pursuant to
this Section 2.24 shall set forth the requested amount and proposed terms of the
relevant Incremental Facility.  Incremental Loans may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to provide any portion of an Incremental Facility), in each case, on
terms permitted under this Section 2.24 or any Additional Lender; provided that
the Administrative Agent, the Swingline Lender and each Issuing Bank shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to any Additional Lender’s providing such Incremental Loans if
such consent by the Administrative Agent, the Swingline Lender or such Issuing
Bank would be required under Section 9.04 for an assignment of Loans to such
Additional Lender.  Each Incremental Facility (other than any Incremental Other
Term Loans) shall become effective pursuant to an amendment (each, an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender or Additional Lender
providing such Incremental Facility and the Administrative Agent.  The Borrower
shall promptly notify the Administrative Agent as to the effectiveness of any
Incremental Other Term Loans.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Facility Amendment and,
to the extent notified by the Borrower, any Incremental Other Term Loans.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Facility Amendment, this Agreement and the other Loan Documents, as
applicable, may be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Facility and the Incremental
Loans evidenced thereby.  Any Incremental Facility Amendment may, without the
consent of any person other than the Administrative Agent, the Borrower and the
Lenders or Additional Lenders providing the applicable Incremental Facility
(and, if the subject of such Incremental Facility Amendment is Incremental
Revolving Loans, the Issuing Bank and the Swingline Lender, as applicable),
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.24.  This
Section 2.24(b) shall supersede any provisions in Section 9.08 to the contrary.

 

97

--------------------------------------------------------------------------------


 

(c)                                  (i) No Incremental Term Loans or
Incremental Other Term Loans shall require any scheduled or other mandatory
repayment of principal (other than (x) in the case of Incremental Term Loans
only, amortization not to exceed 1.0% per annum (or such higher annual
amortization rate necessary the achieve trading fungibility between such
Incremental Term Loans and the other Term Loans, as reasonably determined by the
Administrative Agent and the arranger of such Incremental Facility) of the
aggregate principal amount thereof, and prepayments in which the existing Term
Lenders are entitled to participate on no less than a pro rata basis and
(y) (A) maturity payments and customary mandatory prepayments for a customary
bridge financing which, subject to customary conditions, provides for automatic
conversion or exchange into Indebtedness that otherwise complies with the
requirements of this definition or (B) customary “AHYDO” payments) prior to the
repayment of the existing Term Loans in full; provided that any Incremental Term
Loans may provide for the ability of the Lenders or Additional Lenders providing
such Incremental Term Loans to participate on a pro rata basis or less than pro
rata basis (but not greater than a pro rata basis) in any mandatory prepayments
of the Term Loans to the extent otherwise required or permitted
hereunder(ii) the interest rate, upfront fees and original issue discount for
any Incremental Term Loans shall be as determined by the Borrower and the
Lenders or Additional Lenders providing such Incremental Term Loans; provided
that in the event that the “effective yield” on any Incremental Term Loans
denominated in a particular Currency (excluding, for the avoidance of doubt, any
Incremental Other Term Loans) provided within a 12-month period following the
Closing Date (which shall be determined by (x) including interest rate margins,
original issue discount (based on a four-year average life to maturity or, if
less, the remaining life to maturity) and upfront fees payable by the Borrower
generally to all the lenders of such Incremental Term Facility and (y) if such
Incremental Term Loans are subject to an interest rate floor greater than the
interest rate floor applicable to the Term Loans, such differential between
interest rate floors shall be equated to the “effective yield” for purposes of
determining whether an increase to the interest rate margin for the Term Loans
shall be required, but only to the extent an increase in the interest rate floor
applicable to the Term Loans would cause an increase in the interest rate then
in effect, and in such case, the interest rate floor (but not the interest rate
margin) applicable to the Term Loans shall be increased to the extent of such
differential between interest rate floors and (z) excluding customary
arrangement, commitment, structuring, underwriting or other fees, in each case
not shared generally with all relevant lenders) (the “Incremental Yield”)
exceeds the yield on the Term Loans denominated in such Currency hereunder
(determined as provided in the immediately preceding parenthetical) by more
than 0.50%, then the interest margins for the Term Loans denominated in such
Currency hereunder shall automatically be increased to a level such that the
yield on such Term Loans is 0.50% below the Incremental Yield (it being agreed
that any increase in yield to any existing facility required due to the
application of an Adjusted Interbank Offered Rate or ABR “floor” on any
Incremental Facility shall be effected solely through an increase therein (or
implementation thereof, as applicable)) and (iii) except as otherwise provided
in this Section 2.24, all other terms of such Incremental Facility, if not
consistent with the terms of the existing Loans, will be as agreed between the
Borrower and the Lenders or Additional Lenders providing such Incremental
Facility; provided that such other terms that are not consistent with the
existing Loans hereunder shall have been consented to by the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned). 
Any Incremental Revolving Loans shall be on the same terms and conditions as the
Revolving Loans hereunder.

 

98

--------------------------------------------------------------------------------


 

(d)                                 With respect to any Incremental Term Loans
(i) the final maturity date thereof shall be no earlier than the Latest Maturity
Date in respect of Term Loans, (ii) the Weighted Average Life to Maturity of
such Incremental Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the then outstanding Term Facility under the Loan
Documents with the longest Weighted Average Life to Maturity and (iii) subject
to clauses (i) and (ii) and paragraph (c)(i) above, the amortization schedules
applicable to such Incremental Term Loans shall be as determined by the Borrower
and the Lenders or Additional Lenders thereunder; provided that the foregoing
shall not apply with respect any customary bridge financing which, subject to
customary conditions, provides for automatic conversion or exchange into
Indebtedness that otherwise complies with the requirements of this definition.

 

(e)                                  Each of the Incremental Term Loans and the
Incremental Other Term Loans shall rank pari passu in right of security with the
Revolving Loans and the Term Loans (provided that any Incremental Other Term
Loans may rank junior in right of security with the Revolving Loans and the Term
Loans (“Junior Lien Incremental Other Term Loans”) or be unsecured (“Unsecured
Incremental Other Term Loans”) so long as with respect to any Junior Lien
Incremental Other Term Loans, an intercreditor agreement shall be entered into
with the Representative of such providers of such Junior Lien Incremental Other
Term Loans in form and substance reasonably satisfactory to the Administrative
Agent, the Collateral Agent and the Borrower.

 

(f)                                   Notwithstanding the foregoing, no
Incremental Facility Amendment or Incremental Other Term Loans shall become
effective unless, on the date of such effectiveness (each, an “Incremental
Facility Closing Date”), (i) the representations and warranties set forth in the
Loan Documents are true and correct in all material respects (or, in the case of
any representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which such case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (ii) at the time of and immediately after such effectiveness, no Event of
Default has occurred and is continuing or would result from the incurrence of
such Incremental Facility and (iii) after giving effect to the Incremental
Facility (and giving effect to any Permitted Acquisition, Investment or
repayment of Indebtedness with the proceeds of such Incremental Facility, in
each case if permitted hereunder), the Borrower would be in compliance with the
Financial Maintenance Covenant, determined on a Pro Forma Basis after giving
effect to the incurrence of such Incremental Facility (calculated, in the case
of any Incremental Revolving Loans, as if such Indebtedness then being incurred
or established were fully drawn, and, in the case of all Incremental Facilities,
excluding from Unrestricted Cash and Cash Equivalents the aggregate amount of
cash proceeds thereof); provided that if the proceeds of such Incremental Loans
are, substantially concurrently with the receipt thereof, to be used by the
Borrower or any Loan Party to finance, in whole or in part, a Limited Condition
Acquisition, then the only conditions to effectiveness of any such Incremental
Facility Amendment or Incremental Other Term Loans shall be the conditions
specified in Section 1.06.  The proceeds of any Incremental Loans will be used
for general corporate purposes (including financing capital expenditures,
Permitted Acquisitions, Restricted Payments, refinancing of Indebtedness and any
other Investment or transaction not prohibited hereunder) and otherwise in
compliance with this Agreement, including Section 3.26(c) and the second
sentence of Section 5.08.

 

99

--------------------------------------------------------------------------------


 

Section 2.25.                          Refinancing Amendment.  At any time and
from time to time, the Borrower may obtain, from any Lender or any Additional
Lender, Credit Agreement Refinancing Indebtedness in exchange for or to extend,
renew, replace or refinance the Revolving Loans and/or the Term Loans in whole
or in part, in each case, pursuant to a Refinancing Amendment, which Credit
Agreement Refinancing Indebtedness may, at the election of the Borrower, take
the form of new Term Loans (the “Other Term Loans”) or new Revolving Loans (the
“Other Revolving Loans”, together with the Other Term Loans, the “Other Loans”)
under an additional Facility hereunder; provided that there shall be no obligors
in respect of any Credit Agreement Refinancing Indebtedness that are not Loan
Parties.  Any Other Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment (provided that if the Lenders or Additional Lenders providing such
Credit Agreement Refinancing Indebtedness have the ability to decline mandatory
prepayments, any such mandatory prepayment that is not accepted by such Lenders
or Additional Lenders shall be applied, subject to the right of any applicable
Lender to decline mandatory prepayments (if any), to the non-refinanced Loans of
the Class being refinanced).  The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (including, solely to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Sections 4.01 and 4.02 or thereafter under Section 5.17 (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent)). Each incurrence of Credit Agreement Refinancing
Indebtedness under this Section 2.25 shall be in an aggregate principal amount
of not less than U.S.$5,000,000.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement may be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans subject thereto as Other Loans).  Any Refinancing Amendment may,
without the consent of any person other than the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned), the Borrower
and the Lenders or Additional Lenders providing the applicable Credit Agreement
Refinancing Indebtedness (and, if the subject of such Refinancing Amendment is
Other Revolving Loans, the Issuing Bank and the Swingline Lender, as
applicable), effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.25.  This Section 2.25 shall supersede any provisions in Section 9.08
to the contrary.  It is understood that (a) any Lender approached to provide all
or a portion of Credit Agreement Refinancing Indebtedness may elect or decline,
in its sole discretion, to provide such Credit Agreement Refinancing
Indebtedness (it being understood that there is no obligation to approach any
existing Lenders to provide any such commitment to provide Other Loans) and
(b) the Administrative Agent, the Swingline Lender and each Issuing Bank shall
have consented (such consent not to be unreasonably withheld, delayed or
conditioned) to such person’s providing such Credit Agreement Refinancing
Indebtedness if such consent would be required under

 

100

--------------------------------------------------------------------------------


 

Section 9.04 for an assignment of Loans of the same Class as such Credit
Agreement Refinancing Indebtedness to such person.

 

Section 2.26.                          Defaulting Lenders.  (a) If a Lender
becomes, and during any period it remains, a Defaulting Lender, if any Letter of
Credit is at the time outstanding, the applicable Issuing Bank (except, in the
case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.26(b)), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, may require the Borrower to
Cash Collateralize the obligations of the Borrower to such Issuing Bank in
respect of such Letter of Credit in an amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender to be applied pro rata in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent and to such Issuing Bank
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.

 

(b)                                 If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding L/C Exposure or Swingline Exposure of such Defaulting
Lender:

 

(i)                                     the unfunded L/C Exposure or Swingline
Exposure, as the case may be, of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments; provided that
(A) the sum of each Non-Defaulting Lender’s Aggregate Revolving Exposure and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (B) each
such reallocation shall be in an amount and currency which is consistent with
those set forth on Schedule 2.01 with respect to such Non-Defaulting Lender, and
(C) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;

 

(ii)                                  the reallocation described in
clause (i) above shall not be effected if, at the time of any such reallocation,
the conditions described in Section 4.01 are not satisfied;

 

(iii)                               to the extent that any portion (the
“unreallocated portion”) of such Defaulting Lender’s unfunded L/C Exposure or
Swingline Exposure, as the case may be, cannot be so reallocated, whether by
reason of the first proviso in clause (i) above or otherwise, the Borrower will,
not later than three Business Days after demand by the Administrative Agent (at
the direction of each Issuing Bank or the Swingline Lender, as applicable),
(A) first, prepay Swingline Loans of the applicable Class in an amount at least
equal to the aggregate amount of the unreallocated portion of such Swingline
Exposure and second, Cash Collateralize the obligations of the Borrower to such
Issuing Bank in respect of such L/C Exposure in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Exposure or (B) make
other arrangements satisfactory to the Administrative Agent and to such Issuing
Bank in their

 

101

--------------------------------------------------------------------------------


 

sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

 

(iv)                              any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to Section 2.26(f)) the Termination
Date and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Banks and the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Loans in respect of Letters of Credit then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth so long as no Default of Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and eighth after the
Termination Date, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

 

(c)                                  In furtherance of the foregoing, if any
Lender becomes, and during any period it remains, a Defaulting Lender, each
Issuing Bank and the Swingline Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, a Borrowing Request pursuant
to Section 2.03 in such amounts (subject to the limitations set forth in the
proviso in Section 2.26(b)(i)) and at such times as may be required to
(i) reimburse an outstanding L/C Disbursement, (ii) Cash Collateralize (only to
the extent of any Defaulting Lender’s unreallocated portion under
clause (b)(iii) above) the obligations of the Borrower in respect of outstanding
Letters of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit and/or (iii) prepay (only to the extent of any Defaulting
Lender’s unreallocated portion under clause (b)(iii) above) the obligations of
the Borrower in respect of outstanding Swingline Loans in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Swingline Loans.

 

(d)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the person
serving as Administrative Agent or Swingline

 

102

--------------------------------------------------------------------------------


 

Lender, as applicable, is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from the Administrative Agent
or any other party) a Defaulting Lender pursuant to clause (v) of the definition
thereof, the Required Lenders (determined after giving effect to Section 9.08)
may by notice to the Borrower and such person remove such person as
Administrative Agent or Swingline Lender, as applicable, and, in consultation
with the Borrower, appoint a replacement Administrative Agent or Swingline
Lender, respectively, hereunder.  Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent or Swingline Lender, as the case may be, is
appointed, and (ii) the date thirty days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent or
Swingline Lender, as applicable, has been appointed).

 

(e)                                  The Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than thirty
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.26(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, or any Lender may have
against such Defaulting Lender.

 

(f)                                   If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Banks agree in writing, in their
discretion, that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.26(b)), such Lender will, to the extent
applicable, purchase at par such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Aggregate Revolving Exposure and L/C
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

(g)                                  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

103

--------------------------------------------------------------------------------


 

Section 2.27.                          Amendment and Restatement.

 

(a)                                 Each of the Consenting Existing Lenders has
executed and delivered to the Administrative Agent and the Borrower a signature
page to the Existing Lender Consent pursuant to which such Consenting Existing
Lender has consented to the amendment and restatement of the Existing Credit
Agreement effected hereby.

 

(b)                                 As of the Closing Date, this Agreement shall
amend, and restate as amended, the Existing Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.

 

(c)                                  Each Existing Lender, as to itself, hereby
waives any indemnity claim for breakage costs under Section 2.16 of the Existing
Credit Agreement in connection with any Breakage Event resulting from any
payment in respect of its Loans (as defined in the Existing Credit Agreement) in
connection with the amendment and restatement of the Existing Credit Agreement
effected hereby.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower jointly and severally represents and warrants
to the Administrative Agent, the Collateral Agent, the Issuing Banks and each of
the Lenders that:

 

Section 3.01.                          Organization; Powers.  Each of Holdings,
each other Loan Party and each of the other Material Subsidiaries (a) is duly
incorporated or formed, validly existing and (to the extent such concept is
relevant) in good standing under the laws of the jurisdiction of its
organization or formation, (b) has all requisite power and authority, and the
legal right, to own and operate its property and assets, to lease the property
it operates as lessee and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and (to the extent
such concept is relevant) is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority, and the legal right, to execute, deliver and perform its
obligations under this Agreement, each of the other Loan Documents and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party, including, in the case of the Borrower, to borrow hereunder,
and, in the case

 

104

--------------------------------------------------------------------------------


 

of each Loan Party, to grant the Liens and provide the Guaranty contemplated to
be granted and provided by it under the Security Documents.

 

Section 3.02.         Authorization; No Conflicts.  The Transactions (a) have
been duly authorized by all requisite corporate, partnership or limited
liability company and, if required, stockholder, partner or member action, and
(b) will not (i) violate (A) any provision of material law, statute, rule or
regulation, or of the Constituent Documents of Holdings, any other Loan Party or
any other Material Subsidiary, (B) any material order of any Governmental
Authority, or (C) any provision of any indenture, agreement or other instrument
to which Holdings or any Subsidiary is a party or by which any of them or any of
their property is or may be bound, except where any such violation could not
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument, except where any such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by Holdings or any
Subsidiary (other than Liens created or permitted to exist under the Loan
Documents).

 

Section 3.03.         Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.04.         Governmental Approvals.  No action, consent or approval
of, registration or filing with, Permit from, notice to, or any other action by,
any Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of Financing Statements and those
filings, stampings and recordations with respect to the Collateral to be made
(or otherwise delivered to the Collateral Agent for filing or recordation) as of
the Closing Date or promptly thereafter within any applicable time limit
provided by relevant legislation or other laws (including filings necessary to
perfect the Liens on the Collateral), and subsequent filings and recordings with
the applicable intellectual property office or registrar or similar Governmental
Authority with respect to issued, registered or applied-for Intellectual
Property acquired or created by Holdings or any of the Subsidiaries after the
Closing Date, (b) such as have been made or obtained and are in full force and
effect, (c) filings necessary to release collateral provided under the Existing
Credit Facilities which have been delivered (or will be delivered in accordance
with Section 5.17) for filing and for which a payoff letter has been obtained
acknowledging that such collateral has been (or will be in accordance with
Section 5.17) released from any Lien created thereunder and authorizing such
filings, (d) filings required to transfer or otherwise maintain the
effectiveness of Permits issued under Environmental Laws, (e) any of the
foregoing in connection with an exercise of remedies under any of the Security
Documents, and (f) other filings and recordations (other than those relating to
Collateral), in each case, the failure of which to make could not reasonably be
expected to result in a Material Adverse Effect.

 

105

--------------------------------------------------------------------------------


 

Section 3.05.         Financial Statements.  The Audited Accounts have been
prepared in accordance with GAAP as in effect at the date of their preparation,
and give a true and fair view of the assets, liabilities and state of financial
affairs of each person for which such report was prepared and of the profits or
losses for the period concerned.

 

Section 3.06.         No Material Adverse Change.  No event, change or condition
has occurred since December 31, 2016 that has caused, or could reasonably be
expected to cause with respect to any Credit Event, a Material Adverse Effect.

 

Section 3.07.         Title to Properties; Real Property Matters.  Each of
Holdings and the Material Subsidiaries, as applicable, has good and marketable
title to, or valid leasehold or subleasehold interests (or applicable local
equivalents) in, or other right to use, all its material properties and assets
(including all Material Real Property) free and clear of all Liens, except for
minor defects in title that, in the aggregate, are not substantial in amount and
do not materially detract from the value of the property subject thereto or
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except for
Liens expressly permitted by Section 6.02.  Except where the failure could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each parcel of Material Real Property is free from material
structural defects and all building systems contained therein are in good
working order and condition, ordinary wear and tear excepted, suitable for the
purposes for which they are currently being used.  No portion of the Material
Real Property has suffered any material uninsured damage by fire or other
casualty or loss that has not heretofore been adequately repaired and restored
such that the damaged property can be used substantially as used prior to such
damage, except where such damage or failure to repair and restore could not
reasonably be expected to have a Material Adverse Effect.  Each parcel of
Material Real Property and the current use thereof complies in all material
respects with all applicable laws (including building and zoning ordinances and
codes) and with all insurance requirements, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.08.         Subsidiaries.  Schedule 3.08 sets forth as of the Closing
Date a list of all subsidiaries of Holdings (and each Excluded Subsidiary,
including each Immaterial Subsidiary, and each Unrestricted Subsidiary is
identified as such on such list), including each such subsidiary’s exact legal
name (as reflected in such subsidiary’s Constituent Documents) and jurisdiction
of incorporation or formation and the percentage ownership interest of Holdings
(direct or indirect) and any other subsidiaries therein, and identifies each
subsidiary that is a Loan Party.  The shares of capital stock or other Equity
Interests so indicated on Schedule 3.08 are fully paid and non-assessable, if
applicable, and are owned by Holdings, directly or indirectly, free and clear of
all Liens (other than Permitted Equity Collateral Liens), except where indicated
on Schedule 3.08.

 

Section 3.09.         Litigation; Compliance with Laws.  (a) Schedule 3.09 sets
forth as of the Closing Date a list of all actions, suits or proceedings at law
or in equity or by or before any arbitrator or Governmental Authority now
pending or, to the knowledge of a Responsible Officer, threatened against or
affecting Holdings or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions, or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
in either case, if

 

106

--------------------------------------------------------------------------------


 

adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)           Except as set out in Section 3.17, none of Holdings or any of the
Subsidiaries, or any of their respective material properties or assets, is in
violation of, nor will the continued operation or management of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Hotel Real Property or the operation or management thereof, or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Certificates of occupancy (and comparable foreign certificates) or
their equivalent under applicable local law where applicable or available and
Permits are in effect for each Material Hotel Real Property as currently
constructed, except where the failure to be so in effect could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(d)           This Section 3.09 does not apply to Environmental Laws (which
shall be subject to Section 3.17).

 

Section 3.10.         [Reserved].

 

Section 3.11.         Federal Reserve Regulations.  (a) None of Holdings or any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan, and no Letter of Credit, will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for purchasing or carrying Margin Stock, for extending credit to
others for the purpose of purchasing or carrying Margin Stock, or for the
purpose of purchasing, carrying or trading in any securities under such
circumstances as to involve Holdings or the Borrower in a violation of
Regulation X.  No Indebtedness being reduced or retired out of the proceeds of
any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock.  Following the application of
the proceeds of the Loans and the Letters of Credit, Margin Stock will not
constitute more than 25% of the value of the assets of the Consolidated Group. 
None of the transactions contemplated by this Agreement will violate or result
in the violation of the Board’s Regulation U or X.

 

Section 3.12.         Investment Company Act.  None of Holdings nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.

 

Section 3.13.         Use of Proceeds.  The Borrower will use the proceeds of
the Term Loans (a) to repay the Loans outstanding under the Existing Credit
Agreement in full together with interest thereon and other amounts owing
thereunder, (b) for general corporate purposes of

 

107

--------------------------------------------------------------------------------


 

Holdings and (c) to pay a portion of the fees and expenses incurred in
connection with the Transactions.  The Borrower will use the proceeds of the
Revolving Loans (i) on the Closing Date (x) to replace or backstop any Existing
Letters of Credit and (y) to pay a portion of the fees and expenses incurred in
connection with the Transactions and (ii) after the Closing Date, to provide
working capital and for general corporate purposes of Holdings.

 

Section 3.14.         Tax Returns.  Each of Holdings and each of the
Subsidiaries has timely filed or timely caused to be filed all federal,
provincial, state, local and foreign tax returns or materials required to have
been filed by it and all such tax returns are correct and complete except in
each case where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.  Each of Holdings and each of the Material
Subsidiaries has timely paid or timely caused to be paid all material Taxes due
and payable by it and all assessments received by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which Holdings
or such Material Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.  Holdings and each of the
Subsidiaries has made adequate provision in accordance with generally accepted
accounting principles in the applicable jurisdiction for all material Taxes not
yet due and payable.  None of Holdings or any of the Subsidiaries (a) intends to
treat the Loans or any of the transactions contemplated by any Loan Document as
being a “reportable transaction” (within the meaning of U.S. Treasury
Regulation Section 1.6011-4), or (b) is aware of any facts or events that would
result in such treatment.

 

Section 3.15.         No Material Misstatements.  None of (i) the Confidential
Information Memorandum or (ii) any other material written information, report,
financial statement, exhibit or schedule (other than projections and information
of a general economic or industry nature) furnished by or on behalf of Holdings
or any Subsidiary to the Administrative Agent, the Collateral Agent, any Joint
Book Running Manager, the Senior Co-Manager or any Lender for use in connection
with the transactions contemplated by, or pursuant to, the Loan Documents or
included therein or delivered pursuant thereto contained (when taken as a
whole), contains or will contain any material misstatement of fact or omitted,
omits or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading when taken as a whole (after giving effect to any written
supplements thereto); provided, however, that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast, projection or other forward looking information,
Holdings and the Borrower represents only that it acted in good faith and
utilized assumptions reasonable at the time made and due care in the preparation
of such information, report, financial statement, exhibit or schedule (it being
understood that such forecasts, projections and other forward looking
information are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings and the Borrower, and that no assurance
can be given that the projections will be realized and differences from the
projections may be material).

 

Section 3.16.         Benefit Plans.  (a) Each Loan Party and its ERISA
Affiliates are in compliance in all material respects with the applicable
provisions of ERISA and the Tax Code with respect to each Benefit Plan, and have
performed their obligations under each Benefit Plan except, in each case, to the
extent such failure to comply or perform obligations could not reasonably be
expected either individually or in the aggregate to have a Material Adverse
Effect.

 

108

--------------------------------------------------------------------------------


 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all such other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.  The present value of all benefit liabilities under each Benefit Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation date, applicable
thereto, exceed the fair market value of the assets of such Benefit Plan, and
the present value of all benefit liabilities of all underfunded Benefit Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of all such underfunded
Benefit Plans, except, in each case, to the extent such excess or underfunding
could not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect.  No Loan Party or any ERISA Affiliate has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect.  Except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, each Benefit Plan that is intended
to be qualified under Section 401(a) of the Tax Code has received a
determination letter from the IRS as to its qualified status under the Tax Code
or is in the process of being submitted to the IRS for approval or will be so
submitted during the applicable remedial amendment period, and except as would
not reasonably be expected to have a Material Adverse Effect, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Benefit Plan with no determination, nothing
has occurred that would materially adversely affect such qualification).  Except
to the extent required under Section 4980B of the Tax Code or under applicable
laws, or otherwise set forth on Schedule 3.16, and except to the extent that the
same could not reasonably be expected either individually or in the aggregate to
have a Material Adverse Effect, no Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Loan Party or any ERISA Affiliate.

 

(b)           Except to the extent the same could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or as set
forth on Schedule 3.16, with respect to each Foreign Plan:  (i) each such plan
is, and has been, established, administered and invested in compliance with the
terms thereof and as required under all applicable law; (ii) all obligations
thereunder (whether pursuant to the terms thereof or applicable law) which are
required to be satisfied have been satisfied, and there are no outstanding
defaults or violations thereunder by Holdings or any Subsidiary nor does a
Responsible Officer have any knowledge of any default or violation by any other
party to any such plan; (iii) all contributions required to be paid to or in
respect of such plan have been paid in a timely fashion in accordance with the
relevant schedule of contributions and all applicable law; (iv) there is no
proceeding, action, suit or claim (other than routine claims for benefits)
pending or threatened involving any such plan or its assets, and no facts exist
that could reasonably be expected to give rise to any such proceeding, action,
suit or claim (other than routine claims for benefits); (v) no person has taken
any action to wind-up or terminate any such plan, in whole or in part, where
such wind-up or termination has not been completed; (vi) there are no going
concern unfunded actuarial liabilities, past service unfunded liabilities or
solvency deficiencies respecting any such plan; and (vii) there have been no
improper withdrawals or transfers of assets from any such plan.

 

109

--------------------------------------------------------------------------------


 

Section 3.17.         Environmental Matters.  (a) Except as set forth on
Schedule 3.17 and except with respect to any other matters that could not
reasonably, individually or in the aggregate, be expected to result in a
Material Adverse Effect:

 

(i)            none of Holdings or any of the Subsidiaries has failed to comply
with any Environmental Law or to take, in a timely manner, all actions necessary
to obtain, including by way of transfer or re-issuance, maintain, renew and
comply with any Environmental Permit, and all such Environmental Permits are in
full force and effect and no administrative or judicial appeal is pending with
respect thereto;

 

(ii)           none of Holdings or any of the Subsidiaries has become a party to
any governmental, administrative or judicial proceeding nor does a Responsible
Officer possess knowledge of any such proceeding that has been threatened under
Environmental Law;

 

(iii)          to the knowledge of a Responsible Officer, none of Holdings or
any of the Subsidiaries has received notice of, become subject to, or is aware
of any facts or circumstances that could form the basis for, any Environmental
Liability other than those which have been fully and finally resolved and for
which no obligations remain outstanding;

 

(iv)          to the knowledge of a Responsible Officer, no Material Real
Property (A) is subject to any Lien, restriction on ownership, occupancy, use or
transferability imposed pursuant to Environmental Law, or (B) contains or
previously contained Hazardous Materials of a form or type or in a quantity or
location that could reasonably be expected to result in any Environmental
Liability;

 

(v)           to the knowledge of a Responsible Officer, there has been no
Release or threat of Release of Hazardous Materials at or from the Material Real
Properties (or from any other facilities or properties currently or formerly
owned, leased or operated by Holdings or any of the Subsidiaries) in violation
of any Environmental Law, or in amounts or in a location or manner that could
reasonably be expected to give rise to Environmental Liability;

 

(vi)          none of Holdings or any of the Subsidiaries has generated,
treated, stored, transported, or Released Hazardous Materials from the Material
Real Properties (or from any facilities or other properties formerly owned,
leased or operated by Holdings or any of the Subsidiaries) in violation of any
Environmental Law which has not been fully remediated in accordance with
Environmental Law, or in amounts or in a location or manner that could
reasonably be expected to give rise to Environmental Liability;

 

(vii)         to the knowledge of a Responsible Officer, no facts,
circumstances, conditions or occurrences in respect of any of the facilities and
properties owned, leased or operated exist that could reasonably be expected to
(A) form the basis of any action, suit, claim or other judicial or
administrative proceeding relating to liability under or noncompliance with any
Environmental Law on the part of Holdings or any of the

 

110

--------------------------------------------------------------------------------


 

Subsidiaries, or (B) interfere with or prevent continued compliance with
Environmental Laws by Holdings or the Subsidiaries; or

 

(viii)        none of Holdings or any of the Subsidiaries has, pursuant to any
agreement or governmental or quasi-governmental order, decree or judgment by
which it is bound or has assumed, become liable for the Environmental Liability
of any person.

 

(b)           Since the date of this Agreement, to the knowledge of a
Responsible Officer, there has been no change in the status of the matters
disclosed on Schedule 3.17 that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.18.         Insurance.  As of the Closing Date, the insurance
maintained by Holdings and the Subsidiaries is in full force and effect and all
premiums that are due have been duly paid.  Holdings and the Subsidiaries are
insured by financially sound and reputable insurers and such insurance is in
such amounts and covering such risks and liabilities (and with such deductibles,
retentions and exclusions) as are in accordance with normal and prudent industry
practice.

 

Section 3.19.         Security Documents.  Assuming due and proper execution by
the parties thereto (other than any Loan Parties) and, where not required to be
filed or submitted by a Subsidiary or its agent, proper submission to the
applicable Governmental Authority, each of the Security Documents is effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties as security for the Obligations described therein, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds thereof (subject to (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (y) any filings, notices and registrations
and other perfection requirements necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties (which
filings or recordings shall be made to the extent required by any Security
Document)) and (i) in the case of the Pledged Collateral described therein with
respect to which a security interest may be perfected by possession or control,
when such original Pledged Collateral is delivered to the Collateral Agent (if
required to be so delivered by the applicable Security Document) and (ii) in the
case of all other Collateral described therein, when Financing Statements are
filed (or such other filings, notices or recordings are accomplished) in the
appropriate offices, corporate records or the with the appropriate persons as
may be required under the applicable Personal Property Security Laws (or other
applicable laws) or any Security Document, the Liens created by the Security
Documents shall constitute a fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral and proceeds thereof, as security for the Obligations described
therein, in each case prior and superior to the rights of any other person
(except (i) in the case of all Collateral other than Pledged Collateral, with
respect to Liens expressly permitted by Section 6.02, and (ii) in the case of
Pledged Collateral, with respect to Permitted Equity Collateral Liens).

 

Section 3.20.         Location of Material Real Property.  Schedule 3.20 lists
completely and correctly as of the Closing Date all fee or freehold Material
Real Property and all leased Material Real Property and the addresses thereof,
indicating for each parcel whether it is owned, leased or

 

111

--------------------------------------------------------------------------------


 

subleased.  Holdings and the Subsidiaries own in fee or have valid leasehold or
subleasehold interests in, as the case may be, all of their respective Material
Real Property.

 

Section 3.21.         Labor Matters.  As of the Closing Date, there are no
material strikes, lockouts or slowdowns against Holdings or any Subsidiary
pending or, to the knowledge of a Responsible Officer, threatened that could
reasonably be expected to have a Material Adverse Effect.  The hours worked by
and payments made to employees of Holdings and the Subsidiaries have not been in
violation of the U.S. Fair Labor Standards Act or any other applicable Federal,
state, provincial, local or foreign law dealing with such matters, except where
such failure could not reasonably be expected to have a Material Adverse
Effect.  All payments due from Holdings or any Subsidiary, or for which any
claim may be made against Holdings or any Subsidiary, on account of wages and
other benefits, have been paid or accrued as a liability on the books of
Holdings or such Subsidiary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Holdings or any Subsidiary is
bound.  All applicable employee consultation requirements in connection with the
entering into, performance and consummation of the Loan Documents and the
Transactions contemplated thereby by Holdings and the Subsidiaries have been
duly complied with by Holdings and the Subsidiaries.

 

Section 3.22.         Liens.  There are no Liens of any nature whatsoever on any
of the properties or assets (other than Equity Interests) of Holdings or any of
the Subsidiaries (other than Liens permitted by Section 6.02).  There are no
Liens of any nature whatsoever on any of the Equity Interests in the Borrower or
any other Subsidiary (other than Liens created pursuant to or permitted by this
Agreement and Permitted Equity Collateral Liens).

 

Section 3.23.         Intellectual Property.  Holdings and each of the
Subsidiaries owns, or is licensed to use, all Intellectual Property material to
the operation of their respective businesses as currently conducted.  The
operation of the respective businesses of Holdings and each of the Subsidiaries
as currently conducted does not infringe upon, misuse, misappropriate or violate
the rights of any other person, except for any such infringements, misuses,
misappropriations or violations that, individually or in the aggregate, could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of Holdings or the Borrower,
threatened, against Holdings or any of the Subsidiaries as to which there is a
reasonable possibility of an adverse determination and that if adversely
determined could reasonably be expected, individually or in the aggregate to
result in a Material Adverse Effect.

 

Section 3.24.         Solvency.  Immediately before and immediately after giving
effect to this Agreement and the transactions contemplated hereby and
immediately following the making of each Loan (or other extension of credit
hereunder) and after giving effect to the application of the proceeds of
thereof: (a) the fair value of the assets of the Borrower and its consolidated
subsidiaries, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its consolidated
subsidiaries; (b) the present fair saleable value of the property of the
Borrower and its consolidated subsidiaries will be greater than the amount that
will be required to pay the probable liability of the debts and other
liabilities, subordinated,

 

112

--------------------------------------------------------------------------------


 

contingent or otherwise, or the Borrower and its consolidated subsidiaries, as
such debts and other liabilities become absolute and matured; (c) the Borrower
and its consolidated subsidiaries will be able to pay the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its consolidated
subsidiaries, as such debts and liabilities become absolute and matured; (d) the
Borrower and its consolidated subsidiaries will not have unreasonably small
capital with which to conduct the business in which the Borrower and its
consolidated subsidiaries are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date; and (e) as to any Italian
Subsidiary, they are not insolvent pursuant to Article 5 of Royal Decree 16
March 1942, no. 267 and none of the circumstances set out in either
Article 2446, Article 2447, Article 2482-bis or Article 2482-ter of the Italian
Civil Code have arisen in respect to such Italian Subsidiary or, if arisen, have
not been remedied within a period of 45 Business Days by causing the capital of
the Italian Subsidiary to be increased to the amount existing prior to the
occurrence of the event giving rise to the share capital decrease.  For purposes
of this Section 3.24, the amount of any contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

Section 3.25.         Permits.  Except for any of the following which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect and except for Environmental Permits which are addressed in
Section 3.17:  (a) each of Holdings and each of the Subsidiaries has obtained
and holds all Permits required in respect of all Material Real Property and for
any other property otherwise operated by or on behalf of, or for the benefit of,
such person and for the operation of each of its businesses as presently
conducted and as proposed to be conducted, (b) all such Permits are in full
force and effect, and each of Holdings and each of the Subsidiaries has
performed and observed all requirements of such Permits, (c) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (d)  Holdings or the
applicable Subsidiary reasonably believes that each of its Permits will be
timely renewed and complied with, and that any additional Permits that may be
required of such person will be timely obtained and complied with, and (e) no
Responsible Officer has any knowledge that any Governmental Authority is
considering limiting, suspending, revoking or not renewing any such Permit.

 

Section 3.26.         Anti-Corruption Laws, Anti-Terrorism and Sanctions. 
(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (the USA PATRIOT Act of 2001) (as amended from
time to time, the “Patriot Act”).

 

(b)           Holdings and the Subsidiaries have implemented and maintain in
effect policies and procedures designed to ensure compliance by Holdings, the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, the Subsidiaries
and their respective directors and officers and, to the knowledge of Holdings or
the Borrower, their respective employees and agents, are in

 

113

--------------------------------------------------------------------------------


 

compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (i) Holdings, any Subsidiary or, to the knowledge of Holdings
or the Borrower, any of the respective directors, officers or employees of
Holdings or any Subsidiary, or (ii) to the knowledge of Holdings or the
Borrower, any agent of Holdings or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

(c)           The Borrower will not knowingly directly or indirectly use the
proceeds of any Borrowing or Letter of Credit, or otherwise make available such
proceeds to any Person, (x) for the purpose of financing activities of or with
any Person, or in any country or territory, that, at the time of such use or
financing, is the subject of Sanctions in any manner that would constitute or
give rise to a violation of any Sanctions by any party hereto, or (y) in
violation of any Anti-Corruption Law or Sanctions.

 

Section 3.27.         Management Contracts.  Except as could not, individually
or in the aggregate, cause a Material Adverse Effect, (i) to the extent
requested by the Administrative Agent, Holdings has made available to the
Administrative Agent on or prior to the Closing Date true and complete copies of
each of the Management Contracts, (ii) to the knowledge of a Responsible
Officer, each of the Management Contracts is in full force and effect and there
is no default thereunder by any party thereto, and (iii) no event has occurred
that, with the passage of time and/or the giving of notice, would constitute a
default under any Management Contract.  No consent or approval of, or notice to,
any counterparty to any Management Contract is or will be required in connection
with the Transactions that has not already been obtained and is in full force
and effect.  The consummation of the Transactions will not give rise to any
right of termination under any Management Contract by any counterparty thereto
that could, when considered individually or in conjunction with all other
Management Contracts, if any, with respect to which a right of termination by
any counterparty thereto exists as a result of consummation of the Transactions,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.28.         Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or comparable concept) of Borrower under and as defined in the
indenture, credit agreement or other definitive documentation governing any
Junior Financing that is subordinated in right of payment to the Obligations. 
The obligations of each Guarantor in respect of the Guaranty constitute
“Guarantor Senior Indebtedness” (or comparable concept) of such Guarantor under
and as defined in the indenture, credit agreement or other definitive
documentation governing any such Junior Financing that is subordinated in right
of payment to the Obligations.

 

Section 3.29.         Centre of Main Interests.  For the purposes of The Council
of the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“EU Regulation”), and Loan Party’s centre of main interest (as that term is used
in Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation on the Closing Date (or, if later, the date such person became a
Loan Party) and it has no “establishment” (as that term is used in
Article 2(h) of the EU Regulation) in any other jurisdiction.

 

114

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans and the obligations of any Issuing
Bank to issue Letters of Credit are subject to the satisfaction of the following
conditions:

 

Section 4.01.                          All Credit Events.  On the date each
Borrowing is made (including each Borrowing of a Swingline Loan), and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.03) or, in the case of
(i) the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.23(d), (ii) an extension of the Revolving
Commitments, the Administrative Agent shall have received notice requesting such
extension and (iii) the Borrowing of a Swingline Loan, the Swingline Lender and
the Administrative Agent shall have received a notice requesting such Swingline
Loan as required by Section 2.22(b).

 

(b)                                 After giving effect to such Credit Event,
the Aggregate Revolving Exposure shall be less than or equal to the Total
Revolving Commitment.

 

(c)                                  The representations and warranties set
forth in each Loan Document shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of such earlier date.

 

(d)                                 At the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.

 

Section 4.02.                          Amendment and Restatement.  The amendment
and restatement of the Existing Credit Agreement is subject to the satisfaction
(or waiver by the Administrative Agent in accordance with Section 9.08 of the
Existing Credit Agreement) of the conditions that on the Closing Date:

 

(a)                                 Legal Opinions.  Subject to Section 5.17,
the Administrative Agent and the Collateral Agent shall have received, on behalf
of themselves, the Lenders and the other Secured Parties, customary legal
opinions (including opinions from (i) counsel to the Consolidated Group and/or
counsel to the Administrative Agent (as determined in accordance with customary
local practice) in each of the Covered Jurisdictions and (ii) such special and
other counsel as may be reasonably required by any Agent) in form and substance
reasonably satisfactory to the Administrative Agent.

 

115

--------------------------------------------------------------------------------


 

(b)                                 Closing Certificates.  Subject to
Section 5.17, the Administrative Agent shall have received (i) one or more
certificates of the Secretary, Assistant Secretary, or such other duly
authorized officer or director reasonably acceptable to the Administrative Agent
of each Loan Party dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the Constituent Documents of such Loan
Party and, in the case of such certificate of Holdings, Charleston Center,
(B) that attached thereto is a true and complete copy of the operating agreement
or by-laws (or comparable documents, if any) of such Loan Party and, in the case
of Holdings, that the copy of the operating agreement of Charleston Center
provided to the Administrative Agent on the Closing Date is a true and complete
copy, in each case as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (C) below (if
applicable), (C) that attached thereto is a true and complete copy of
resolutions duly and unanimously adopted by the board of directors, board of
managers or comparable internal authority of such Loan Party (or a true and
correct copy of an unanimous shareholder declaration in respect of such Loan
Party, together with a shareholders resolution of such Loan Party) authorizing
(1) the execution, delivery and performance of the Loan Documents to which such
person is a party, (2) any applicable borrowings and other extensions of credit
contemplated hereunder, (3) the granting of the Liens contemplated to be granted
by it under the applicable Security Documents, (4) in the case of each
Guarantor, the Guaranteeing of the Obligations as contemplated by the applicable
Security Documents, and (5) any pledge of Equity Interests comprising part of
the Collateral, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and, as to any Italian Subsidiary,
that such resolutions are duly recorded in the corporate books of such Italian
Subsidiary, (D) as to the incumbency and specimen signature of each officer or
director executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party, (E) as to each Loan Party that
is a UK Subsidiary or a Subsidiary incorporated under the laws of Hong Kong,
that the guaranteeing or securing, as applicable, of the total amount of the
Facilities would not cause any guarantee, security or similar limit binding on
it to be exceeded, and (F) as to any Loan Party that is an Italian Subsidiary,
that attached thereto is a certificate of registration (certificato di vigenza)
from the relevant companies register in Italy dated earlier than the Closing
Date by no more than five Business Days, confirming that no insolvency or
similar procedures are pending in relation to such Loan Party; (ii) a
certificate of another officer as to the incumbency and specimen signature of
the person executing the certificate pursuant to (i) above; and (iii) if not set
forth in the relevant Borrowing Request, a certificate, dated the Closing Date
and signed by a Responsible Officer of Holdings, on behalf of itself and each
other Loan Party, confirming compliance with the conditions precedent set forth
in paragraphs (b), (c) and (d) of Section 4.01.

 

(c)                                  Credit Documents.  The Administrative Agent
shall have received each of the following:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of each Loan Party that is a party hereto, the
Administrative Agent, the Collateral Agent and each Lender;

 

(ii)                                  Existing Lender Consents, executed and
delivered by Existing Lenders that constitute the “Required Lenders” under and
as defined in the Existing Credit Agreement;

 

116

--------------------------------------------------------------------------------


 

(iii)                               each Security Document set forth on
Schedule 4.02(c), executed and delivered by a duly authorized officer of each
Loan Party that is a party thereto; and

 

(iv)                              if requested by any Lender pursuant to
Section 2.04(d) at least three Business Days prior to the Closing Date, a
promissory note or notes conforming to the requirements of such Section and
executed and delivered by a duly authorized officer of the Borrower.

 

(d)                                 Collateral.  Subject to Section 5.17:

 

(i)                                     All documents and instruments, including
Financing Statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the applicable Security Documents on the Closing Date
and to perfect such Liens to the extent required by, and with the priority
required by, the applicable Security Documents shall have been delivered to the
Administrative Agent for filing, registration or recording pending the Closing
Date or arrangements satisfactory to the Administrative Agent shall have been
made therefor.  All other actions required to be taken prior to or on or about
the Closing Date under the Foreign Security Documents that are executed and
delivered on the Closing Date shall have been taken in a manner reasonably
satisfactory to the Administrative Agent or arrangements satisfactory to the
Administrative Agent shall have been made therefor.

 

(ii)                                  All outstanding Equity Interests in
whatever form of each of the Subsidiaries (other than any such Equity Interests
constituting Excluded Assets) shall have been pledged or assigned pursuant to
the applicable Security Documents and all certificates (if any) representing
securities so pledged to the Collateral Agent, for the benefit of the Secured
Parties, accompanied by instruments of transfer and undated stock or other
transfer powers endorsed in blank, shall have been delivered to the Collateral
Agent (if required to be so delivered by the terms of the applicable Security
Document).

 

(iii)                               All Indebtedness of Holdings or any
Subsidiary owing to any Loan Party (other than any such Indebtedness
constituting Excluded Assets), whether or not evidenced by a promissory note,
shall have been pledged or charged to the Collateral Agent for the benefit of
the Secured Parties pursuant to the applicable Security Documents, and all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank, shall have been delivered to the Collateral Agent(if required
to be so delivered by the terms of the applicable Security Document).

 

(iv)                              All Intellectual Property of the Loan Parties
(other than any such Intellectual Property constituting Excluded Assets) shall
have been pledged to the Collateral Agent for the benefit of the Secured Parties
pursuant to the applicable Security Documents.

 

(v)                                 The Collateral Agent shall have received the
results of a recent Lien and judgment search in each relevant jurisdiction with
respect to each Loan Party and such search shall reveal no Liens on any of the
assets of Holdings or any of the

 

117

--------------------------------------------------------------------------------


 

Subsidiaries except, in the case of Collateral other than Pledged Collateral,
for Liens permitted by Section 6.02 (and, in the case of Pledged Collateral,
Permitted Equity Collateral Liens) and except for Liens to be discharged on or
prior to the Closing Date pursuant to documentation reasonably satisfactory to
the Collateral Agent.

 

(e)                                  Patriot Act.  The Administrative Agent
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act to the extent
requested by the Administrative Agent at least five Business Days prior to the
Closing Date.

 

(f)                                   Financial Statements.  The Administrative
Agent shall have received the Audited Accounts; it being understood that the
filing of such Audited Accounts on Form 10-K with the SEC prior to the Closing
Date by Holdings constitutes receipt by the Administrative Agent of the Audited
Accounts.

 

(g)                                  Projections.  The Administrative Agent
shall have received projections of Holdings and the Subsidiaries, on a
consolidated basis, for the years 2017 through 2021 in form and substance
reasonably satisfactory to the Administrative Agent.

 

(h)                                 Solvency.  The Administrative Agent shall
have received a certificate from a Financial Officer of Holdings certifying that
the Borrower and its subsidiaries, on a consolidated basis, immediately after
giving effect to this Agreement and the transactions contemplated hereby to
occur on the Closing Date, are solvent in accordance with the provisions of
Section 3.24.

 

(i)                                     Insurance.  The Administrative Agent
shall have received satisfactory evidence that the global insurance required to
be maintained by Section 5.02 and the Security Documents is in full force and
effect and that the persons identified in Section 5.02 are noted (in a manner
reasonably satisfactory to the Administrative Agent) on all global liability
insurance policies of the Loan Parties and the Collateral Agent, for the benefit
of the Secured Parties, is named as loss payee on such global property policies
to the extent required by Section 5.02.

 

(j)                                    Material Hotel Real Properties.  Subject
to Section 5.17, as to any Material Hotel Real Property located in Italy, the
Administrative Agent shall have received (i) a notarial report including, inter
alia, reports on title with respect to such Material Hotel Real Property showing
no Liens thereon  (other than Liens permitted by Section 6.02), and (ii) all
relevant hotel licenses.

 

(k)                                 Fees and Costs.  All fees and other amounts
due and payable on or prior to the Closing Date to the Administrative Agent, the
other Agents, the Joint Book Running Managers and the Lenders pursuant to
(i) the Engagement Letter and (ii) the Fee Letter, in each case, shall have been
paid, to the extent invoiced at least two Business Days prior to the Closing
Date.

 

(l)                                     Existing Credit Agreement.  The Borrower
shall have paid (or caused to be paid) to the Administrative Agent, for the
account of the Existing Lenders, or made arrangements satisfactory to the
Administrative Agent for such payment on the Closing Date

 

118

--------------------------------------------------------------------------------


 

with the proceeds of the Term Loans, (i) the principal of all Existing Term
Loans outstanding under the Existing Credit Agreement, together with all accrued
and unpaid interest on all Existing Term Loans outstanding under the Existing
Credit Agreement to but excluding the Closing Date and (ii) the principal of all
“Revolving Loans” outstanding under (and as defined in) the Existing Credit
Agreement, together with all accrued and unpaid interest thereon and commitment
fees to but excluding the Closing Date.

 

Certain of the foregoing conditions may be satisfied at different times on the
Closing Date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (as applicable) covenants and agrees with each
Lender that so long as the Termination Date shall not have occurred:

 

Section 5.01.                          Existence; Businesses and Properties;
Compliance with Law.  (a)  Holdings will, and will cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05(a).

 

(b)                                 Except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, Holdings will, and will cause each of the Subsidiaries to, do or
cause to be done all things necessary to: (i) obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (ii) maintain and operate such business in
substantially the manner in which it is presently conducted and operated or as
otherwise permitted hereunder; (iii) comply in all material respects with all
applicable laws, rules, regulations and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, such compliance to
include compliance with ERISA and applicable Environmental Laws; (iv) make all
payments and otherwise comply with the terms of, keep in full force and effect,
exercise all rights of renewal provided in, and enforce its rights under, each
Material Real Property Agreement and each other material contract so as to not
permit any material uncured default on its part to exist thereunder; and (v) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition,
ordinary wear and tear excepted, and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

 

Section 5.02.                          Insurance.  Holdings will, and will cause
each of the Subsidiaries to, (a) keep its insurable properties (other than
properties under management for parties other than Holdings and the Subsidiaries
and properties owned by persons other than Holdings and the Subsidiaries)
adequately insured at all times by companies Holdings believes in good faith to
be financially sound and reputable insurers at the time the relevant coverage is
placed or renewed; maintain such other insurance, to such extent and against
such risks (and with such deductibles, retentions and exclusions), including
fire and other risks insured against by extended coverage,

 

119

--------------------------------------------------------------------------------


 

as is prudent as determined in good faith by Holdings (taking into account
customary insurance maintained by companies in the same or similar businesses
operating in the same or similar locations), including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it and including earthquake and flood insurance where
appropriate (which with respect to flood insurance for any property located in
the United States shall mean when such property is located in a designated flood
zone) and available at commercially reasonable rates, and (b) maintain such
other insurance as may be required by law.  Holdings’ shall use commercially
reasonable efforts to cause the interest of the Collateral Agent, for the
benefit of the Secured Parties, to be noted (in a manner reasonably satisfactory
to the Administrative Agent) on all global liability insurance policies of the
Loan Parties, and to cause the Collateral Agent, for the benefit of the Secured
Parties, to be named as a loss payee on any global property insurance policies
of the Loan Parties relating to Collateral in respect of any claim in excess of
U.S.$10,000,000 per event; provided, however, that, for the avoidance of doubt,
the Collateral Agent need not be named as loss payee or additional insured on
any insurance policy in respect of properties under management for parties other
than Holdings and the Subsidiaries and properties owned by persons other than
the Borrower or any Subsidiary.

 

Section 5.03.                          Taxes.  (a) Holdings will, and will cause
each of the Subsidiaries to, pay and discharge promptly when due all material
Taxes imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
material lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax or claim so long as the validity or amount thereof shall
be contested in good faith by appropriate proceedings and Holdings or the
applicable Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation or Tax and enforcement of a Lien and, in
the case of any Material Hotel Real Property, there is no risk of forfeiture of
such property.

 

(b)                                 Holdings will not, and will ensure that no
Subsidiary will, change its residence for Tax purposes other than in accordance
with the provisions of Section 6.05(a)(ii), if to do so would materially affect
the interest of the Lenders.

 

Section 5.04.                          Financial Statements, Reports, etc. 
Holdings will furnish to the Administrative Agent for further distribution to
each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings, (i) the consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Consolidated Group, on a consolidated basis, as of the close of such fiscal
year and the results of their operations during such year, together with
comparative figures as of the end of and for the immediately preceding fiscal
year, all audited by independent public accountants of recognized international
standing and accompanied by an opinion of such accountants (which opinion shall
not include (x) an explanatory paragraph expressing substantial doubt about the
ability of the Consolidated Group to continue as a going concern (other than
solely with respect to, or resulting solely from, (i) the maturity of the
Facilities, an Incremental Facility or Credit Agreement Refinancing Indebtedness
occurring

 

120

--------------------------------------------------------------------------------


 

within one year from the time such report is delivered or (ii) any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period) or (y) any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Consolidated Group on a
consolidated basis in accordance with GAAP consistently applied and (ii) to the
extent disclosed in any filing with the SEC, management’s discussion and
analysis of significant operational and financial developments during such
fiscal year;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings, (i) the
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Consolidated Group,
on a consolidated basis, as of the close of such fiscal quarter and the results
of their operations and the operations of such persons during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
as of the end of and for the same periods in the immediately preceding fiscal
year, all certified by a Financial Officer of Holdings as fairly presenting in
all material respects the financial condition and results of operations of the
Consolidated Group on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, along with information on any material Asset Sales consummated during
such quarter, and (ii) to the extent disclosed in any filing with the SEC,
management’s discussion and analysis of significant operational and financial
developments during such fiscal quarter;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate (limited in the case
of paragraph (a) to the matters set forth in clause (ii) below) of a Financial
Officer of Holdings (a “Compliance Certificate”) certifying such statements
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in detail reasonably satisfactory to
the Administrative Agent (including as to the determination of Consolidated
EBITDA) demonstrating compliance with the Financial Maintenance Covenant,
(iii) if applicable, setting forth any Management Contracts entered into (or
letters of intent, relating to the management of any real property related to
the Business of the Consolidated Group or any proposed Management Contract
Investment, executed and delivered) since the date of the last Compliance
Certificate delivered pursuant to this clause (c), (iv) solely in connection
with the delivery of financial statements under paragraph (a) above, calculating
in reasonable detail the amount of Available Amount used in the prior quarter,
and (v) solely in connection with the delivery of financial statements under
paragraph (a) above, setting forth the amount, if any, of Excess Cash Flow for
such fiscal year and the calculation thereof in reasonable detail;

 

(d)                                 not more than 60 days after the first day of
each fiscal year of Holdings, a summary of the operating budget and, upon the
request of the Administrative Agent, capital expenditure budgets for owned
Material Real Property, in each case, for such fiscal year, which budgets shall
be in form and substance (that is, degree of detail) consistent with that
provided to the Administrative Agent on or prior to the Closing Date or
otherwise reasonably satisfactory to the Administrative Agent;

 

(e)                                  [reserved];

 

121

--------------------------------------------------------------------------------


 

(f)                                   promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request;

 

(g)                                  within 50 days after the end of each period
of two consecutive fiscal quarters of Holdings (other than in the case of the
latter two consecutive fiscal quarters of any fiscal year, in which case the
period shall be extended to 95 days), Holdings shall participate in a conference
telephone call (arranged by the Administrative Agent at a mutually agreeable
time) to which all Lenders will be invited and during which conference call the
Borrower shall review its financial results; provided that the content of such
conference telephone calls shall not include any MNPI; and

 

(h)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
registration statements (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) filed by Holdings or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by Holdings or any Subsidiary to the holders of Holdings’ Equity
Interests generally, as the case may be.

 

Documents required to be delivered pursuant to this Section 5.04 or Section 5.05
may be delivered electronically (including pursuant to electronic mail or PDF),
by facsimile or by delivery of paper copy, in each case in accordance with
Section 9.01 and, to the extent applicable, Section 9.23.

 

Notwithstanding the foregoing, Holdings’ obligations in paragraphs (a) and
(b) of this Section 5.04 may be satisfied with respect to financial information
of the Consolidated Group by furnishing to the Administrative Agent complete
copies of the Form 10-K or 10-Q, as applicable, of Holdings, as filed with the
SEC; provided that (i) to the extent such financial information includes a
person that is not a member of the Consolidated Group, such information is
accompanied by either (x) a statement that there are no material differences
between the financial condition and results of operations as shown on such
financial statements and those that would have been shown on the analogous
financial statements of the Consolidated Group, or (y) consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such person, on the one hand,
and the information relating to the Consolidated Group on a stand-alone basis,
on the other hand, in each case to be included in the Compliance Certificate
delivered pursuant to Section 5.01(c), and (ii) to the extent such information
is in lieu of information required to be provided under Section 5.04(a), such
materials are accompanied by a report and opinion of an independent public
accountants of recognized international standing (which opinion shall not
include (x) an explanatory paragraph expressing substantial doubt about the
ability of the Consolidated Group to continue as a going concern (other than
solely with respect to, or resulting solely from, the maturity of the Facilities
occurring within one year from the time such report is delivered) or (y) any
qualification or exception as to the scope of such audit) to the effect that
such financial statements fairly present the financial condition and results of
operations of the Consolidated Group on a consolidated basis in accordance with
GAAP consistently applied.

 

122

--------------------------------------------------------------------------------


 

Section 5.05.                          Litigation and Other Notices.  Promptly
upon a Responsible Officer obtaining knowledge of the occurrence of any of the
following events, Holdings will furnish to the Administrative Agent and the
Collateral Agent for further distribution to each Issuing Bank and each Lender
prompt written notice or copies, as applicable, of:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or any threat
or notice of intention of any person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any arbitrator or
Governmental Authority, against Holdings or any Subsidiary that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, has resulted
in liability to one or more of Holdings and the Subsidiaries in an aggregate
amount exceeding U.S.$15,000,000;

 

(d)                                 if requested by the Administrative Agent,
promptly following any receipt by a Loan Party of such documents pursuant to its
request, copies of (i) any documents described in Section 101(k) of ERISA that
Holdings, the Borrower, or any of its Subsidiaries request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that Holdings, the Borrower, or any of its Subsidiaries request with respect to
any Multiemployer Plan;

 

(e)                                  (i) any investigation or proposed
investigation by the UK Pensions Regulator which may lead to the issue of a
Financial Support Direction or a Contribution Notice to Holdings or any
Subsidiary, or (ii) copies of any Financial Support Direction or Contribution
Notice received by Holdings or any Subsidiary from the UK Pensions Regulator;

 

(f)                                   any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(g)                                  any public announcement of a change in the
rating of the Facilities, if any, by either Moody’s, S&P or any successor rating
agency;

 

(h)                                 promptly after the assertion or occurrence
thereof, notice of (i) any proceeding, action, suit, notice, investigation or
claim against or of any noncompliance by Holdings or any of the Subsidiaries
with any Environmental Law or Environmental Permit or (ii) any other
Environmental Liability that, in either case, could reasonably be expected to
have a Material Adverse Effect; and

 

(i)                                     with respect to the acquisition of any
Hotel Real Property by Holdings or any Subsidiary after the Closing Date, such
information (other than the acquisition price and any information subject to a
non-disclosure agreement) regarding the acquisition and such Hotel Real Property
as the Administrative Agent may reasonably request.

 

Section 5.06.                          Information Regarding Collateral. 
Holdings will, and will cause each of the Subsidiaries to, furnish to each of
the Administrative Agent and the Collateral Agent prompt

 

123

--------------------------------------------------------------------------------


 

written notice of any change in (i) any Loan Party’s legal name, (ii) the
location of any Loan Party’s chief executive office, its principal place of
business, its jurisdiction of formation, and, upon request of the Administrative
Agent, the location of any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) any Loan Party’s identity or corporate structure, or (iv) any
Loan Party’s U.S. Federal Taxpayer Identification Number, as applicable. 
Holdings agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made (or will be made on a timely basis)
under the applicable Personal Property Security Laws or otherwise and all other
actions have been taken (or will be taken on a timely basis) that are required
in order for the Collateral Agent to continue at all times following such change
to have, for the benefit of the Secured Parties, a valid, legal and perfected
security interest in all the Collateral.  Holdings also agrees promptly to
notify each of the Administrative Agent and the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

 

Section 5.07.                          Maintaining Records; Access to Properties
and Inspections; Environmental Assessments and Appraisals.  Holdings will, and
will cause each of the Subsidiaries to, keep proper books of record and accounts
(in which full, true and correct entries shall be made of all material financial
transactions) in a manner that permits the preparation of financial statements
in conformity with GAAP and all Requirements of Law.  Holdings will, and will
cause each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties Holdings or any of the Subsidiaries at reasonable times and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of Holdings or any of the Subsidiaries with the officers thereof and
independent accountants therefor.  Notwithstanding the foregoing, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights under this
Section and the Administrative Agent shall not exercise such rights more often
than one time during any calendar year (absent the existence of an Event of
Default); provided, however, that when an Event of Default is continuing the
Administrative Agent or any such Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Holdings at any time during normal business hours and upon reasonable
advance notice.  The Administrative Agent and the Lenders shall give Holdings
the reasonable opportunity to participate in any discussions with Holdings’
accountants.  Notwithstanding anything to the contrary in this Section 5.07,
none of Holdings or any Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or would violate any bona fide obligation of confidentiality to a third
party binding upon Holdings or such Subsidiary or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided, further, however, that in the event that Holdings or any Subsidiary
does not disclose or permit the inspection or discussion of, any document,
information or other matter in reliance on this sentence, Holdings or such
Subsidiary, as applicable, shall provide notice to the Administrative Agent and
the Lenders that such information is being withheld.

 

124

--------------------------------------------------------------------------------


 

Section 5.08.                          Use of Proceeds.  The Borrower will, and
will cause Holdings and each of the Subsidiaries to, use the proceeds of the
Loans and request the issuance of Letters of Credit only for the purposes set
forth in Section 3.13.

 

Section 5.09.                          Collateral and Guaranties.  Subject to
Section 5.17, Holdings and the Borrower shall ensure that the Obligations shall
at all times be (a) guaranteed by Holdings and each Subsidiary (other than any
Excluded Subsidiary) pursuant to the terms and conditions set out in the
Guaranty or in such other guarantee in form and substance reasonably acceptable
to the Administrative Agent and (b) secured by a perfected, first-priority (in
compliance with the terms provided for by the relevant Security Documents) Lien
(except for, other than in the case of Equity Interests, Liens permitted by
Section 6.02 and except for, in the case of assets consisting of Equity
Interests, Permitted Equity Collateral Liens) in favor of the Collateral Agent,
for the benefit of the holders of such Obligations (and any other persons
permitted to be so secured by the terms of the applicable Security Documents and
that are so secured thereunder) on all (i) the Equity Interests issued by the
Borrower, (ii) the Equity Interests issued by each Guarantor (other than
Holdings) directly held by any other Loan Party and (iii) all other tangible and
intangible personal property of the Loan Parties (including accounts receivable,
inventory, equipment, general intangibles (including contract rights and
Management Agreements), investment property, Intellectual Property, material
intercompany notes and proceeds of the foregoing), in each case excluding the
Excluded Assets and subject to the Excluded Actions.

 

Section 5.10.                          Additional Collateral; Guarantors, Etc. 
(a) With respect to any assets (other than Excluded Assets) acquired or created
by the Loan Parties after the Closing Date as to which the Collateral Agent, for
the benefit of the Secured Parties, does not have a perfected first priority
Lien (except for Liens permitted by Section 6.02), Holdings will, and will cause
each of the other Loan Parties to, promptly (and, in any event, within 30 days
following the date of such acquisition or within such extended period as agreed
to by the Collateral Agent in its sole discretion) (i) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments and/or
supplements to the applicable Security Documents or such other documents as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in such assets
(subject to the Excluded Actions), and (ii) take all actions (subject to the
Excluded Actions) necessary or advisable to grant to, or continue on behalf of,
the Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such assets (subject to Liens permitted by
Section 6.02), including, to the extent applicable, the filing of Financing
Statements under applicable Personal Property Security Laws in such
jurisdictions as may be required by the applicable Security Documents or by law
or as may be requested by the Administrative Agent or the Collateral Agent, as
applicable.

 

(b)                                 With respect to any Equity Interests in any
Subsidiary (other than any such Equity Interests that constitute Excluded
Assets) created or acquired after the Closing Date (including by reason of any
Subsidiary first qualifying as a Subsidiary), the Borrower shall promptly (and,
in any event, within 30 days following such creation or the date of such
acquisition or within such extended period as agreed to by the Collateral Agent
in its sole discretion) (i) execute and deliver (or, if necessary or advisable
under applicable law, cause such Subsidiary to execute and deliver) to the
Administrative Agent and the Collateral Agent such amendments and/or supplements
to the applicable Security Documents as the Administrative

 

125

--------------------------------------------------------------------------------


 

Agent or the Collateral Agent reasonably deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a valid,
perfected first priority security interest in such Equity Interests,
(ii) deliver to the Collateral Agent the certificates, if any, representing such
Equity Interests, together with undated stock or other transfer powers, in
blank, executed and delivered by a duly authorized officer of the Borrower, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
but shall take into account local opinion practice and be substantially
consistent with the opinions delivered on the Closing Date; provided that in no
event shall Holdings or any Subsidiary be required to take any Excluded Action.

 

(c)                                  Without limitation of
Section 5.10(b) above, with respect to any Subsidiary (regardless of whether the
Equity Interests therein comprise Excluded Assets, but excluding any Excluded
Subsidiary) created or acquired after the Closing Date (including by reason of
any Subsidiary first qualifying as a Subsidiary after the Closing Date),
Holdings shall promptly (and, in any event, within 30 days following such
creation or the date of such acquisition or within such extended period as
agreed to by the Collateral Agent in its sole discretion) (i)  cause such
Subsidiary to deliver a counterparty of or joinder (in form and substance
reasonably satisfactory to the Administrative Agent) to the Guaranty in respect
of the Obligations for the benefit of the Secured Parties, and (ii) if requested
by the Administrative Agent, deliver to the Administrative Agent and the
Collateral Agent legal opinions relating to such Guaranty, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent, but shall take into account local
opinion practice and be substantially consistent with the opinions delivered on
the Closing Date.

 

Section 5.11.                          Collateral and Guaranty Limitations. 
Notwithstanding anything to the contrary in Sections 5.09 and 5.10, the
requirements of such Sections shall not apply to any assets or Subsidiary
created or acquired after the Closing Date, as applicable, as to which the
Administrative Agent and the Borrower have reasonably determined and agreed in
writing that the difficulty, time and/or expense of creating or perfecting such
pledges or security interests in such assets or obtaining such Guaranty is
excessive in relation to the benefits to be obtained therefrom by the Secured
Parties under the Loan Documents.

 

Section 5.12.                          Further Assurances.  Holdings will, and
will cause each of the other Loan Parties to, from time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, Financing Statements, agreements,
notices or documents, and take all such actions (including filing Financing
Statements and other documents), which may be required under any applicable law
or which the Administrative Agent or the Collateral Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully granting, preserving,
protecting, perfecting, maintaining or renewing the rights of the Administrative
Agent, the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by Holdings or any other Loan Party which are required to be part of
the Collateral) pursuant hereto or thereto.

 

126

--------------------------------------------------------------------------------


 

Upon the exercise by the Administrative Agent, the Collateral Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, Holdings will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may be required to
obtain from Holdings or any of the other Loan Parties for such governmental
consent, approval, recording, qualification or authorization.  This Section 5.12
shall not require any person to provide a guarantee or grant a Lien that is not
otherwise required under Sections 5.09, 5.10, 5.11 or 5.17 and shall not require
Holdings or any Subsidiary to take any Excluded Action.

 

Section 5.13.                          Patriot Act.  Holdings shall and shall
cause each of its Subsidiaries to provide all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and any other similar law, rule or regulation of any relevant jurisdiction
to the extent requested by the Administrative Agent or any Lender.

 

Section 5.14.                          Maintenance of Ratings.  Holdings and the
Borrower shall use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Consolidated Group, and a public rating of the
Facilities by each of S&P and Moody’s, in each case with no requirement to
maintain a specific rating.

 

Section 5.15.                          Line of Business.  Holdings will ensure
that neither Holdings nor any of the Subsidiaries engages, at any time, in any
business or business activity other than the Business of the Consolidated Group.

 

Section 5.16.                          UK Pensions.

 

(a)                                 Holdings will ensure that, to the extent
applicable, all contributions required under the relevant scheme’s schedule of
contributions under Part 3 of the UK Pensions Act are duly paid in respect of
all UK pension schemes operated by or maintained for the benefit of Holdings or
any Subsidiary or any of their employees and that no action or omission is taken
by Holding or any Subsidiary in relation to such a UK pension scheme (including
the termination or commencement of winding-up proceedings of any such pension
scheme or any Subsidiary or Holdings ceasing to employ any member of such a
pension scheme) which has or is reasonably likely to result in a Material
Adverse Effect.

 

(b)                                 Except for the Orient-Express 2003 Pension
Scheme, Holdings shall ensure that no Subsidiary is or has been at any time in
the six years prior to the Closing Date: (i) an employer (for the purposes of
sections 38 to 51 of the UK Pensions Act) of an occupational pension scheme
which is not a money purchase scheme (such terms as defined in the UK Pension
Schemes Act of 1993) and is not a scheme within section 38(1)(b) of the UK
Pensions Act; or (ii) “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the UK Pensions Act) such an employer.

 

127

--------------------------------------------------------------------------------


 

(c)                                  Holdings shall (subject to any
confidentiality obligations) deliver to the Administrative Agent within 28 days
of receipt by Holdings those actuarial reports as are prepared in order to
comply with the then current statutory or auditing requirements (as applicable
either to the trustees of any relevant schemes, Holdings or the relevant
Subsidiary), in relation to all pension schemes mentioned in Section 5.16(a) or
Section 5.16(b).

 

(d)                                 Holdings shall promptly notify the
Administrative Agent of any material change in the schedule of contributions
under Part 3 of the UK Pensions Act applicable to any pension schemes mentioned
in Section 5.16(a) paid or recommended to be paid (whether by the scheme actuary
or otherwise) or required (by law or otherwise) which would increase
contributions by more than 10% per annum.

 

Section 5.17.                          Post-Closing Obligations. 
Notwithstanding anything contained in this Agreement, Holdings and the Borrower
agree to deliver, or cause to be delivered by the applicable Subsidiaries, to
the Administrative Agent or the Collateral Agent, as applicable, and to complete
or cause to be completed, all of the items and actions described on Schedule
5.17 within the time periods set forth on such schedule, or such later time as
may be agreed to by the Administrative Agent in its sole discretion; it being
understood and agreed that, notwithstanding anything else set forth in this
Agreement or the other Loan Documents to the contrary, (i) such items and
actions shall not be required to be delivered or taken prior to expiration of
such time periods and (ii) the making of any representations and warranties set
forth in this Agreement or the other Loan Documents by or on behalf of any
Subsidiary that is required to become a party to the Guaranty after the Closing
Date pursuant to this Section 5.17 shall be made assuming such Subsidiary is no
longer party to the Guaranty (as defined in the Existing Credit Agreement) and
any Security Document (as defined in the Existing Credit Agreement).

 

Section 5.18.                          Compliance by Charleston Center.  So long
as Holdings or any Subsidiary directly or indirectly owns any Equity Interests
in Charleston Center and Charleston Center is not otherwise a Subsidiary for all
purposes of this Agreement, Holdings and the Borrower shall use commercially
reasonable efforts to cause (a) the representations and warranties contained in
Article III to be true and correct as to Charleston Center and its subsidiaries
as though Charleston Center and its subsidiaries were “Subsidiaries” for
purposes of such Article and the defined terms used therein (but only to the
extent used in such Article) and (b) Charleston Center and its subsidiaries to
comply with the provisions of Article V and Article VI, in each case as though
Charleston Center and its subsidiaries were “Subsidiaries” for all purposes of
such Articles and the defined terms used therein (but only to the extent used in
such Articles); it being understood that so long as Holdings and the Borrower
are using commercially reasonable efforts to cause such representations and
warranties to be true and correct and such other compliance, any failure of such
representations and warranties to be true and correct or of Charleston Center
and its subsidiaries to comply with the applicable provisions of Article V or
Article VI, in each case shall not result in a Default or Event of Default under
this Agreement.

 

128

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each of Holdings and the Borrower, as applicable, covenants and agrees with each
Lender that, so long as the Termination Date shall not have occurred:

 

Section 6.01.                          Indebtedness.  Holdings and the Borrower,
as applicable, will not, and will not permit any of the Subsidiaries to, incur,
create, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness (other than intercompany
Indebtedness) existing on the Closing Date and set forth on Schedule 6.01(a),
and any Permitted Refinancing Indebtedness in respect of any such Indebtedness;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents, Credit Agreement Refinancing Indebtedness, Indebtedness
created under the Incremental Facilities and any other Permitted Refinancing
Indebtedness otherwise permitted to be incurred to refinance any of the
foregoing Indebtedness;

 

(c)                                  intercompany loans permitted pursuant to
Section 6.04 and any Permitted Refinancing Indebtedness in respect thereof;

 

(d)                                 Indebtedness incurred to finance the
acquisition, construction or improvement of any real property, fixed or capital
assets, and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness, provided that such original Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement; provided further that the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 6.01(e), shall
not exceed U.S.$110,000,000 at any time outstanding;

 

(e)                                  Indebtedness pursuant to Capital Lease
Obligations of Holdings and the Subsidiaries; provided that the aggregate
principal amount of Indebtedness permitted by this Section 6.01(e) when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d) shall not exceed U.S.$110,000,000 at any time outstanding;

 

(f)                                   Indebtedness (i) under performance or
surety bonds or with respect to workers’ compensation claims (including under
letters of credit posted with Governmental Authorities to comply with
Requirements of Law), in each case incurred in the ordinary course of business,
or (ii) under appeal bonds solely in respect of the pending litigation and up to
the maximum amount described on Schedule 6.01(f);

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is promptly covered by the Borrower or
a Subsidiary;

 

129

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness (not relating to the borrowing
of money) consisting of financing of insurance premiums or take or pay
obligations contained in supply arrangements, in each case in the ordinary
course of business;

 

(i)                                     Indebtedness in respect of cash
management obligations (including the Cash Management Obligations), including
netting or setoff services, overdraft protections and similar arrangements, in
each case in connection with bank and deposit accounts opened, maintained or
utilized in the ordinary course of business, and Indebtedness secured by Liens
permitted under Section 6.02(t)(y) and incurred in the ordinary course of
business;

 

(j)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(k)                                 Indebtedness consisting of promissory notes
issued to finance the purchase or redemption of Equity Interests or to finance a
payment of stock appreciation rights, in each case solely to the extent (i) the
transaction giving rise to such purchase, redemption or payment is permitted by
Section 6.04 and Section 6.05 and (ii) issued to the seller or holder thereof;
provided that the aggregate principal amount of any such Indebtedness consisting
of promissory notes issued to the seller thereof to finance the purchase of
Equity Interests pursuant to a Permitted Acquisition, when combined with the
aggregate principal amount of all Indebtedness assumed or incurred under
Section 6.01(q), shall not exceed U.S.$25,000,000 at any time outstanding;

 

(l)                                     (i) Indebtedness of Excluded
Subsidiaries existing on the Closing Date and set forth on Schedule 6.01(a), and
any Permitted Refinancing Indebtedness in respect of any such Indebtedness, and
(ii) Non-Recourse Indebtedness of Excluded Subsidiaries, provided the aggregate
outstanding principal amount of any such Non-Recourse Indebtedness shall not at
any time exceed the Fair Market Value of the assets securing such Indebtedness;

 

(m)                             Indebtedness incurred in a Permitted Acquisition
in respect of agreements providing for indemnification, the adjustment of
purchase price (including customary earn-outs to the extent constituting
Indebtedness) or similar adjustments;

 

(n)                                 Management Contract Investments consisting
of Indebtedness;

 

(o)                                 Indebtedness of Holdings and the
Subsidiaries under letters of credit and bank guarantees (other than Letters of
Credit and Bank Guarantees) used in the ordinary course of business in an
aggregate stated amount not exceeding U.S.$5,000,000 at any time outstanding;

 

(p)                                 other Indebtedness (other than intercompany
Indebtedness) in an aggregate principal amount not to exceed an amount such that
after giving pro forma effect to the issuance, incurrence or assumption of such
Indebtedness, (i) in the case of Indebtedness that is secured by the Collateral
on a pari passu basis with the Obligations, the Senior Secured Net Leverage
Ratio is equal to or less than 4.20:1.00 (after giving effect to the
Transactions occurring on the Closing Date); provided that any term loans
incurred under this Section 6.04(p)(i) shall be subject to the requirements of
Section 2.24(c)(ii) (as if such term loans were Incremental Term Loans for such
purpose) and (ii) in the case of junior lien Indebtedness and unsecured
Indebtedness, the Total Net Leverage Ratio is equal to or less than 5.50:1.00;
provided

 

130

--------------------------------------------------------------------------------


 

that the aggregate amount of Indebtedness issued, incurred or assumed by all
non-Loan Parties in reliance on this clause (p) shall not exceed U.S.$20,000,000
at any time outstanding;

 

(q)                                 Indebtedness of any person that becomes a
Subsidiary after the Closing Date pursuant to a Permitted Acquisition, provided
that such Indebtedness exists at the time such person becomes a Subsidiary and
is not created in contemplation of or in connection with such person becoming a
Subsidiary; provided, further that the aggregate principal amount of
Indebtedness permitted by this Section 6.01(q), when combined with the aggregate
principal amount of Indebtedness consisting of promissory notes issued to the
seller thereof to finance the purchase of Equity Interests pursuant to a
Permitted Acquisition and incurred under Section 6.01(k), shall not exceed
U.S.$75,000,000 at any time outstanding;

 

(r)                                    Guarantees (i) of any Indebtedness of
Holdings or any of its Subsidiaries permitted to be incurred under the Loan
Documents and (ii) by any Subsidiary that is not a Loan Party of Indebtedness of
another Subsidiary that is not a Loan Party to the extent such guaranteed
Indebtedness is permitted hereunder;

 

(s)                                   Indebtedness in an aggregate amount not to
exceed, so long as, at the time of the incurrence or issuance of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, the portion, if any, of the
Available Amount on the date of such election that Holdings elects to apply to
this Section 6.01(s);

 

(t)                                    intercompany Indebtedness of Holdings
owing to any Subsidiary and of any Subsidiary owing to Holdings or any other
Subsidiary, in each case, consisting of an Investment permitted by
Section 6.04(o) and arising solely pursuant to a Permitted Tax Restructuring;
provided that, subject to Section 5.17, all such Indebtedness of any Loan Party
owed to any Subsidiary that is not Loan Party must be expressly subordinated to
the Obligations pursuant to an Affiliate Subordination Agreement;

 

(u)                                 Capital Lease Obligations of Holdings and
the Subsidiaries related to Sale and Lease-Back Transactions permitted under the
last sentence of Section 6.03;

 

(v)                                 Indebtedness in respect of Hedging
Agreements that are permitted by Section 6.08;

 

(w)                               Indebtedness in an aggregate amount not to
exceed the amount of Eligible Equity Proceeds;

 

(x)                                 Indebtedness in an aggregate amount not to
exceed U.S.$60,000,000; provided that the aggregate amount of Indebtedness
issued, incurred or assumed by all non-Loan Parties in reliance on this clause
(x) shall not exceed U.S.$20,000,000 at any time outstanding; and

 

(y)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness described in clauses (a) through (x) above to the
extent otherwise incurred in compliance with this Agreement.

 

131

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (b).

 

Section 6.02.                          Liens.  Holdings will not, and will not
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests of any Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

 

(a)                                 Liens existing on the Closing Date and set
forth on Schedule 6.02(a), provided that such Liens shall secure only those
obligations which they secure on the Closing Date except as provided in
Section 6.02(bb);

 

(b)                                 any Lien (i) created under the Loan
Documents or (ii) that secure Indebtedness permitted under Sections 6.01(b) and
(p)(i); provided that such Liens created pursant to this clause (b)(ii) shall at
all times be subject to the provisions of an intercreditor agreement reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the Borrower;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by Holdings or any Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien does not apply to any other property or assets of
Holdings or any Subsidiary (other than the (x) proceeds or products of such
original property or assets and (y) after-acquired property subject to such Lien
to the extent securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder and
require, pursuant to their express terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) such Lien does not materially
interfere with the use, occupancy and operation of any Material Hotel Real
Property;

 

(d)                                 Liens for taxes (including levies, rates and
assessments) or utilities (including levies or imposts for sewers and other
utility services) not overdue for period of more than 30 days or which are being
contested in compliance with Section 5.03 or are otherwise permitted by
Section 5.03; and other non-consensual Liens created by or arising mandatorily
under applicable law, including, to the extent applicable, for amounts that may
become owing for vacation pay, employee deductions and contributions, goods and
services taxes, sales taxes, harmonized sales taxes, realty taxes, business
taxes, workers’ compensation, pension plan or fund obligations and overdue
rents, but only to the extent that any such amount in respect of which Liens may
arise or are created are (i) paid when due and are not otherwise delinquent, or
(ii) for so long as there is no risk of loss, sale or forfeiture of any material
asset of Holdings or any of the Subsidiaries as a consequence thereof, being
contested in good faith and with respect

 

132

--------------------------------------------------------------------------------


 

to which adequate reserves have been set aside and are being maintained in
accordance with GAAP;

 

(e)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, builder’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
for a period of more than 30 days or which are being contested in compliance
with Section 5.03;

 

(f)                                   pledges, deposits or other Liens arising
as a matter of law in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

 

(g)                                  deposits or Liens incurred to secure the
performance of bids, trade contracts (other than for Indebtedness for borrowed
money), leases (other than Capital Lease Obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of insurance carriers providing insurance to
Holdings or its Subsidiaries;

 

(h)                                 zoning, land use and building restrictions,
easements, servitudes, covenants, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of Holdings or any of the Subsidiaries or the ability of Holdings or
any of the Subsidiaries to utilize such property for its intended purpose;

 

(i)                                     purchase money security interests
securing Indebtedness permitted under Sections 6.01(d) and (e); provided that
(i) such Liens attach concurrently with or within 270 days after such
acquisition (or construction), (ii) such security interests do not apply to any
property or assets of Holdings or any Subsidiary other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds and products thereof and customary security
deposits; provided that such Liens may secure other obligations of the type
permitted under this paragraph (i) owed to the same vendor or its Affiliates and
(iii) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Lease Obligations;

 

(j)                                    judgment Liens securing judgments not
constituting an Event of Default under Article VII;

 

(k)                                 any interest or title of a lessor or
sublessor under any lease entered into by Holdings or any of its Subsidiaries in
the ordinary course of business and covering only the assets so leased;

 

(l)                                     Liens on cash deposits and other funds
maintained with a depositary institution, in each case arising in the ordinary
course of business by virtue of any statutory or common law provision relating
to banker’s liens, provided that (i) the applicable deposit account

 

133

--------------------------------------------------------------------------------


 

is not a dedicated cash collateral account and is not subject to restrictions
against access by Holdings or any of the Subsidiaries in excess of those set
forth in regulations promulgated by the Board or any similar Governmental
Authority in any jurisdiction outside of the United States, and (ii) the
applicable deposit account is not intended by Holdings or any of the
Subsidiaries to provide collateral or security to the applicable depositary
institution or any other person;

 

(m)                             Liens consisting of licenses of patents,
trademarks and other intellectual property rights granted by Holdings or any of
the Subsidiaries in the ordinary course of business;

 

(n)                                 Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(o)                                 Liens on assets acquired in transactions
constituting trade payables (but not constituting Indebtedness) and securing the
purchase price of such assets;

 

(p)                                 Liens on receivables of the Subsidiary set
forth on Schedule 6.01(f) solely in respect of Indebtedness permitted under
clause (ii) of Section 6.01(f);

 

(q)                                 Liens arising from precautionary financing
statement filings under Personal Property Security Laws regarding leases entered
into by Holdings and the Subsidiaries;

 

(r)                                    Liens solely on any cash earnest money
deposits made in connection with any letter of intent or purchase agreement
permitted under this Agreement;

 

(s)                                   Liens deemed to exist in connection with
Investments in repurchase agreements permitted under this Agreement;

 

(t)                                    Liens (x) in favor of a banking
institution encumbering deposits (including the right of setoff) and which are
within the general parameters customary in the banking industry and (y) that are
customary contractual rights of setoff relating to pooled deposit or sweep
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business;

 

(u)                                 Liens on Investments described in
clause (c) of the definition of “Management Contract Investment” to the extent
incurred to finance such Investments, provided that such Liens shall extend to
no other assets of Holdings or any of the Subsidiaries;

 

(v)                                 any Lien created in connection with any Sale
and Lease-Back Transactions to the extent such Sale and Lease-Back Transactions
are permitted under the last sentence of Section 6.03;

 

(w)                               leases, licenses, subleases and sublicenses
granted in the ordinary course of business which do not (i) interfere in any
material respect with the business of Holdings or the Subsidiaries or
(ii) secure any Indebtedness;

 

(x)                                 Liens or deposits that do not secure
Indebtedness and are granted in the ordinary course of business to a public
utility or any Governmental Authority when required by

 

134

--------------------------------------------------------------------------------


 

such utility or Governmental Authority in connection with the operations of
Holdings, any Subsidiary or any Hotel Real Property;

 

(y)           title defects, encroachments or irregularities that, in the
reasonable opinion of the Administrative Agent, are of a minor nature and will
not in the aggregate materially impair the use for which the subject real
property is held by Holdings or a Subsidiary, as the case may be;

 

(z)           [reserved];

 

(aa)         Liens on Excluded Equity to the extent not constituting Collateral;

 

(bb)         the modification, replacement, renewal or extension of any Lien
permitted by clauses (a), (c) and (i) of this Section 6.02 provided that (i) the
Lien does not extend to any additional property other than (x) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted by Section 6.01 and (y) the proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Lien is permitted by Section 6.01;

 

(cc)         Liens not otherwise permitted by this Section 6.02 so long as the
aggregate outstanding principal amount of the obligations secured thereby shall
not exceed (as to Holdings and all the Subsidiaries) U.S.$25,000,000 at any
time;

 

(dd)         Liens on assets of Excluded Subsidiaries to the extent securing
Non-Recourse Indebtedness of Excluded Subsidiaries permitted under clause
(ii) of Section 6.01(l); and

 

(ee)         Liens consisting of (i) customary rights of first refusal, options,
tag, drag and similar rights in agreements with respect to JV Entities and
(ii) encumbrances or restrictions (including put and call arrangements) in favor
of a party to a JV Entity with respect to equity interests of, or assets owned
by, any JV Entity or similar arrangement pursuant to any joint venture or
similar agreement;

 

provided, however, that (i) no consensual Lien shall be permitted to exist on
the right, title or interest of any Italian Subsidiary in any Intellectual
Property other than Liens pursuant to the Security Documents (as defined in the
Existing Credit Agreement) prior to execution of  the deed of releases set forth
on items 6 through 8 under the heading “Italian Security Documents and
Deliverables” on Schedule 5.17 and (ii) no reference in this Agreement to Liens
permitted under this Section 6.02, including any statement or provision as to
the acceptability of any Lien, shall in any way constitute or be construed so as
to provide for a consent to subordination of any rights of the Collateral Agent
arising under any Security Document in respect of such Lien.

 

For purposes of determining compliance with this section 6.02, in the event that
a proposed Lien (or portion thereof) meets the criteria of clauses (a) through
(ee) above, the Borrower will be entitled to classify or later reclassify (based
on circumstances existing on the date of such reclassification) such Lien (or
portion thereof) between such clauses (a) through (ee), in a manner that
otherwise complies with this section 6.02.

 

135

--------------------------------------------------------------------------------


 

Section 6.03.         Sale and Lease-Back Transactions.  Holdings will not, and
will not permit any of the Subsidiaries to, enter into any arrangement (each, a
“Sale and Lease-Back Transaction”), directly or indirectly, with any person
whereby it shall sell or transfer any property, real or personal or mixed, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred unless (a) the sale of such property is permitted by Section 6.05,
and (b) any Capital Lease Obligations or Liens arising in connection therewith
are permitted by Sections 6.01 and 6.02, respectively.  Notwithstanding anything
in this Section 6.03 to the contrary, Holdings and the Subsidiaries shall be
permitted to enter into one or more Sale and Lease-Back Transactions (a) at any
time exclusively between (i) a Loan Party and another Loan Party and (ii) a
Subsidiary that is not a Loan Party and another Subsidiary that is not a Loan
Party, in each case, consummated for Fair Market Value, and (b) otherwise
provided that the then present value of the rent or lease payments (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Nos. 13, 23, 91 and 98, as amended, supplemented or superseded from time to
time) to be paid by Holdings and the Subsidiaries in connection with any such
Sale and Lease-Back Transactions shall not exceed, in the aggregate,
U.S.$2,500,000 at any time.

 

Section 6.04.         Investments, Loans and Advances.  Holdings will not, and
will not permit any of its Subsidiaries to, purchase, hold or acquire any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances or capital contributions to, or make or permit to
exist any investment or any other interest in, any other person or purchase or
otherwise acquire for value (whether through the acquisition of any Equity
Interests in any other person, merger, amalgamation or consolidation, the
acquisition of assets or property or otherwise) any Hotel Real Property (all of
the foregoing, “Investments”), except:

 

(a)           (i) Investments existing on the Closing Date by Holdings or a
Subsidiary in any other Subsidiary, (ii) intercompany Investments utilized
solely to refinance Indebtedness of Subsidiaries on or reasonably promptly
following the Closing Date, (iii) intercompany Investments to finance Capital
Expenditures by Subsidiaries that are not Loan Parties, (iv) intercompany
Investments in connection with the financing and payment of Intercompany Trading
Balances, (v) additional Investments made after the Closing Date by Holdings and
the Subsidiaries in any Loan Party, provided that, to the extent any such loans
made to a Loan Party at any time outstanding exceed U.S.$5,000,000 in the
aggregate, subject to Section 5.17, such loans shall be subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement, (vi) additional
Investments made after the Closing Date by any Loan Party in any Subsidiaries
that are not Loan Parties in an aggregate principal amount not to exceed
U.S.$75,000,000 and (vii) additional Investments by Subsidiaries that are not
Loan Parties in Subsidiaries that are not Loan Parties; provided that any loan
made by a Loan Party shall be pledged to the Collateral Agent for the benefit of
the Secured Parties pursuant to the applicable Security Documents, in each case,
to the extent required by the applicable provisions of Sections 5.09, 5.10, 5.12
or 5.17;

 

(b)           [reserved];

 

(c)           Permitted Investments;

 

136

--------------------------------------------------------------------------------


 

(d)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers arising in the ordinary course of business;

 

(e)           loans and advances in the ordinary course of business to officers,
directors or employees of any member of the Consolidated Group so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed U.S.$5,000,000;

 

(f)            Permitted Acquisitions;

 

(g)           Investments existing on the date hereof and set forth on
Schedule 6.04(g);

 

(h)           Investments consisting of endorsements for collection or deposit
and extensions of trade credit, in each case in the ordinary course of business;

 

(i)            Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 6.05;

 

(j)            Management Contract Investments;

 

(k)           Investments consisting of Hedging Agreements that are permitted by
Section 6.08;

 

(l)            Investments in an aggregate amount not to exceed, so long as, at
the time of such Investment both before and after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, the portion,
if any, of the Available Amount on the date of such election that Holdings
elects to apply to this Section 6.04(l);

 

(m)          Investments in an aggregate amount not to exceed the amount of
Eligible Equity Proceeds;

 

(n)           in addition to Investments permitted by paragraphs (a) through
(m) above, additional Investments by Holdings or a Subsidiary so long as the
aggregate amount invested pursuant to this Section 6.04(n) (determined without
regard to any write-downs or write-offs of such Investments) does not exceed, in
the aggregate, at any time outstanding (taking into account returns of and on
such Investments and proceeds from the sale of such Investments) the greater of
(i) U.S.$50,000,000 and (ii) 3.00% of Consolidated Total Assets;

 

(o)           Investments by Holdings or a Subsidiary in Holdings or any other
Subsidiary pursuant to any (and as contemplated by the definition of) Permitted
Tax Restructuring;

 

(p)           Investments received substantially contemporaneously in exchange
for Equity Interests of Holdings;

 

(q)           advances of payroll payments to employees in the ordinary course
of business;

 

137

--------------------------------------------------------------------------------


 

(r)            Investments consisting of Indebtedness, Liens, fundamental
changes and Dispositions and Restricted Payments permitted under Sections 6.01,
6.02, 6.05 and 6.06, respectively; provided that no Investments may be made
solely pursuant to this Section 6.04(r);

 

(s)            Investments in the form of intercompany loans and advances with a
maturity date not to exceed 180 days;

 

(t)            additional Investments in JV Entities in an aggregate amount not
to exceed the greater of U.S.$50,000,000 and 3.50% Consolidated Total Assets;
and

 

(u)           additional Investments, so long as the Total Net Leverage Ratio
shall be less than or equal to 3.80:1.00 after giving effect thereto.

 

For purposes of determining compliance with this section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses
(a) through (u) above, the Borrower will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses
(a) through (u), in a manner that otherwise complies with this section 6.04.

 

Section 6.05.         Mergers, Amalgamation, Consolidations, Sales of Assets.

 

(a)           Holdings will not, and will not permit any of the Subsidiaries to,
merge into, amalgamate or consolidate with any other person, or permit any other
person to merge into, amalgamate or consolidate with it, or liquidate or
dissolve, or Dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired)
directly or indirectly owned by Holdings or less than all the Equity Interests
of any Subsidiary, or redomesticate, reincorporate or otherwise change or move
its jurisdiction of organization, except for, if immediately after giving effect
thereto no Event of Default would result therefrom:

 

(i)            the merger, amalgamation or consolidation of any Subsidiary
(other than the Borrower) into or with (x) the Borrower or (y) any other
Subsidiary; provided that (A) the surviving entity is a Subsidiary and in the
case of a merger, amalgamation or consolidation involving (1) a Loan Party, such
Loan Party (or, if involving more than one Loan Party, a Loan Party) shall be
the surviving company or, in the case of an amalgamation, the amalgamated
company resulting therefrom is liable for the obligations of such Loan Party
under the Loan Documents by operation of law or (2) the Borrower, the Borrower
shall be the surviving entity, and (B) except to the extent constituting an
Asset Sale permitted pursuant to Section 6.05(b), Holdings or the Borrower shall
own, directly or indirectly, Equity Interests representing a percentage of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in such surviving Subsidiary that is
equal to or greater than the percentage of the aggregate ordinary voting power
and the aggregate equity value represented by the issued and outstanding Equity
Interests that were owned immediately prior to such merger, amalgamation or
consolidation, directly or indirectly, by Holdings or the Borrower in such other
merged, amalgamated or consolidated Subsidiary;

 

138

--------------------------------------------------------------------------------


 

(ii)           any transaction pursuant to which any Subsidiary shall change its
form of organization solely within its jurisdiction of organization or shall
redomesticate solely within its country of organization (provided that
(A) except to the extent constituting an Asset Sale permitted pursuant to
Section 6.05(b), such transaction shall not reduce Holdings’ or the Borrower’s
direct or indirect share of the aggregate ordinary voting power and aggregate
equity value in such Subsidiary, (B) if such Subsidiary is a Loan Party it shall
continue to be a Loan Party, (C) if such Subsidiary is the Borrower it shall
continue to be the Borrower, (D) any relevant Subsidiary shall comply with its
obligations under Section 5.06 in connection with such transaction, (E) such
transaction shall have been undertaken for a valid purpose (which includes the
reduction of taxes for direct or indirect owners of Equity Interests in the
Borrower) and shall not be materially disadvantageous to the Lenders and (F) no
Loan Party shall redomesticate or reincorporate into, or otherwise change or
move its jurisdiction of organization to, any jurisdiction that is not a Covered
Jurisdiction without the prior written consent of the Administrative Agent);

 

(iii)          a merger, dissolution, liquidation, consolidation or Disposition,
in each case, by and among Subsidiaries, the purpose of which is to effect any
Permitted Tax Restructuring;

 

(iv)          the Disposition of any property to the extent permitted by
Section 6.05(b) below;

 

(v)           the dissolution of any Subsidiary; provided that Holdings shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of Holdings to the effect that such action is not disadvantageous to the Lenders
in any material respect, as reasonably determined by Holdings in good faith;

 

(vi)          the sale of any property in a Sale and Lease-Back Transaction to
the extent permitted under the last sentence of Section 6.03; and

 

(vii)         any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Subsidiary; provided
that if the transferor in such transaction is a Loan Party then (x) the
transferee must be a Loan Party, and (y) to the extent constituting an
Investment, such Investment must be a permitted Investment in a Subsidiary that
is not a Loan Party in accordance with Section 6.04;

 

provided that (x) in the case of subclauses (i), (ii), (iii) and (vii) above,
the security interest, if any, of the Collateral Agent in the property of the
applicable person following such merger, amalgamation, consolidation or exchange
(or such person resulting from a change in corporate form) or Disposition shall
be no less favorable than the security interest, if any, of the Collateral Agent
in the property of Holdings or such Subsidiary prior to such merger,
amalgamation, consolidation or exchange (or change in corporate form) or
Disposition, as applicable, except to the extent that such property was the
subject of a Disposition permitted pursuant to Section 6.05(b) and (y) in the
case of subclauses (i), (ii) and (iii) above, the Guarantee, if any, by such
person formed by such merger, amalgamation or consolidation (or such person
resulting from such change in corporate form) of the applicable Obligations
shall be no less favorable to the

 

139

--------------------------------------------------------------------------------


 

Lenders than the Guaranty, if any, of the applicable Obligations of Holdings or
such Subsidiary prior to such merger, amalgamation or consolidation (or change
in form of organization solely within its jurisdiction of organization or
redomesticate solely within its country of organization), in each case, as
reasonably determined by the Administrative Agent.

 

(b)           Holdings will not, and will not permit any of the Subsidiaries to,
engage in any Asset Sale, unless such Asset Sale:

 

(i)            is for consideration at least equal to the Fair Market Value (as
reasonably determined by Holdings) of the assets being sold, transferred, leased
or disposed of; provided that with respect to any Asset Sale the Net Cash
Proceeds of which exceed U.S.$10,000,000, the person making such Asset Sale
shall receive not less than 75% of the consideration therefor in the form of
cash (except to the extent that the consideration for such Asset Sale consists
of enhanced fee, other payment arrangements or otherwise enhances value under a
Management Contract); provided that for the purposes of this subclause (i) the
following shall be deemed to be cash: (A) the assumption by the transferee of
Indebtedness of the transferor (other than subordinated Indebtedness) and the
release of such transferor from all liability on such Indebtedness or other
liability in connection with such Asset Sale, (B) securities, notes or other
obligations received by the such transferor from the transferee that are
converted into cash within 180 days following the closing of such Asset Sale,
(C) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result of
such Asset Sale, to the extent that no other Subsidiary remains party to any
Guarantee of payment of such Indebtedness in connection with such Asset Sale and
(D) any Designated Non-Cash Consideration received by the Person making such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this
Section 6.05(b)(i) that is at that time outstanding, not to exceed
U.S.$2,000,000 (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);

 

(ii)           is of non-core assets acquired in connection with Permitted
Acquisitions or other permitted Investments, provided that the aggregate amount
of such Asset Sales shall not exceed 25% of the Fair Market Value of the
Acquired Entity or Business;

 

(iii)          constitutes a swap of assets in exchange for services or other
assets in the ordinary course of business of comparable or greater Fair Market
Value, as determined in good faith by a Responsible Officer; provided that to
the extent the asset sold constitutes Collateral, the swapped asset shall
constitute Collateral; or

 

(iv)          the unwinding of any Hedging Agreement pursuant to its terms;

 

provided that (A) in the case of subclauses (i) and (ii) above, at the time of
such Asset Sale and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and (B) the Net Cash Proceeds (if any) of
such Asset Sales shall be applied to prepay the Term Loans in accordance with
Section 2.13(b) to the extent required thereby.

 

140

--------------------------------------------------------------------------------


 

Section 6.06.         Restricted Payments; Restrictive Agreements.

 

(a)           Holdings will not, and will not permit any of the Subsidiaries to,
declare or make, any Restricted Payment; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions (x) ratably
to its equity holders (taking into account preferences and priorities in the
terms of Equity Interests) and (y) to Holdings or any other wholly owned
Subsidiary of Holdings, (ii) any Loan Party may declare and pay dividends, or
provide a distribution constituting a return of capital, to another Loan Party
as part of the payment of Transaction expenses (so long as such payment or
distribution is not funded with proceeds of Revolving Loans), (iii) so long as,
at the time of such Restricted Payment (both before and after giving effect
thereto), (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) Holdings shall be in compliance, on a
Pro Forma Basis, with the Financial Maintenance Covenant and (z) the Total Net
Leverage Ratio after giving effect thereto is less than or equal to 5.00:1.00,
Holdings may elect to make Restricted Payments to the holders of Equity
Interests in Holdings to the extent such amounts in the aggregate do not exceed
the Available Amount at such time, (iv) Holdings or any Subsidiary may make
Restricted Payments in an aggregate amount not to exceed the amount of Eligible
Equity Proceeds, (v) Holdings may make non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants,
(vi) Holdings may make Restricted Payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person, (vii) Holdings and the
Subsidiaries may make Restricted Payments to acquire the Equity Interests held
by any minority shareholder in any joint venture or Subsidiary that is not
wholly owned directly or indirectly by Holdings, subject to the limitations of
Section 6.04, (viii) so long as the Borrower is treated as a “pass through”
entity for U.S. federal tax purposes, the Borrower may make Restricted Payments
solely for the purpose of paying any Tax liability, computed at a notional rate,
of Holdings, to the extent such Tax liability arises from the allocation to
Holdings of income attributable to any Restricted Payments permitted by this
Section 6.06(a) (including, for the avoidance of doubt, Restricted Payments
permitted by this clause (viii) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, Holdings or any Subsidiary
may make additional Restricted payments so long as the Total Net Leverage Ratio
after giving effect thereto is than or equal to 3.50:1.00 and (x) in addition to
the Restricted Payments permitted by clauses (i) through (ix) of this proviso,
so long as no Event of Default shall have occurred and be continuing or would
result therefrom, Holdings may make Restricted Payments in an amount not to
exceed the greater of (x) U.S.$75,000,000 and (y) 5.00% of Consolidated Total
Assets, in each case in the aggregate after the Closing Date. For purposes of
determining compliance with this Section 6.06(a), in the event that any payment
or other distribution (whether in cash, securities or other property) meets the
criteria of clauses (i) through (x) above, the Borrower will be entitled to
classify or later reclassify (based on circumstances existing on the date of
such reclassification) such payment (or portion thereof) between such clauses
(i) through (x), in a manner that otherwise complies with this Section 6.06(a).

 

(b)           Holdings will not, and will not permit any of its Subsidiaries to,
enter into, incur or permit to exist any agreement or other consensual
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (ii) the ability of any Subsidiary
to

 

141

--------------------------------------------------------------------------------


 

pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to Holdings or any Subsidiary or to
Guarantee any Indebtedness of Holdings or any Subsidiary; provided, however,
that (A) the foregoing shall not apply to restrictions and conditions imposed by
any Requirement of Law (other than any Constituent Documents) or by any Loan
Documents, (B) the foregoing shall not apply to customary restrictions and
conditions contained in written agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any
Subsidiary that is not a Loan Party by the terms of any Indebtedness of such
Subsidiary permitted to be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any written agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(F) the foregoing shall not apply to any restrictions or conditions set forth in
any written agreement in effect at any time any person becomes a Subsidiary
(provided that such agreement was not entered into in contemplation of such
person becoming a Subsidiary and the restriction or condition set forth in such
agreement does not apply to Holdings or any other Subsidiary) and
(G) clause (i) of the foregoing shall not apply in respect of any provision in a
Management Contract (x) existing on the Closing Date or (y) entered into after
the Closing Date that prohibits the assignment or collateral assignment of such
Management Contract so long as any such Management Contract expressly grants
Holdings, or the Subsidiary that is a party thereto, the right to encumber,
assign or grant a security interest in, Holdings’ or such Subsidiary’s, as the
case may be, right to receive payments or other compensation under such
Management Contract.

 

Section 6.07.         Transactions with Affiliates.  Holdings will not, and will
not permit any of the Subsidiaries to, except for transactions (x) by or among
Loan Parties or (y) by or among members of the Consolidated Group in an
aggregate amount (or having an aggregate value) not to exceed $20,000,000, sell
or transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) Holdings or any Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions not materially less
favorable to Holdings or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) Holdings or any Subsidiary
may consummate any transaction to the extent permitted by Section 6.05(a),
Restricted Payments may be made to the extent permitted by Section 6.06 and
Investments may be made to the extent permitted by Section 6.04, (c) reasonable
and customary fees may be paid to, and indemnification agreements may be entered
into with, members of the board of directors (or similar governing body) of
Holdings and the Subsidiaries, (d) transactions associated with employment
agreements, employee benefit plans, stock option plans, indemnification
provisions and other similar compensatory arrangements may be entered into with
officers, employees and directors of Holdings and the Subsidiaries in the
ordinary course of business, (e) transactions approved by a majority of the
disinterested members of the board of directors or similar governing body of
Holdings or the relevant Subsidiary may be entered into provided the aggregate
amount expected to be paid on an annual basis under such transaction, as
determined in good faith by Holdings, does not exceed U.S.$3,000,000,
(f) transactions as to which Holdings has received an opinion as to the fairness
to each applicable member of the Consolidated Group at the time such transaction
or series of related transactions is entered into from a financial point

 

142

--------------------------------------------------------------------------------


 

of view issued by an accounting, appraisal or investment banking firm of
national standing in the relevant jurisdiction(s), (g) transactions otherwise
permitted by this Agreement between or among any Loan Party and any person that
becomes a Loan Party as a result of such transaction, (h) the assignment of
Management Contracts to Subsidiaries in the ordinary course of business, (i) the
entering into and performance of Management Contracts among members of the
Consolidated Group in the ordinary course of business, (j) payment of
Transaction fees and expenses and (k) any Loan Party may license the use of any
of its Intellectual Property to any Subsidiary in the ordinary course of
business.  For the avoidance of doubt, the Permitted Tax Restructuring shall be
permitted under this Section 6.07.

 

Section 6.08.         Limitations on Hedging Agreements.  Holdings will not, and
will not permit any of the Subsidiaries to, enter into any Hedging Agreement
other than (i) any such agreement or arrangement entered into in the ordinary
course of business to hedge or mitigate risks to which Holdings or any
Subsidiary is exposed in the conduct of its business or the management of its
liabilities or (ii) any such agreement entered into to hedge against
fluctuations in interest rates or foreign currency exchange rates incurred in
the ordinary course of business, provided that in each case such agreements or
arrangements shall not have been entered into for speculative purposes.

 

Section 6.09.         Amendments and Payments of Junior Indebtedness. 
(a) Except to the extent permitted under any intercreditor or subordination
agreement in favor of the Lenders and approved by the Administrative Agent in
accordance with the terms hereof, Holdings will not, and will not permit any of
the Subsidiaries to, permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Junior Financing is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to Holdings, any of the
Subsidiaries or the Lenders, or in a manner which is, individually or in the
aggregate, reasonably likely to result in a Material Adverse Effect.

 

(b)           Holdings will not, and will not permit any of the Subsidiaries to
make any distribution, whether in cash, property, securities or a combination
thereof (other than (x) regular scheduled payments of principal and (y) payments
of interest, fees and expense reimbursements as and when due (to the extent not
prohibited by applicable subordination provisions)), in respect of, or prepay,
or directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration prior to scheduled maturity, or set apart any sum for the
aforesaid purposes, (1) any Junior Lien Incremental Other Term Loans, Unsecured
Incremental Other Term Loans, Permitted Junior Secured Refinancing Debt,
Permitted Unsecured Refinancing Debt or any other Indebtedness permitted
hereunder, in each case that is (or is required to be) subordinated in right of
payment to the Obligations or secured by Liens that are (or are required to be)
in all respects subordinated to the Liens securing the Obligations or (2) any
Permitted Refinancing Indebtedness in respect of any of the foregoing (the
Indebtedness referred to in clause (1) or (2) being, collectively, “Junior
Financing”), except (A) the incurrence of Permitted Refinancing Indebtedness in
respect thereof, (B) so long as (x) no Default or Event of Default has occurred
and is continuing or would result therefrom, (y) Holdings shall be in
compliance, on a Pro Forma Basis, with the Financial Maintenance Covenant, and
(z) the Total Net Leverage Ratio is less than or equal to 5.00:1.00 when
calculated on a Pro Forma Basis immediately after giving effect

 

143

--------------------------------------------------------------------------------


 

to such payment or distribution, payments or distributions in respect of Junior
Financings made with the portion, if any, of the Available Amount that Holdings
elects to apply to this Section 6.09(b), (C) the repayment of intercompany
Indebtedness, unless such prepayment is prohibited by the applicable Affiliate
Subordination Agreement, (D) prepayment of any seller notes incurred in
compliance with Section 6.01(k), (E), so long as no Event of Default shall have
occurred and be continuing or would result therefrom, Holdings or any Subsidiary
may make principal prepayments of Junior Financings in an aggregate amount not
to exceed the amount of Eligible Equity Proceeds, (F) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
Holdings or any Subsidiary may make principal prepayments of Junior Financings
so long as the Total Net Leverage Ratio is and would remain less than or equal
to 3.50:1.00 when calculated on a Pro Forma Basis immediately after giving
effect thereto and (G) additional principal prepayments of Junior Financings in
an aggregate amount after the Closing Date not to exceed U.S.$10,000,000.

 

Section 6.10.         [Reserved].

 

Section 6.11.         Maximum Senior Secured Net Leverage Ratio.  Solely in
respect of the Revolving Facility, Holdings will not, and will not permit any of
the Subsidiaries to, permit the Senior Secured Net Leverage Ratio at the end of
any fiscal quarter occurring during any period set forth below to be greater
than the ratio set forth opposite such period below; provided that the Borrower
shall be permitted at the Borrower’s election (upon written notice to the
Administrative Agent) during the term of the Facilities, solely in connection
with a Permitted Acquisition with Cash and Cash Equivalent consideration in
excess of U.S.$50,000,000, to increase the maximum Senior Secured Net Leverage
Ratio levels set forth below by up to 0.50:1.00 for the four fiscal quarters
ending immediately following the closing date of such Permitted Acquisition
(stepping down by 0.25:1.00 on an annual basis following the completion of such
four fiscal quarters (to a level no less than Senior Secured Net Leverage Ratio
of 6.00:1.00)); provided, further, that notwithstanding the foregoing proviso,
in no event shall the applicable maximum Senior Secured Net Leverage Ratio level
exceed 6.50:1.00:

 

Period

 

Senior Secured Net Leverage Ratio

Closing Date through June 30, 2018

 

6.50:1.00

July 1, 2018 through June 30, 2019

 

6.25:1.00

July 1, 2019 and thereafter

 

6.00:1.00

 

Section 6.12.         [Reserved].

 

Section 6.13.         Fiscal Year.  Holdings will not change (or permit to be
changed) the Consolidated Group’s fiscal year end from December 31 to any other
date, and none of the audited yearly financial statements required to be
delivered hereunder will be based on a fiscal year other than one ending on
December 31.

 

Section 6.14.         Modification of Constituent Documents.  Holdings shall
not, and shall not permit any member of the Consolidated Group to, amend its
respective Constituent Documents in a manner materially adverse to the Secured
Parties unless such action is specifically permitted by this Agreement or
another Loan Document.

 

144

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01.                          Events of Default.  Upon the occurrence
of any of the following specified events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or the Borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty or
statement contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect (or, in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or L/C Disbursement or any Fee or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by Holdings or any Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a) (other than as to any Immaterial
Subsidiary), Section 5.05(a) (as to Events of Default), Section 5.17 or in
Article VI (other than the Financial Maintenance Covenant);

 

(e)                                  solely in the case of the Revolving
Facility, default shall be made in the due observance or performance by Holdings
and its Subsidiaries of the Financial Maintenance Covenant (subject to the Cure
Right); provided that such default shall also constitute an Event of Default for
purposes of the Term Facility after (but not before) the Required Revolving
Lenders shall have terminated the Revolving Commitments and declared all
Revolving Loans and related Obligations to be immediately due and payable as a
result of such default in accordance with the final paragraph of this
Section 7.01;

 

(f)                                   default shall be made in the due
observance or performance by Holdings or any Subsidiary of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c), (d) or (e) above) and such default shall continue
unremedied for a period of 30 days after the earlier of (i) a Responsible
Officer becoming aware of such default and (ii) receipt by Holdings or any
Subsidiary of written notice from the Administrative Agent or any Lender of such
default;

 

(g)                                  (i) Holdings or any Subsidiary shall fail
to pay any principal or interest, regardless of amount, due in respect of any
Material Indebtedness or Material Non-Recourse Indebtedness, when and as the
same shall become due and payable (after, in the case of a failure

 

145

--------------------------------------------------------------------------------


 

to pay any interest, the expiration of the applicable grace period), or (ii) any
other event or condition occurs that results in any Material Indebtedness or
Material Non-Recourse Indebtedness becoming due prior to its scheduled maturity
or that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (ii) shall not apply to any Indebtedness that becomes due as a result of
mandatory prepayments resulting from (w) a sale or other disposition of assets
or properties, (x) casualty or condemnation events, (y) the incurrence of
Indebtedness not permitted by such Material Indebtedness or Material
Non-Recourse Indebtedness, as applicable, or (z) Excess Cash Flow or any similar
concept;

 

(h)                                 Holdings or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, any other Federal, state or foreign bankruptcy, insolvency, suspension
of payments, concurso mercentil, faillissement, surseance van betaling,
dissolution, ontbinding, fallimento, concordato preventivo, liquidazione coatta
amministrativa, amministrazione straordinaria o ristrutturazione industriale
delle grandi imprese in stato d’insolvenza, receivership, judicial management or
similar law (including any Debtor Relief Law), in each case as now or hereafter
in effect, or any successor thereto (collectively, “Bankruptcy Laws”) or any
similar action in an analogous procedure or step in any other jurisdiction,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(i) below, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, sindico, conciliator, conservator, curator,
bewindvoerder, liquidator, judicial manager, curatore, commissario giudiziale,
commissario straordinario, commissario liquidatore or similar official for
Holdings or any Material Subsidiary or for a substantial part of the property or
assets of Holdings or any Material Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or cessione dei beni
ai creditori, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, or (vii) take any action for the
purpose of effecting any of the foregoing; or a moratorium is declared in
respect of any Indebtedness of Holdings, the Borrower or any UK Subsidiary (it
being understood that the ending of any such moratorium shall not remedy any
Event of Default caused by such moratorium);

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of Holdings or any Material
Subsidiary, or of a substantial part of the property or assets of Holdings or
any Material Subsidiary under the Bankruptcy Laws or any similar action in an
analogous procedure or step in any other jurisdiction, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, sindico, conciliator, conservator,
curator, bewindvoerder, curatore, commissario giudiziale, commissario
straordinario, commissario liquidatore, judicial manager or similar official for
Holdings or any Material Subsidiary or for a substantial part of the property or
assets of Holdings or any Material Subsidiary, or (iii) the winding-up or
liquidation of Holdings or any Material Subsidiary; and such proceeding or
petition shall continue unstayed, uncontested and undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

146

--------------------------------------------------------------------------------


 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of U.S.$25,000,000 (excluding therefrom
any amount paid or covered by insurance or a legally binding indemnification
obligation from a creditworthy counterparty as to which, in each case, the
applicable insurer or counterparty has not contested in writing its obligations
to cover) or other judgments that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect shall be rendered
against Holdings or any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 45 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings or any
Subsidiary to enforce any such judgment;

 

(k)                                 (i) an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, has resulted in liability
(not otherwise reimbursed within 60 days by a Person other than Holdings or a
Subsidiary) of a Loan Party in an aggregate amount exceeding U.S.$15,000,000 or
(ii) the UK Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to Holdings, the Borrower or any UK Subsidiary unless the
aggregate liability of the Consolidated Group under all Financial Support
Directions and Contribution Notices is less than U.S.$15,000,000 (or the Dollar
Equivalent thereof);

 

(l)                                     any Governmental Authority shall take
any action to condemn, seize, nationalize, expropriate, attach, sequestrate or
appropriate any substantial portion of the Collateral or of the property of the
Consolidated Group (either with or without payment of compensation) or shall
take any action that would reasonably be expected to materially adversely affect
the ability of any Loan Party to perform its obligations under the Loan
Documents; or Holdings or any Material Subsidiary shall be prevented from
exercising normal control over all or a substantial part of its property or
business, including as a consequence of any seizure, expropriation,
nationalization, intervention, restriction or other action by or on behalf of
any Governmental Authority or other authority or person, in each case to the
extent such action has resulted in a Material Adverse Effect;

 

(m)                             any Guaranty or any material provision thereof
under any of the Security Documents for any reason shall cease to be in full
force and effect (other than in accordance with its terms or the term of this
Agreement), or any Guarantor shall deny that it has any further liability under
its Guaranty (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

 

(n)                                 any Security Document or any material
provision thereof shall cease to be in full force or effect with respect to any
material Collateral or any Lien purported to be created and perfected under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any material Collateral, with the priority
required by the applicable Security Document (other than (i) pursuant to the
terms hereof or thereof or hereof, (ii) as a result of acts or omissions of any
Agent or any Lender in breach of their respective obligations under the Loan
Documents or (iii) the ineffectiveness of one or more Security Documents or
material provisions thereof does not result in more than U.S.$2,500,000 of
Collateral (in the aggregate) not being fully perfected or having the priority
stated therefor in such ineffective Security Document) or any grantor thereunder
or any Loan Party shall deny that it has any further liability thereunder (other
than pursuant to the terms thereof);

 

147

--------------------------------------------------------------------------------


 

(o)                                 any other Loan Document or any material
provision thereof shall cease to be in full force and effect (other than
pursuant to the terms hereof or thereof); or

 

(p)                                 there shall have occurred a Change in
Control;

 

then, and in every such event (other than an event described in paragraph (h) or
(i) above), and at any time thereafter during the continuance of such event
either or both of the following actions may be taken (it being understood and
agreed that only the Required Revolving Lenders shall have the authority to
exercise remedies under this Section 7.01 as a result of an Event of Default
pursuant to Section 7.01(e) and only with respect to the Revolving Facility):
(i) the Administrative Agent may, and at the request of the Required Revolving
Lenders, shall, by notice to the Borrower, terminate forthwith the Revolving
Commitments, and (ii) the Administrative Agent may, and at the request of the
Required Lenders shall, declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right (following
such declaration) to take all or any actions and exercise any remedies available
to a secured party under the Security Documents or applicable law or in equity;
and in any event described in paragraph (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right (following such automatic acceleration) to take all or any
actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity.

 

Section 7.02.                          Application of Collections.  If, after
the occurrence of an Event of Default and an acceleration of the Obligations
pursuant to the final paragraph of Section 7.01 or otherwise, any of the Agents
or any other person collects any amounts in satisfaction of the Obligations
whether hereunder, under any Security Document or otherwise, such amounts shall
(to the fullest extent permitted by applicable law) be applied as set forth
below:

 

(a)                                 first, to the payment of all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent or the
Collateral Agent (in their respective capacities as such hereunder or under any
other Loan Document) in connection with such collection or otherwise in
connection with any Loan Document or any of the Obligations, including all court
costs and the fees and expenses of their respective agents and legal counsel,
the repayment of all advances made by any Agent under any Loan Document on
behalf of any obligor and any other costs or expenses incurred by any Agent in
connection with the exercise of any right or remedy hereunder or under any Loan
Document;

 

148

--------------------------------------------------------------------------------


 

(b)                                 second, to the payment of all costs and
expenses (other than termination payments and other swap payments), if any, then
due and owing to any other Secured Party under the Loan Documents, or to any
counterparty under a Hedging Agreement that is a Secured Party;

 

(c)                                  third, to the payment of all Fees then due
and owing pro rata to the persons to whom they are owing in accordance with the
amounts owing;

 

(d)                                 fourth, pro rata to the payment of:

 

(i)                                     accrued but unpaid interest on any then
outstanding Loans as follows:  (i) to pay any and all accrued but unpaid
interest on any then outstanding Term Loans pro rata among the Term Lenders in
accordance with their respective outstanding Term Loans by an amount equal to
the product of (A) the aggregate amount of monies to be applied to accrued but
unpaid interest pursuant to this clause (d) and (B) a fraction, (I) the
numerator of which is the aggregate Dollar Equivalent (as determined by the
Administrative Agent in accordance with the applicable Exchange Rates in effect
on the date of such prepayment) of accrued but unpaid interest on any then
outstanding Term Loans, and (II) the denominator of which is the aggregate
Dollar Equivalent (as determined by the Administrative Agent in accordance with
the applicable Exchange Rates in effect on the date of such prepayment) of all
accrued but unpaid interest on any then outstanding Loans; and (ii) to pay any
and all accrued but unpaid interest on any then outstanding Revolving Loans pro
rata among the Revolving Lenders in accordance with their respective outstanding
Revolving Loans by an amount equal to the product of (A) the aggregate amount of
monies to be applied to accrued but unpaid interest pursuant to this
clause (d) and (B) a fraction, (I) the numerator of which is the aggregate
Dollar Equivalent (as determined by the Administrative Agent in accordance with
the applicable Exchange Rates in effect on the date of such prepayment) of
accrued but unpaid interest on any then outstanding Revolving Loans, and
(II) the denominator of which is the aggregate Dollar Equivalent (as determined
by the Administrative Agent in accordance with the applicable Exchange Rates in
effect on the date of such prepayment) of all accrued but unpaid interest on any
then outstanding Loans; and

 

(ii)                                  any fees, premiums and scheduled periodic
payments due under Specified Hedging Agreements or constituting Cash Management
Obligations;

 

(e)                                  fifth, pro rata to:

 

(i)                                     the Issuing Banks to cover any L/C
Disbursements that have been made but not reimbursed, together with any accrued
but unpaid interest thereon to cover any L/C Disbursements (and accrued but
unpaid interest thereon) that have been made but not reimbursed by the Borrower
pro rata among the relevant Issuing Banks in accordance with their respective
L/C Disbursements made on behalf of the Borrower;

 

(ii)                                  the Issuing Banks to Cash Collateralize
all Letters of Credit issued for the account of the Borrower then outstanding;

 

149

--------------------------------------------------------------------------------


 

(iii)                               the payment of the principal amount of any
outstanding Loans as follows:  (A) to pay the principal amount of any
outstanding Term Loans pro rata among the Term Lenders in accordance with their
respective outstanding Term Loans by an amount equal to the product of (1) the
aggregate amount of monies to be applied to the principal amount of any
outstanding Loans pursuant to this clause (e)(iii), and (2) a fraction, (I) the
numerator of which is the aggregate Dollar Equivalent (as determined by the
Administrative Agent in accordance with the applicable Exchange Rates in effect
on the date of such prepayment) of the principal amount of any outstanding Term
Loans, and (II) the denominator of which is the aggregate Dollar Equivalent (as
determined by the Administrative Agent in accordance with the applicable
Exchange Rates in effect on the date of such prepayment) of the principal amount
of any outstanding Loans; and (B) to pay the principal amount of any outstanding
Revolving Loans pro rata among the Revolving Lenders in accordance with their
respective outstanding Revolving Loans by an amount equal to the product of
(1) the aggregate amount of monies to be applied to the principal amount of any
outstanding Loans pursuant to this clause (e)(iii), and (2) a fraction, (I) the
numerator of which is the aggregate Dollar Equivalent (as determined by the
Administrative Agent in accordance with the applicable Exchange Rates in effect
on the date of such prepayment) of the principal amount of any outstanding
Revolving Loans, and (II) the denominator of which is the aggregate Dollar
Equivalent (as determined by the Administrative Agent in accordance with the
applicable Exchange Rates in effect on the date of such prepayment) of the
principal amount of any outstanding Loans; and

 

(iv)                              the payment of any breakage, termination or
other payments due under any Specified Hedging Agreement or constituting Cash
Management Obligations; and

 

(f)                                   sixth, the remainder, if any, to the
Borrower, its successors or assigns or such other party legally entitled thereto
as a court of competent jurisdiction otherwise may direct.

 

Section 7.03.                          Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings fails to comply with the
Financial Maintenance Covenant as of the end of any relevant fiscal quarter, at
any time after the end of such fiscal quarter and on or prior to the tenth
Business Days after the date on which financial statements with respect to such
fiscal quarter (or the fiscal year ended on the last day of such fiscal quarter)
are required to be delivered pursuant to Section 5.04(a) or 5.04(b), as
applicable (the “Cure Period”), Holdings shall have the right (the “Cure Right”)
to receive cash capital contributions to the common equity of Holdings or issue
Qualified Equity Interests for cash (the proceeds of which Holdings shall
immediately contribute in cash to the Borrower as common equity or in exchange
for Qualified Equity Interests of the Borrower), and upon the exercise of such
right and such receipt by the Borrower of such cash proceeds, Holdings may, at
the election of the Borrower, apply the aggregate amount (the “Cure Amount”) of
such cash proceeds received by the Borrower solely to increase Consolidated
EBITDA with respect to such applicable quarter and applicable periods that
include such fiscal quarter; provided that such cash proceeds (i) are actually
received by the Borrower as cash common equity (including through capital
contribution of such cash proceeds

 

150

--------------------------------------------------------------------------------


 

to the Borrower) during the applicable Cure Period and (ii) are Not Otherwise
Applied (each such receipt and application of such cash proceeds as provided
herein, a “Specified Equity Contribution”).  If, after giving effect to the
foregoing increase in Consolidated EBITDA by the Cure Amount as a result of a
Specified Equity Contribution, the requirements of the Financial Maintenance
Covenant shall be satisfied, then the requirements of the Financial Maintenance
Covenant shall be deemed satisfied as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach of the Financial Maintenance Covenant that
had occurred (and any resultant Event of Default or potential Event of Default)
shall be deemed retroactively not to have occurred for the purposes of this
Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each period of four consecutive fiscal quarters, there shall be
at least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than five Specified Equity Contributions shall be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance, on a Pro Forma Basis, with the Financial
Maintenance Covenant for any applicable period and (iv) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with the Financial Maintenance Covenant
for the fiscal quarter in which the Specified Equity Contribution is made and
the applicable subsequent periods which include such fiscal quarter.

 

(c)                                  Notwithstanding any other provision in this
Agreement to the contrary, Section 7.03(a) may not be relied on for, and the
Cure Amount received pursuant to any Specified Equity Contribution and the use
of proceeds thereof shall be disregarded for, all purposes of this Agreement
(except as expressly set forth in Section 7.03(a)), including for determining
any financial ratio-based terms (including pricing) or conditions and any
increase to any available basket under this Agreement or calculating compliance
with any of the incurrence tests hereunder.

 

ARTICLE VIII

 

THE AGENTS

 

Section 8.01.                          Appointment and Authority.  Each of the
Lenders and the Issuing Banks hereby irrevocably appoints each of the
Administrative Agent, each Local Agent and the Collateral Agent (the
Administrative Agent, the Local Agents and the Collateral Agent, collectively,
the “Agents”) its agent and authorizes each Agent to take such actions on its
behalf as its representative and to exercise such powers as are delegated to
such Agent by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto.  Without limiting the generality of
the foregoing, the Agents are hereby expressly authorized by the Lenders to
(a) prepare, execute and deliver any and all documents (including releases and
the Security Documents) and (b) acquire, perfect, hold, administer and enforce
the security interests with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.  All actions and
declarations of the Agents made on or prior to the date hereof in connection
with the above are hereby ratified and approved.

 

151

--------------------------------------------------------------------------------


 

Section 8.02.                          Rights as a Lender.  Each financial
institution serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such financial institution and its Affiliates
may accept deposits from, lend money to, invest equity in and generally engage
in any kind of business with Holdings or any Subsidiary or any of their
respective Affiliates as if it were not an Agent hereunder.

 

Section 8.03.                          Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) no Agent shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (b) no Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or the Collateral Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Holdings or any of the Subsidiaries that
is communicated to or obtained by the bank serving as any Agent or any of its
Affiliates in any capacity.  Each of the Administrative Agent, each Local Agent
and the Collateral Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default or Event of Default unless and until written notice thereof is given
to such Agent by Holdings, the Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent, or (vi) compliance by any Lender or other Person with
the limitations, restrictions or prohibitions on assignments and participations
contemplated by the definitions of “Eligible Assignee” and “Disqualified
Institutions” and the related provisions of Section 9.04.  No Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Laws or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Laws.

 

Section 8.04.                          Reliance by Agents.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper person.  Each Agent may also rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any

 

152

--------------------------------------------------------------------------------


 

liability for relying thereon.  Each Agent may consult with legal counsel (who
may be counsel for Holdings or any of the Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 8.05.                          Delegation of Duties.  Each Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by it.  When acting as a
representative of the Secured Parties (including the Lenders and/or the Issuing
Banks), each Agent shall be released from any restrictions of self-dealing and
shall be authorized to delegate its rights and powers hereunder by way of a
substitution of such rights and powers.  Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Section 8.06.                          Resignation of an Agent.  Subject to the
appointment and acceptance of a successor Agent as provided below, each Agent
may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation of the Administrative Agent, a Local Agent,
or the Collateral Agent, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be an Eligible Bank with an
office in New York, New York, or an Affiliate of any such Eligible Bank.  Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Section 8.07.                          Non-reliance on Agents, Lenders and
Others.  Each Lender acknowledges that it has, independently and without
reliance upon the Agents, the Joint Book Running Managers, the Senior Co-Manager
or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents, the Joint Book Running Managers, the Senior
Co-Manager or any Lender and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

 

Section 8.08.                          Trust Indenture Act.  In the event that
any Agent or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended from

 

153

--------------------------------------------------------------------------------


 

time to time, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any Obligation
of such Loan Party hereunder or under any other Loan Document by or on behalf of
such financial institution acting as such Agent, in its capacity as such, for
the benefit of any other Agent, Lender or Affiliate of either thereof under any
Loan Document (other than such financial institution or an Affiliate thereof)
and which is applied in accordance with the Loan Documents shall be deemed to be
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

 

Section 8.09.                          Certain Tax Matters.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.09.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.                          Notices.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows or as set forth in Section 9.23 (and a copy of any
notice or other communication given under any Security Document shall also be
given, whether or not required thereunder, as set forth below or as set forth in
Section 9.23):

 

(a)                                 if to Holdings or the Borrower, to:

 

Belmond Ltd.
22 Victoria Street
Hamilton HM 12
Bermuda
Attention:  Company Secretary
Facsimile:  +1-441-292-8666

Telephone: +1-441-295-2244

 

154

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Belmond USA Inc.

441 Lexington Avenue, Suite 504

New York, NY 10017, USA
Attention: Chief Legal Officer 
Facsimile: +1-212-214-0303
Telephone: +1-212-302-5055

 

with an additional copy (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer LLP
65 Fleet Street

London, EC4Y 1HS

United Kingdom

Attention: Denise Ryan

Telephone: +44 20 7785 2767

 

(b)                                 if to the Administrative Agent, the
Swingline Lender, the Issuing Banks or the Collateral Agent, to each at:

 

For notices (other than Requests for Extensions of Credit):

 

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue
New York, NY 10019, USA
Attention:  Graeme Palmer
Facsimile:  + 1-212-526 4650
Telephone:  +1-212-526-5115

Email: graeme.xa.palmer@barclays.com

 

For Borrowing Requests Payments and Requests for Extensions of Credit:

 

Barclays Bank PLC
Loan Operations

Timothy O’Connell

Attn: Agency Services

Tel: +1-302-286-2355

Facsimile: +1-917-522-0569

Email: xrausloanops5@barclayscapital.com

 

For notices in connection with Letters of Credit (including Letter of Credit
Requests):

 

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019, USA

 

155

--------------------------------------------------------------------------------


 

Attention:  Letters of credit Department
Email: xraletterofcredit@barclays.com; and

 

Fifth Third Bank
5050 Kingsley Drive, MD: 1MCOC2B

Cincinatti OH 45227

Attention: Alfred Gabriel and Joyce Elam

Title: Commercial Participation Analyst

Telephone: +1-513-358-4463

Facismile: +1-513-358-3480

E-mail: Alfred.gabriel@53.com; joyce.elam@53.com; and

 

JPMorgan Chase Bank, N.A.,

Letter of Credit Group

Global Trade Services
10420 Highland Manor Drive

Tampa, Florida 33610

Attention: GTS Client Services

Facisimile: +312-288-8950

 

With a copy to:

 

Mohammad Hasan

383 Madison Avenue, Floor 24

New York, NY, 10179, United States

mohammad.s.hasan@jpmorgan.com

 

in each case, with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005, USA
Attention: Michael J. Bellucci
Telephone: +1-212-530-5410
Facsimile: +1-212-822-5410

Email: mbellucci@milbank.com

 

(c)                                  if to a Lender, to it at its address (or
fax number) set forth on Schedule 2.01 or the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or electronic communication (as set forth in Section 9.23) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as

 

156

--------------------------------------------------------------------------------


 

provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

 

Section 9.02.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by Holdings or the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and the Issuing Banks and
shall survive the making by the Lenders of the Loans and the issuance of Letters
of Credit by the Issuing Banks, regardless of any investigation made by the
Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect until the Termination Date.  The provisions of Sections 2.14,
2.16, 2.20, 9.05 and 9.18 shall remain operative and in full force and effect
regardless of the occurrence of the Termination Date or any of the circumstances
described in the component clauses of the definition thereof, the consummation
of the transactions contemplated hereby, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, any Lender or any
Issuing Bank.

 

Section 9.03.                          Binding Effect.  This Agreement shall
become effective as provided in Section 4.02.

 

Section 9.04.                          Successors and Assigns.  (a) Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of Holdings, the Borrower,
the Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that:

 

(i)                                     except in the case of an assignment of a
Loan or Commitment of a particular Class to an Affiliate of any Lender holding a
Commitment or Loan of such Class, the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed);

 

(ii)                                  in the case of any assignment of a
Revolving Loan or Revolving Commitment, each of the Issuing Banks, the Swingline
Lender and the Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed and provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent
within ten Business Days after having received a written request for such
consent);

 

(iii)                               in the case of any assignment of a Term
Loan, the Borrower must give its prior written consent to such assignment (which
consent shall not be

 

157

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed and provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within ten Business Days after
having received a written request for such consent);

 

(iv)                              the amount of the Term Loan Commitment and/or
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$1,000,000, in
the case of Dollar Term Commitments or Dollar Term Loans, or €1,000,000, in the
case of Euro Term Commitments or Euro Term Loans (or, in each case, if less than
such minimum, the entire remaining amount of such Lender’s Term Loan Commitment
and/or Term Loans), and if in excess thereof shall be in an amount that is an
integral multiple of U.S.$1,000,000, in the case of Dollar Term Commitments or
Dollar Term Loans, or €1,000,000, in the case of Euro Term Commitments or Euro
Term Loans;

 

(v)                                 the amount of the Revolving Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than U.S.$2,500,000 and if in excess
thereof shall be in an amount that is an integral multiple of U.S.$2,500,000
(or, in each case, the entire remaining amount of such Lender’s Revolving
Commitment);

 

(vi)                              the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance
(such Assignment and Acceptance to be delivered together with a processing and
recordation fee of U.S.$3,500);

 

(vii)                           the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire; and

 

(viii)                        the Administrative Agent and the assignee shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and any other
similar law, rule or regulation of any relevant jurisdiction;

 

provided further that (1) the consent of the Borrower pursuant to clause (ii) or
(iii) of the immediately preceding proviso shall not be required with respect to
any assignment (A) if such assignment is made to another Lender, an Affiliate of
a Lender or the Administrative Agent or an Approved Fund and such assignment
does not result in any material increase in amounts payable by the Borrower
pursuant to Section 2.20 (notwithstanding any additional amounts resulting from
a Change in Law that occurs after the effectiveness of such assignment) or
(B) after the occurrence and during the continuance of any Event of Default
pursuant to Section 7.01(b), (c), (h) or (i), and (2) neither the consent of the
Borrower pursuant to clause (ii) or (iii) of the immediately preceding proviso
nor the consent of any Issuing Bank or Swingline Lender pursuant to

 

158

--------------------------------------------------------------------------------


 

clause (ii) of the immediately preceding proviso shall be required with respect
to any assignment during the primary syndication of the Commitments and Loans to
Persons approved by Holdings or the Issuing Bank or Swingline Lender,
respectively, to the Joint Book Running Managers on or prior to the Closing
Date.  Upon acceptance and recording pursuant to Section 9.04(e), from and after
the effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20, and 9.05, as well as to any Fees accrued for its account and not yet
paid).  In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to such assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its pro rata share of all
Commitments.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Term Loan Commitment and Revolving Commitment, and
the outstanding balances of its Term Loans and Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance; (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or Subsidiary or the
performance or observance by the Borrower or Subsidiary of any

 

159

--------------------------------------------------------------------------------


 

of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Joint Book Running Managers, the Senior Co-Manager,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms of this Agreement and the other
Loan Documents, together with such powers as are reasonably incidental thereto;
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender; and (viii) such assignee intends to benefit from
the Security Documents entered into, the Liens granted, and the Collateral
provided, in each case by each Italian Subsidiary that is a Guarantor, all
pursuant to article 1411 of the Italian Civil Code.  For greater certainty, no
assignment of a Loan or a portion of a Loan made pursuant to this Agreement
shall be or shall be deemed to be a discharge, rescission, extinguishment,
novation or substitution of such Loan or portion so assigned, which shall
continue to be the same obligation and not a new obligation.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the non-fiduciary agent of the Borrower, shall maintain at one
of its offices in The City of New York a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive and the Borrower, the
Administrative Agent, the Issuing Banks, the Collateral Agent and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Issuing Bank or the Swingline Lender (with
respect to the Revolving Facility only), the Collateral Agent and any Lender
(with respect to its Commitments and Loans only), at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder) and the written consent of the
Issuing Banks, the Swingline Lender, the Administrative Agent and the Borrower
(in each case to the extent required by Section 9.04(b)) to such assignment, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders and the Issuing Banks.  No assignment shall
be effective unless it has been recorded in the Register as provided in this
Section 9.04(e).

 

160

--------------------------------------------------------------------------------


 

(f)                                   Each Lender may, without the consent of
Holdings or the Borrower, the Swingline Lender, any Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(in each case, other than any Disqualified Institution) in all or a portion of
its rights and obligations under this Agreement; provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16, and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant and subject to
lender replacement rights set forth in Section 2.21 to the extent such
provisions would apply to any Lender), and (iv) the Borrower, the Administrative
Agent, the Swingline Lender, the Issuing Banks and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans or
L/C Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than, to the extent provided in any
applicable agreement between such Lender and its participant, amendments,
modifications or waivers directly affecting such participant and decreasing any
Fees payable hereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending any scheduled principal payment date
or date fixed for the payment of interest on the Loans, increasing or extending
the Commitments).

 

(g)                                  Any Lender or participant may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.04, disclose to the assignee or
participant or proposed assignee or participant (in each case, other than any
Disqualified Institution) any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

 

(h)                                 Any Lender may at any time assign all or any
portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender, including to any
Federal Reserve Bank or other central bank; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by such Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, such Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of such

 

161

--------------------------------------------------------------------------------


 

Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with such Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to such Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans, and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

(j)                                    The Borrower shall not assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank and each Lender (including, for the
avoidance of doubt, the Swingline Lender), and any attempted assignment or
delegation without such consent shall be null and void.

 

(k)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to any Purchasing Borrower Party; provided that:

 

(i)                                     such assignment shall be made pursuant
to (x) an open market purchase on a non-pro rata basis or (ii) a Dutch Auction
open to all Lenders of the applicable Class on a pro rata basis;

 

(ii)                                  the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent an Assignment and Acceptance;

 

(iii)                               any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled immediately upon
the effectiveness of such assignment and will thereafter no longer be
outstanding for any purpose hereunder (it being understood that such
cancellation shall not, for any purpose hereunder, be treated as a voluntary
prepayment of Loans hereunder, except that solely for purposes of
Section 2.13(d) it shall be treated as a voluntary prepayment only to the extent
of actual amount of cash paid by the Purchasing Borrowing Party for such
purchase);

 

(iv)                              the aggregate outstanding principal amount of
the Term Loans of the applicable Class shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans purchased pursuant to
this Section 9.04(k) and each regularly scheduled principal repayment
installment with respect to the Term Loans of

 

162

--------------------------------------------------------------------------------


 

such Class shall be reduced pro rata by the aggregate principal amount of Term
Loans so purchased;

 

(v)                                 immediately after giving effect to any such
assignment, no Default or Event of Default shall have occurred and be
continuing;

 

(vi)                              the assigning Lender shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter (it being
understood that in no event shall any Purchasing Borrower Party be required to
make a No MNPI Representation for purposes of this Section 9.04(k)); and

 

(vii)                           no proceeds of any Revolving Borrowing may be
used to fund any such purchase by assignment.

 

Section 9.05.                          Expenses; Indemnity.  (a) The Borrower
agrees to pay, from time to time promptly following written demand therefor
(including, if requested, documentation reasonably supporting such request), all
reasonable and documented out-of-pocket costs and expenses (i) incurred by the
Administrative Agent, the Swingline Lender, the Collateral Agent, any Issuing
Bank or the Joint Book Running Managers (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary firm of counsel to
the Administrative Agent, the Collateral Agent, the initial Issuing Bank and the
Joint Book Running Managers, taken as a whole, namely Milbank, Tweed, Hadley and
McCloy LLP, and, one firm of local counsel per relevant jurisdiction (and, in
the case of a conflict of interest, one additional firm of counsel to each group
of similarly affected parties, taken as a whole)) in connection with the
syndication of the credit facilities provided for herein and the
(x) preparation, negotiation, execution and delivery and (y) performance and
administration (provided that, except with respect to actions or activities
undertaken at the request of Holdings or any Subsidiary (or their counsel) or in
connection with the creation, perfection, priority, continuation, protection or
preservation of the Liens purported or required to be created under any Security
Document, the Administrative Agent shall request the approval of Holdings as to
the incurrence of additional fees of such counsel in excess of $30,000 in any
calendar year commencing on or after the date on which the Loan Parties shall
have satisfied (or the Administrative Agent or the Lenders shall have waived
such satisfaction in accordance with this Agreement) the requirements of
Section 5.17, the Administrative Agent shall request the approval of Holdings as
to the incurrence of any additional fees of such counsel to the extent the
Administrative Agent or the Collateral Agent intends to seek reimbursement of
such fees under this Section 9.05(a)), in each case of this Agreement and the
other Loan Documents (including, for the avoidance of doubt, any registrations
and recordations of the Security Documents or Liens created thereby to the
extent contemplated by the Loan Documents) or in connection with any Loans made
or Letters of Credit issued hereunder or in connection with any amendments,
supplements, modifications or waivers of or to the provisions hereof or thereof
(whether or not the transactions thereby contemplated shall be consummated), in
each case from time to time, and (ii) incurred by the Administrative Agent, the
Swingline Lender, the Collateral Agent, the Joint Book Running Managers, the
Senior Co-Manager, any Issuing Bank or any Lender (including the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel) in
connection with the enforcement or protection of its rights in connection with
this Agreement, the other Loan Documents or any Loans made or Letters of Credit
issued hereunder.

 

163

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, the Joint Book Running Managers, the
Senior Co-Manager, each Lender (including, for the avoidance of doubt, the
Swingline Lender), each Issuing Bank and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all actual losses, claims,
damages, liabilities and documented costs and expenses (including the reasonable
and documented out-of-pocket fees, charges and disbursements of one primary firm
of counsel to the Indemnitees, taken as a whole, and, one firm of local counsel
per relevant jurisdiction (and, in the case of a conflict of interest, one
additional firm of counsel to each group of similarly affected Indemnitees,
taken as a whole)) incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of, (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby,
(ii) the use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and irrespective of
whether the Borrower or any of its Related Parties, or a third party, initiated
such claim, litigation, investigation or proceeding, or (iv) any actual or
alleged presence or Release of Hazardous Materials on any property owned or
operated by Holdings or any of the Subsidiaries, or any actual or alleged
Environmental Liability related in any way to Holdings or any of the
Subsidiaries; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related costs and expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of, or material breach of
its funding obligations (if any) under the Loan Documents by, such Indemnitee or
its Related Parties, or (y) have resulted from any dispute solely among the
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under any Facility, and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates), and, upon any such determination, any
indemnification payments hereunder with respect to such losses, claims, damages,
liabilities or related costs and expenses previously received by such Indemnitee
shall be subject to reimbursement by such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Collateral Agent, the Joint Book Running Managers, the Senior Co-Manager, the
Swingline Lender or any Issuing Bank under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers or the Senior Co-Manager (and the
Revolving Lenders severally agree to pay to the Swingline Lender and such
Issuing Bank), as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, the Swingline
Lender or any such Issuing Bank in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments
at the time.

 

164

--------------------------------------------------------------------------------


 

(d)           To the extent permitted by applicable law, none of the parties
hereto shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, however,
that nothing contained in the immediately preceding sentence shall limit the
Borrower’s indemnity and reimbursement obligations to the extent otherwise set
forth in this Section 9.05 in respect of any third party claims alleging such
indirect, special, punitive or consequential damages.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by such Indemnitee or obtained by
such recipient through the Platform or any other telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, bad faith or willful misconduct of such Indemnitee.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the occurrence of the Termination Date or
any of the circumstances described in the component clauses of the definition
thereof, the consummation of the transactions contemplated by this Agreement or
the other Loan Documents, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Joint Book Running Managers, the Senior Co-Manager, any Lender (including, for
the avoidance of doubt, the Swingline Lender) or any Issuing Bank.  All amounts
due under this Section 9.05 shall be payable on written demand therefor. 
Notwithstanding the foregoing, each Indemnitee shall be obligated to refund and
return promptly any and all amounts paid by the Loan Parties under this
Section 9.05 to such Indemnitee for any such fees, expenses or damages to the
extent such Indemnitee is not entitled to payment of such amounts in accordance
with the terms hereof.

 

Section 9.06.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement and other Loan Documents held by such Lender or any of its Affiliates,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured.  The rights of each Lender and its Affiliates under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have; provided, however, that in the event that any
Defaulting Lender exercises such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, and the Lenders and (y) such Defaulting Lender will provide
promptly to the Administrative Agent a

 

165

--------------------------------------------------------------------------------


 

statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Section 9.07.         Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED IN ACCORDANCE WITH
SECTION 2.20(o).

 

Section 9.08.         Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 9.08(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No waiver, amendment, notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further waiver,
amendment, notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders (or, in respect
of any waiver, amendment or modification of or to the Financial Maintenance
Covenant (including the component definitions thereof to the extent only
affecting the Financial Maintenance Covenant) only, the Required Revolving
Lenders); provided, however, that no such agreement shall:

 

(i)            decrease the principal amount of, or extend the maturity of or
any scheduled principal payment date or date for the payment of any interest on
any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
directly and adversely affected thereby (it being understood that the waiver of
any Default or Event of Default, mandatory prepayment of Loans or mandatory
reduction of Commitments shall not constitute such a decrease of amount,
extension of payment date, waiver or excuse of any such payment or decrease of
rate); provided, however, that waivers of, or amendments to, Section 2.07 shall
only require the consent of the Required Lenders;

 

(ii)           increase or extend the Commitments of any Lender or decrease, or
extend the date for the payment of, any Fees of any Lender, Issuing Bank or
Agent without the prior written consent of such Lender, Issuing Bank or Agent;

 

166

--------------------------------------------------------------------------------


 

(iii)          amend or modify the pro rata requirements of Section 2.17, the
provisions of this Section 9.08(b) or the definitions of the term “Required
Lenders” or “Required Facility Lenders” (or any component definition thereof)
without the prior written consent of each Lender adversely affected thereby;

 

(iv)          release the Borrower or all or substantially all of the value of
the Guarantees provided by the Guarantors (other than, in the case of any such
releases of Guarantors as otherwise expressly permitted hereby or by the other
Loan Documents), without the prior written consent of each Lender;

 

(v)           amend, modify or waive Section 9.04(j) without the prior written
consent of each Lender;

 

(vi)          except to the extent permitted under the Loan Documents, release
all or substantially all Collateral without the prior written consent of each
Lender;

 

(vii)         change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights of Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the Dollar Equivalent of the outstanding Loans and unused
Commitments of each adversely affected Class (it being understood that except as
otherwise expressly provided herein, any waiver of a Default or Event of Default
hereunder shall be subject only to the consent of the Required Lenders);

 

(viii)        modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the prior written consent of such SPC;

 

(ix)          change the Currency of any outstanding Loan or the Currency of any
outstanding Letter of Credit or alter the Currencies available to be borrowed by
the Borrower without the prior written consent of each Lender affected thereby;
or

 

(x)           amend or modify (x) Section 7.02 in any manner that adversely
affects the rights of any Lender Counterparty or Cash Management Bank, in each
case that is a Secured Party, with respect to payments thereunder in respect of
Obligations due and owing thereto under any Specified Hedging Agreement or Cash
Management Obligations or (y) the definitions of “Obligations”, “Secured
Parties”, “Specified Hedging Agreement”, “Lender Counterparty” or “Cash
Management Bank” in a manner that has the effect of causing the Specified
Hedging Agreements or Cash Management Obligations to cease to be secured by the
Collateral, or guaranteed by the Guaranty, on a pari passu basis with the
Obligations owing to the Lenders, in each case without the prior written consent
of each Lender Counterparty and Cash Management Bank (in each case that is a
Secured Party) affected thereby;

 

provided further that (x) only the consent of the Required Revolving Lenders
(and not, for the avoidance of doubt, the Required Lenders) shall be necessary
to amend or waive the terms and provisions of the Financial Maintenance Covenant
or Section 7.01(e) or the final paragraph of

 

167

--------------------------------------------------------------------------------


 

Section 7.01 (in each case only as such Section or paragraph relates to the
Financial Maintenance Covenant) and the related definitions as used in the
Financial Maintenance Covenant or such provisions of Section 7.01, but not as
used in other provisions of this Agreement, and no such amendment or waiver of
any such terms or provisions (and such related definitions as so used) shall be
permitted without the consent of the Required Revolving Lenders, and (y) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Swingline Lender or any Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, the Swingline Lender
or such Issuing Bank, as applicable.  In addition, if any Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature in any of the Loan Documents, then such Agent and the Borrower
shall be permitted to amend such provision without any further action or consent
of any other party if the same is not objected to in writing by the Required
Lenders to such Agent within ten Business Days following receipt of written
notice thereof.

 

(c)           Notwithstanding any other provision of this Agreement (and without
limiting the foregoing provisions of this Section 9.08), the Borrower may, by
written notice to the Administrative Agent (which shall forward such notice to
all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders (or all
Lenders under a particular Facility) to make one or more amendments or
modifications to allow the maturity of the Loans and/or Commitments of the
Accepting Lenders (as defined below) to be extended and, in connection with such
extension, to (i) change the Applicable Rate and/or fees payable with respect to
the applicable Loans and/or the Commitments of the Accepting Lenders and/or the
payment of additional fees or other consideration to the Accepting Lenders,
and/or (ii) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the requisite Lenders under
this Section 9.08) to be effective only during the period following the original
maturity date prior to its extension by such Accepting Lenders) (collectively,
“Permitted Amendments”) pursuant to procedures reasonably acceptable to each of
the Borrower and the Administrative Agent.  Such notice shall set forth (A) the
terms and conditions of the requested Permitted Amendments, and (B) the date on
which such Permitted Amendments are requested to become effective (which shall
not be less than 15 days nor more than 90 days after the date of such notice). 
Permitted Amendments shall become effective only with respect to the Loans
and/or Commitments of the Lenders that accept the Loan Modification Offer in
each case in such Lender’s sole discretion (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and/or Commitments as to which such Lender’s acceptance has been
made.  The Borrower, each Accepting Lender and the Administrative Agent shall
enter into a loan modification agreement (the “Loan Modification Agreement”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence (x) the acceptance of the Permitted Amendments and the terms and
conditions thereof and (y) the authorization of the Borrower to enter into and
perform its obligations under the Loan Modification Agreement.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Loan Modification Agreement.  Each party hereto agrees that, upon the
effectiveness of a Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made.

 

168

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything to the contrary contained in this
Section 9.08, guarantees, collateral security documents, intercreditor
agreements (including any Junior Lien Intercreditor Agreement) and related
documents executed by Loan Parties in connection with this Agreement may be,
unless otherwise expressly provided herein, in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Requirements of Law or advice of local counsel or (ii) to
cause such guarantee, collateral security document, intercreditor agreements or
other document to be consistent with this Agreement and the other Loan Documents
including, without limitation, to amend the Security Documents to permit
Permitted Pari Passu Secured Refinancing Debt that is permitted hereunder to
have a Lien on the Collateral ranking pari passu with the Liens created by the
Security Documents to become secured thereby and/or subject to the terms of the
applicable intercreditor agreement as “First Lien Obligations” (or the
equivalent) thereunder and to permit Permitted Junior Secured Refinancing Debt
or Junior Lien Incremental Other Term Loans that are permitted hereunder to have
a Lien on the Collateral ranking junior to the Liens created by the Security
Documents to be subject to the terms of the Junior Lien Intercreditor Agreement
as junior lien obligations thereunder.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 9.08, any (i) Credit Agreement Refinancing Indebtedness Amendment or any
Refinancing Amendment may, without the consent of any person other than, (x) in
the case of any such Credit Agreement Refinancing Indebtedness Amendment, the
Administrative Agent and the Borrower, or, (y) in the case of any such
Refinancing Amendment, the Administrative Agent, the Borrower and the Lenders or
Additional Lenders providing the applicable Credit Agreement Refinancing
Indebtedness (and, if the subject of such Refinancing Amendment is Other
Revolving Loans, the Issuing Bank and the Swingline Lender, as applicable), in
each case effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of the
definition of Credit Agreement Refinancing Indebtedness, Section 2.25 or this
Section 9.08(e), as applicable, or (ii) Incremental Facility Amendment may,
without the consent of any person other than, the Administrative Agent, the
Borrower and the Lenders or Additional Lenders providing the applicable
Incremental Facility (and, if the subject of such Incremental Facility Amendment
is Incremental Revolving Loans, the Issuing Bank and the Swingline Lender, as
applicable), in each case effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of
Section 2.24 or this Section 9.08(e), as applicable.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment and each Incremental Facility Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment or
Incremental Facility Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) reasonably necessary to reflect the existence
and terms of the Credit Agreement Refinancing Indebtedness or Incremental
Facility, respectively, established pursuant thereto.

 

(f)            Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and

 

169

--------------------------------------------------------------------------------


 

the outstanding Loans or other extensions of credit of such Lender hereunder
will not be taken into account in determining whether the Required Lenders, the
Required Facility Lenders (or the Required Term Lenders or the Required
Revolving Lenders) or all of the Lenders, as required, have approved any such
amendment or waiver (and the definitions of “Required Lenders” and “Required
Facility Lenders” (and the definitions of “Required Term Lenders” and “Required
Revolving Lenders”) will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

Section 9.09.         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10.         Entire Agreement.  This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof and thereof.  Any other previous agreement among
the parties with respect to the subject matter hereof and thereof is superseded
by this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of any Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, the Issuing Banks
and the Lenders) any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

 

Section 9.11.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER

 

170

--------------------------------------------------------------------------------


 

PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.         Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13.         [Reserved].

 

Section 9.14.         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

Section 9.15.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.16.         Jurisdiction; Consent to Service of Process.  (a) Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States sitting in the State, City and County of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Joint Book
Running Managers, the Senior Co-Manager, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.

 

171

--------------------------------------------------------------------------------


 

(b)           Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)           Each of Holdings and the Borrower irrevocably appoints Belmond USA
Inc. at its address at 441 Lexington Avenue, Suite 504, New York, NY 10017 as
its authorized agent on which any and all legal process may be served in any
such action, suit or proceeding brought in any New York State court or Federal
court of the United States sitting in New York City.  Each of Holdings and the
Borrower agrees that service of process in respect of it upon such agent,
together with written notice of such service given to it in the manner provided
in Section 9.01, shall be deemed to be effective service of process upon it in
any such action, suit or proceeding.  Each of Holdings and the Borrower agrees
that the failure of such agent to give notice to it of any such service shall
not impair or affect the validity of such service or any judgment rendered in
any such action, suit or proceeding based thereon.  If for any reason such agent
shall cease to be available to act as such, each of Holdings and the Borrower
agrees to irrevocably appoint another such agent in New York City, as its
authorized agent for service of process, on the terms and for the purposes of
this Section 9.16(c).  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

Section 9.17.         Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, each Local Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ officers,
directors, employees and agents, including accountants, legal counsel, third
party service providers and other advisors (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority or quasi regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) in connection with the exercise of any remedies
hereunder, under the other Loan Documents, under the Specified Hedging
Agreements or in respect of the Cash Management Obligations or any suit, action
or proceeding relating to the enforcement of its rights hereunder or thereunder,
or to the extent necessary for the Administrative Agent, such Lender or the
relevant Lender Counterparty or Cash Management Bank to assert any claim or
defense, (e) subject to an agreement containing provisions substantially the
same as those of this Section 9.17, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Holdings, the
Borrower or any other Subsidiary or any of their respective obligations,
(iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization, or (v) any credit insurer, (f) with the consent of the Borrower,
or (g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.17.  For the purposes of this Section,
“Information” shall mean all information received from Holdings and the Borrower
and related to Holdings or the Borrower or its business, other than any such
information that was available to the

 

172

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent, any Issuing Bank, any Lender, any
Lender Counterparty or any Cash Management Bank on a nonconfidential basis prior
to its disclosure by Holdings or the Borrower.  Any person required to maintain
the confidentiality of Information as provided in this Section 9.17 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information. 
Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, each of the parties hereto agrees that each other
party hereto (and each of its employees, representatives or agents) are
permitted to disclose to any persons, without limitation, the tax treatment and
tax structure of the Loans and the other transactions contemplated by the Loan
Documents, the Specified Hedging Agreements the documentation governing any Cash
Management Obligations and all materials of any kind (including opinions and tax
analyses) that are provided to the Loan Parties, the Lenders, the Lender
Counterparties, the Cash Management Banks, the Joint Book Running Managers, the
Senior Co-Manager, any Agent or any Affiliate of any of the foregoing related to
such tax treatment and tax aspects.  To the extent not inconsistent with the
immediately preceding sentence, this authorization does not extend to disclosure
of any other information or any other term or detail not related to the tax
treatment or tax aspects of the Loans or the transactions contemplated by the
Loan Documents, including the identity of any Lender.

 

Section 9.18.         Judgment Currency.  (a) The obligations of each Loan Party
hereunder and under the other Loan Documents to make payments in Dollars or an
Alternative Currency, as the case may be (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against the Borrower or any other Loan Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency an amount due in the Obligation
Currency, the conversion shall be made, at the equivalent in such Obligation
Currency of such amount (determined by the Administrative Agent pursuant to
Section 1.04 using the applicable Exchange Rate with respect to such Obligation
Currency), in each case, as of the date immediately preceding the day on which
the judgment is given.

 

(b)           For purposes of determining the Dollar Equivalent, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

Section 9.19.         Waiver of Immunities.  If Holdings or the Borrower has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, Holdings or the Borrower hereby
(to the fullest extent permitted by applicable law) irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and each of the other Loan Documents.  Each of Holdings and the
Borrower agrees that the foregoing waivers shall be effective to the fullest
extent permitted under the U.S. Foreign Sovereign Immunities Act

 

173

--------------------------------------------------------------------------------


 

of 1976, as amended from time to time, and are intended to be irrevocable and
not subject to withdrawal for purposes of such Foreign Sovereign Immunities Act.

 

Section 9.20.         Release of Collateral and Guarantee Obligations. 
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon written request of Holdings or the Borrower in connection
with any Disposition of or grant of a Lien on property expressly permitted by
the Loan Documents, the Administrative Agent or the Collateral Agent, as
applicable, shall have the authority to (without notice to or vote or consent of
any Secured Party) take such actions as shall be required to release or
establish the relative priority of its security interest in any Collateral the
subject of such Disposition or Lien and, in the case of a Disposition involving
the sale of any person, to release any Guarantee obligations of any person being
disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents; provided that
Holdings or the Borrower shall have delivered to the Administrative Agent and
the Collateral Agent, at least ten Business Days prior to the date of the
proposed release or establishment of relative priority, a written request for
release or establishment of relative priority identifying the relevant
Collateral and the terms of such Disposition or grant in reasonable detail,
including the date thereof, the price or other material terms thereof and any
expenses in connection therewith, together with a certification by Holdings or
the Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents (which statement shall indicate the relevant
provisions hereof and thereof permitting such transaction) and, in the case of
an Asset Sale, that the proceeds of such Asset Sale will be applied in
accordance with this Agreement and the other Loan Documents.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the occurrence of the Termination Date, at the
reasonable written request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to or vote or consent of any other
Secured Party) take such actions as shall be required to release the Collateral
Agent’s security interest in all Collateral, and to release all Guarantee
obligations provided for in any Loan Document.

 

Section 9.21.         Release from Certain Restrictions.  Each party hereto
granting authorization to any other person under this Agreement (including the
Lenders’ and the Issuing Banks’ appointment of the Agents under Article IX and
otherwise) hereby releases such other person from any restriction on
representing several persons and/or self-dealing under any applicable law.

 

Section 9.22.         Limitation of Liability.  No recourse shall be had against
any officer, director, member, partner or stockholder, in each case solely in
such person’s capacity as such; provided, however, that nothing in this
Section 9.22 shall be deemed to release any person from liability under any
Guaranty or for such person’s fraudulent actions or willful or intentional
misconduct.

 

Section 9.23.         Electronic Communications; Treatment of MNPI.  (a) Each of
Holdings and the Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including all

 

174

--------------------------------------------------------------------------------


 

notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default, (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder,
or (v) initiates or responds to legal process (all such non-excluded information
being referred to herein, collectively, as the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format acceptable to the Administrative
Agent to ronnie.glenn@barclays.com@barclays.com (or such other e-mail address
designated by the Administrative Agent from time to time).

 

(b)                                 Each party hereto agrees that the
Administrative Agent may make the Communications and other materials and/or
information provided by or on behalf of the Loan Parties hereunder and under the
other Loan Documents (collectively, including the Communications, the “Borrower
Materials”) available to the Lenders, the other Agent, the Issuing Banks and any
other Secured Party by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system or website, if
any, to which each Lender, each Agent, each Issuing Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) (the “Platform”).  Nothing in this
Section 9.23 shall prejudice the right of the Administrative Agent to make the
Borrower Materials available to the Lenders, the Agents and the Issuing Banks in
any other manner specified in this Agreement or any other Loan Documents.

 

(c)                                  Each Lender, each Agent and each Issuing
Bank agrees that e-mail notice to it (at the address provided pursuant to the
next sentence and deemed delivered as provided in the next paragraph) specifying
that Borrower Materials have been posted to the Platform shall constitute
effective delivery of such Borrower Materials to such Lender for purposes of
this Agreement and the other Loan Documents.  Each of each Lender, each Agent
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
to which the foregoing notice may be sent by electronic transmission, and
(ii) that the foregoing notice may be sent to such e-mail address.

 

(d)                                 Each party hereto agrees that any electronic
communication referred to in this Section 9.23 shall be deemed delivered upon
the posting of a record of such communication (properly addressed to such party
at the e-mail address provided to the Administrative Agent) as “sent” in the
e-mail system of the sending party or, in the case of any such communication to
the Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent; provided that if
such communication is not so received by the Administrative Agent during the
normal business hours of the Administrative Agent, such communication shall be
deemed delivered at the opening of business on the next Business Day for the
Administrative Agent.

 

175

--------------------------------------------------------------------------------


 

(e)                                  Each party hereto acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Borrower Materials and the Platform are provided “as is”
and “as available”, (iii) none of the Administrative Agent, its affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Barclays Parties”) warrants the adequacy,
accuracy or completeness of the Borrower Materials or the Platform, and each
Barclays Party expressly disclaims liability for errors or omissions in any
Borrower Materials or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Barclays Party in connection with
any Borrower Materials or the Platform.  In no event shall any Barclays Party
have any liability to any Loan Party, any Lender, any Issuing Bank or any other
Person or entity for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through the
Platform, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by an final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Barclays Party; provided that in no event shall any Barclays
Party have any liability to any Loan Party, any Lender, any Issuing Bank or any
other Person for indirect, special, incidental, consequential damages or
punitive damages (as opposed to direct or actual damages).

 

(f)                                   Holdings and the Borrower hereby
acknowledge and agree that certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive MNPI, and who may be engaged in
investment and other market-related activities with respect to Holdings’ or any
Subsidiary’s securities.  Each of Holdings and Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(1) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agents, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any MNPI (provided, however, that to the extent that such Borrower Materials
constitute Information, they shall be subject to Section 9.17), (3) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information” and (4) the Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC” unless Holdings or the Borrower
shall have notified the Administrative Agent promptly prior to its distribution
to Lenders that any such document contains MNPI: (1) the Loan Documents (other
than any schedules or other disclosures of factual information),
(2) notifications of changes in the terms of the Facilities and (3) all
information, certificates and reports delivered pursuant to Section 5.04(a),
(b) or (c).

 

(g)                                  Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its

 

176

--------------------------------------------------------------------------------


 

delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including the U.S. Federal and state and all other applicable
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain MNPI.  In the event that any Public Lender has elected for itself to
not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) the Agents and other Lenders may have access
to such information and (ii) none of Holdings, the Borrower or any Agent or
other Lender with access to such information shall have (x) any responsibility
for such Public Lender’s decision to limit the scope of information it has
obtained in connection with this Agreement and the other Loan Documents or
(y) any duty to disclose such information to such electing Lender or to use such
information on behalf of such electing Lender, and shall not be liable for the
failure to so disclose or use, such information.

 

(h)                                 The Agents, the Issuing Banks and the
Lenders (including the Swingline Lender) shall be entitled to rely and act upon
any notices (including telephonic Borrowing Requests and other telephonic
notices, whether or not expressly provided for hereunder) purportedly given by
or on behalf of Holdings or the Borrower even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  Holdings and
the Borrower shall indemnify the Agents, each Issuing Bank, each Lender
(including the Swingline Lender) and the Related Parties of each of the
foregoing for all losses, costs, expenses and liabilities resulting from the
reliance of such Person on each notice purportedly given by or on behalf of
Holdings or the Borrower.  All telephonic notices to and telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.

 

Section 9.24.                          No Fiduciary Duties.  Each of Holdings
and the Borrower (on behalf of itself and each other Loan Party) agrees that
(a) nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any Issuing Bank, any Lender or any Affiliate
thereof, on the one hand, and Holdings, the Borrower or such other Loan Party,
as applicable, its stockholders or its Affiliates, on the other, (b) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions, and (c) it has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Each of Holdings and the Borrower (on behalf of itself and each other
Loan Party) acknowledges that the Administrative Agent, the Issuing Banks, the
Lenders and their respective Affiliates may have interests in, or may be
providing or may in the future provide financial or other services to other
parties with interests which Holdings, the Borrower or such other Loan Party may
regard as conflicting with its interests and may possess information (whether or
not material to Holdings, the Borrower or such other Loan Party) other than as a
result of (x) the Administrative Agent acting as administrative agent hereunder
or (y) the Lenders acting as lenders hereunder, that the Administrative Agent,
any Issuing Bank or any Lender may not be entitled to share with Holdings, the
Borrower or any other Loan Party.  Without prejudice to the foregoing, each of
Holdings and the Borrower (on behalf of itself and each other Loan Party) agrees
that the Administrative Agent, the Issuing Banks, the Lenders and their
respective Affiliates may

 

177

--------------------------------------------------------------------------------


 

(A) deal (whether for its own or its customers’ account) in, or advise on,
securities of any person, and (B) accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with other persons in each case, as if
the Administrative Agent were not the Administrative Agent and as if the Issuing
Banks and Lenders were not lenders hereunder, and without any duty to account
therefor to Holdings, the Borrower or any other Loan Party.  Each of Holdings
and the Borrower (on behalf of itself and each other Loan Party) hereby
irrevocably waives, in favor of the Administrative Agent, the Issuing Banks and
the Lenders, any conflict of interest which may arise by virtue of the
Administrative Agent, the Issuing Banks and the Lenders acting in various
capacities under the Loan Documents or for other customers of the Administrative
Agent, any Issuing Bank or any Lender as described in this Section 9.24.

 

Section 9.25.                          Use of English Language.  This Agreement
(other than certain terms used in Section 1.05, Section 1.06, Section 7.01(h),
Section 7.01(i) and certain other provisions hereof) has been negotiated and
executed in the English language. All certificates, reports, notices and other
documents and communications given or delivered pursuant to this Agreement
(including any modifications or supplements hereto) shall be in the English
language (except with respect to certain terms within such English language
documents or communications which are customarily expressed in another language
that is ordinarily used by the relevant Subsidiary or in the relevant
jurisdiction to which such documents or communications relate), or accompanied
by a certified English translation thereof.  In the case of any document
originally issued in a language other than English, the English language version
of any such document shall for purposes of this Agreement, and absent manifest
error, control the meaning of the matters set forth therein.

 

Section 9.26.                          Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an applicable EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an applicable EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

178

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
applicable EEA Resolution Authority.

 

[Remainder of page intentionally left blank]

 

179

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized signatories as of the day
and year first above written.

 

 

 

BELMOND LTD.

 

 

 

 

 

By

/s/ Abigail Hunt

 

 

Name:

Abigail Hunt

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BELMOND INTERFIN LTD.

 

 

 

 

 

 

 

By

/s/ Abigail Hunt

 

 

Name:

Abigail Hunt

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

180

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent, Collateral Agent, and a

 

Term Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Swingline Lender, Issuing Bank and a Revolving

 

Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

181

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Richard Arendale

 

Name:

Richard Arendale

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

182

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Mohammad Hasan

 

Name:

Mohammad Hasan

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

183

--------------------------------------------------------------------------------


 

 

CRÉDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Revolving Lender

 

 

 

 

 

By:

/s/ Amaud Levacher

 

Name:

Amaud Levacher

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Daniel Puyo

 

Name:

Daniel Puyo

 

Title:

Senior Country Officer

 

[Signature Page to Credit Agreement]

 

184

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Revolving Lender

 

 

 

 

 

By:

/s/ James P. Brennan

 

Name:

 

 

Title:

 

 

[Signature Page to Credit Agreement]

 

185

--------------------------------------------------------------------------------